EXHIBIT 10.1

 

 

CREDIT AGREEMENT

 

 

ENERGY PARTNERS, LTD.,

as Borrower

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent

and CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

* * *

GE CAPITAL MARKETS, INC.

as Sole Lead Arranger and Bookrunner

 

 

$125,000,000 Revolving Credit Facility

$25,000,000 Term Loan Facility

September 21, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I—Definitions and References

   1  

Section 1.1.

  

Defined Terms

   1  

Section 1.2.

  

Exhibits and Schedules; Additional Definitions

   26  

Section 1.3.

  

Terms Generally; References and Titles

   26  

Section 1.4.

  

Calculations and Determinations

   27  

Section 1.5.

  

Joint Preparation; Construction of Indemnities and Releases

   27

ARTICLE II—The Loans and Letters of Credit

   27  

Section 2.1.

  

Commitments to Lend; Notes

   27  

Section 2.2.

  

Requests for New Loans

   28  

Section 2.3.

  

Conversion and Continuation Options

   29  

Section 2.4.

  

Use of Proceeds

   29  

Section 2.5.

  

Interest Rates and Fees; Payment Dates

   30  

Section 2.6.

  

Optional Prepayments

   31  

Section 2.7.

  

Mandatory Prepayments

   31  

Section 2.8.

  

Initial Borrowing Base

   34  

Section 2.9.

  

Subsequent Determinations of Borrowing Base

   34  

Section 2.10.

  

Borrower’s Reduction of Borrowing Base

   36  

Section 2.11.

  

Letters of Credit

   36  

Section 2.12.

  

Requesting Letters of Credit

   37  

Section 2.13.

  

Reimbursement and Participations

   38  

Section 2.14.

  

Letter of Credit Fees

   39  

Section 2.15.

  

No Duty to Inquire

   40  

Section 2.16.

  

LC Collateral

   41  

Section 2.17.

  

Suspension of Eurodollar Rate Option

   42  

Section 2.18.

  

Obligations of Lenders Several

   43

ARTICLE III—Payments to Lenders

   43  

Section 3.1.

  

General Procedures

   43  

Section 3.2.

  

Breakage Costs; Increased Costs; Capital Requirements

   45  

Section 3.3.

  

[Intentionally Deleted]

   47  

Section 3.4.

  

[Intentionally Deleted]

   47  

Section 3.5.

  

Taxes

   47  

Section 3.6.

  

[Intentionally Deleted]

   49  

Section 3.7.

  

Mitigation Obligations; Replacement of Lenders

   49

ARTICLE IV—Conditions Precedent to Lending

   50  

Section 4.1.

  

Documents to be Delivered

   50  

Section 4.2.

  

Additional Conditions Precedent

   54

ARTICLE V—Representations and Warranties

   54  

Section 5.1.

  

No Default

   54

 

  i    CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

Section 5.2.

  

Organization and Good Standing

   54  

Section 5.3.

  

Authorization

   55  

Section 5.4.

  

No Conflicts or Consents

   55  

Section 5.5.

  

Enforceable Obligations

   55  

Section 5.6.

  

Initial Financial Statements

   55  

Section 5.7.

  

Other Obligations and Restrictions

   56  

Section 5.8.

  

Full Disclosure

   56  

Section 5.9.

  

Litigation

   56  

Section 5.10.

  

ERISA Plans and Liabilities

   56  

Section 5.11.

  

Environmental and Other Laws

   57  

Section 5.12.

  

Names and Places of Business; Line of Business

   57  

Section 5.13.

  

Subsidiaries

   58  

Section 5.14.

  

Government Regulation

   58  

Section 5.15.

  

Solvency

   58  

Section 5.16.

  

Taxes

   58  

Section 5.17.

  

Title to Properties; Intellectual Property

   58  

Section 5.18.

  

Regulation U

   59  

Section 5.19.

  

Leases and Contracts; Performance of Obligations

   59  

Section 5.20.

  

Sale of Production

   59  

Section 5.21.

  

Operation of Oil and Gas Properties

   60  

Section 5.22.

  

Ad Valorem and Severance Taxes; Litigation

   61  

Section 5.23.

  

Limitation to Proved Reserves

   61  

Section 5.24.

  

Insurance

   61  

Section 5.25.

  

Security Documents

   61

ARTICLE VI - Affirmative Covenants of Borrower

   62  

Section 6.1.

  

Payment and Performance

   62  

Section 6.2.

  

Books, Financial Statements and Reports

   62  

Section 6.3.

  

Other Information and Inspections

   64  

Section 6.4.

  

Notice of Material Events and Change of Address

   64  

Section 6.5.

  

Maintenance of Properties

   65  

Section 6.6.

  

Maintenance of Existence and Qualifications

   65  

Section 6.7.

  

Payment of Trade Liabilities, Taxes, etc

   65  

Section 6.8.

  

Insurance

   66  

Section 6.9.

  

Performance on Borrower’s Behalf

   67  

Section 6.10.

  

Interest

   67  

Section 6.11.

  

Compliance with Agreements and Law

   67  

Section 6.12.

  

Environmental Matters; Environmental Reviews

   67  

Section 6.13.

  

Evidence of Compliance

   68  

Section 6.14.

  

Bank Accounts; Offset

   68  

Section 6.15.

  

Guaranties of Borrower’s Subsidiaries

   69  

Section 6.16.

  

Agreement to Deliver Security Documents

   69  

Section 6.17.

  

Collateral

   69  

Section 6.18.

  

Production Proceeds

   70  

Section 6.19.

  

Perfection and Protection of Security Interests and Liens

   70  

Section 6.20.

  

Mortgaged Property Covenants

   70  

Section 6.21.

  

Hedging Contracts

   71

 

  ii    CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

Section 6.22.

  

Post Closing Matters

   71

ARTICLE VII—Negative Covenants of Borrower

   71  

Section 7.1.

  

Indebtedness

   71  

Section 7.2.

  

Limitation on Liens

   72  

Section 7.3.

  

Hedging Contracts

   72  

Section 7.4.

  

Limitation on Mergers, Issuances of Securities

   73  

Section 7.5.

  

Limitation on Sales of Property

   74  

Section 7.6.

  

Limitation on Distributions

   74  

Section 7.7.

  

Limitation on Investments and New Businesses

   75  

Section 7.8.

  

Limitation on Credit Extensions

   75  

Section 7.9.

  

Transactions with Affiliates

   75  

Section 7.10.

  

Prohibited Contracts

   75  

Section 7.11.

  

Current Ratio

   75  

Section 7.12.

  

Interest Coverage Ratio

   76  

Section 7.13.

  

Maximum Total Leverage

   76  

Section 7.14.

  

Material Agreements

   76  

Section 7.15.

  

Negative Pledge

   76  

Section 7.16.

  

Environmental Matters

   76

ARTICLE VIII—Events of Default and Remedies

   77  

Section 8.1.

  

Events of Default

   77  

Section 8.2.

  

Remedies

   80

ARTICLE IX—Administrative Agent

   80  

Section 9.1.

  

Appointment and Duties

   80  

Section 9.2.

  

Binding Effect

   81  

Section 9.3.

  

Use of Discretion

   81  

Section 9.4.

  

Delegation of Rights and Duties

   82  

Section 9.5.

  

Reliance and Liability

   82  

Section 9.6.

  

Administrative Agent Individually

   83  

Section 9.7.

  

Lender Credit Decision

   83  

Section 9.8.

  

Expenses; Indemnities

   84  

Section 9.9.

  

Resignation of Administrative Agent or LC Issuer

   84  

Section 9.10.

  

Release of Collateral or Guarantors

   85  

Section 9.11.

  

Sharing of Set-Offs and Other Payments

   86  

Section 9.12.

  

Additional Secured Parties

   86

ARTICLE X—Miscellaneous

   87  

Section 10.1.

  

Waivers and Amendments; Acknowledgments

   87  

Section 10.2.

  

Survival of Agreements; Cumulative Nature

   88  

Section 10.3.

  

Notices; Effectiveness; Electronic Communication

   89  

Section 10.4.

  

Expenses; Indemnity; Damage Waiver

   90  

Section 10.5.

  

Successors and Assigns; Joint and Several Liability

   92  

Section 10.6.

  

Non-Public Information; Confidentiality

   94  

Section 10.7.

  

Governing Law; Submission to Process

   95  

Section 10.8.

  

Limitation on Interest

   96

 

  iii    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  

Section 10.9.

  

Severability

   96   

Section 10.10.

  

Counterparts; Integration; Effectiveness

   96   

Section 10.11.

  

Waiver of Jury Trial, Punitive Damages, etc.

   97   

Section 10.12.

  

No Advisory or Fiduciary Responsibility

   97   

Section 10.13.

  

Lender-Creditor Relationship

   98   

Section 10.14.

  

Limitation of Liability for Certain Damages

   98   

Section 10.15.

  

USA PATRIOT Act Notice

   98

 

Schedules and Exhibits:

Schedule 1

  

-

  

Disclosure Schedule

Schedule 2

  

-

  

Security Schedule

Schedule 3

  

-

  

Insurance Schedule

Schedule 4

  

-

  

Lenders Schedule

Exhibit A-1

  

-

  

Revolving Promissory Note

Exhibit A-2

  

-

  

Term Promissory Note

Exhibit B

  

-

  

Borrowing Notice

Exhibit C

  

-

  

Form of Notice of Conversion or Continuation

Exhibit D

  

-

  

Certificate Accompanying Financial Statements

Exhibit E

  

-

  

Intentionally Deleted

Exhibit F

  

-

  

Assignment and Assumption

 

  iv    CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is made as of September 21, 2009, by and among Energy
Partners, Ltd., a Delaware corporation (“Borrower”), General Electric Capital
Corporation, individually and as administrative agent (“Administrative Agent”)
and as LC Issuer, and the Lenders referred to below.

W I T N E S S E T H:

In consideration of the mutual covenants and agreements contained herein in
consideration of the loans which may hereafter be made by Lenders and the
Letters of Credit which may be made available by LC Issuer to Borrower, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I—Definitions and References

Section 1.1. Defined Terms. As used in this Agreement, each of the following
terms has the meaning given to such term in this Section 1.1 or in the sections
and subsections referred to below:

“Additional Indebtedness” means Indebtedness for borrowed money of the Borrower
other than Indebtedness permitted under Section 7.1.

“Administrative Agent” means General Electric Capital Corporation, as
administrative agent hereunder, and its successors in such capacity.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by Administrative Agent.

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power:

(a) to vote 20% or more of the securities or other Equity Interests (on a fully
diluted basis) having ordinary voting power for the election of directors, the
managing general partner or partners or the managing member or members; or

(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

“Aggregate Revolver Commitments” means the Revolver Commitments of all the
Lenders.

“Agreement” means this Credit Agreement as amended, restated, supplemented or
otherwise modified from time to time.

 

  1    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of Base Rate Loans and such Lender’s
Eurodollar Lending Office in the case of Eurodollar Loans.

“Applicable Revolver Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Revolver Commitments represented by such Lender’s Revolver Commitment at such
time. If the commitment of each Lender to make Revolver Loans has been
terminated pursuant to Section 8.2 or if the Aggregate Revolver Commitments have
expired, then the Applicable Revolver Percentage of each Lender shall be
determined based on the percentage such Lender’s Revolver Loans constitute of
all Revolver Loans. The initial Applicable Revolver Percentage of each Lender is
set forth opposite the name of such Lender on the Lenders Schedule or in the
Assignment and Assumption Agreement pursuant to which such Lender becomes a
party hereto, as applicable.

“Applicable Term Percentage” means with respect to any Lender, the percentage
(carried out to the ninth decimal place) of the aggregate outstanding amount of
Term Loans represented by the outstanding amount of such Lender’s Term Loan at
such time.

“Applicable Utilization Level” means on any date the level set forth below that
corresponds to the percentage, at the close of business on such day, equivalent
to the (i) Total Outstandings divided by (ii) the Borrowing Base (the
“Utilization Percent”):

 

Applicable Utilization Level

  

Utilization Percent

Level I

  

Greater than or equal to 75%

Level II

  

Greater than or equal to 50% but less than 75%

Level III

  

Less than 50%

provided, however, that on any date on or before the later of (i) the date that
is one year after the Closing Date and (ii) the date when all Obligations in
respect of the Term Loans have been paid in full, the Applicable Utilization
Level shall be Level I.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Disposition” means (a) the sale, assignment, transfer, exchange or other
disposition by any Restricted Person of (i) any Borrowing Base Property or
(ii) all or substantially all of its right, title and interest in any other
Restricted Person owning any Borrowing Base Property, other than to another
Restricted Person in accordance with the terms hereof or (b) the early
termination or settlement by any Restricted Person of any Hedging Contracts on
which Administrative Agent and Lenders have included in determining the then
current Borrowing Base.

 

  2    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” means a document in the form of Exhibit F
duly executed by a Lender.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “base rate” on corporate
loans posted by at least 75% of the nation’s largest banks in the United States
or, if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15(519) (Selected Interest Rates) as the “bank prime loan”
rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Administrative Agent) or any similar release by the
Federal Reserve Board (as determined by Administrative Agent), (b) one percent
(1.00%) per annum plus the Eurodollar Rate for an amount equal to the Base Rate
Loans then outstanding for an Interest Period of three months, and (c) the
Federal Funds Rate plus three percent (3.00%) per annum. Changes in the Base
Rate resulting from changes in any of the foregoing shall be effective on the
effective date of such change in the “base rate”, “bank prime loan” rate, the
Federal Funds Rate or the Eurodollar Rate, without notice or demand of any kind.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Base Rate Margin” means, on any date, with respect to each Base Rate Loan, the
rate per annum set forth below based on the Applicable Utilization Level on such
date:

 

Applicable Utilization Level

   Base Rate Margin  

Level I

   3.50 % 

Level II

   3.25 % 

Level III

   3.00 % 

Changes in the applicable Base Rate Margin will occur automatically without
prior notice as changes in the Applicable Utilization Level occur.
Administrative Agent will give notice promptly to Borrower and the Lenders of
changes in the Base Rate Margin.

“Borrower” means Energy Partners, Ltd., a Delaware corporation.

“Borrowing” means a borrowing of new Loans of a single Type (and, in the case of
Eurodollar Loans, with the same Interest Period) pursuant to Section 2.2 or a
Continuation or Conversion of existing Loans into a single Type (and, in the
case of Eurodollar Loans, with the same Interest Period) pursuant to
Section 2.3.

“Borrowing Base” means, at the particular time in question, either the amount
provided for in Section 2.8 or the amount determined by Administrative Agent and
Required Lenders (or all Lenders in the case of an increase in the Borrowing
Base) in accordance with the provisions of Section 2.9, as reduced by Borrower
pursuant to Section 2.10; provided, however, that in no event shall the
Borrowing Base ever exceed the Maximum Credit Amount.

 

  3    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Borrowing Base Deficiency” has the meaning given to such term in
Section 2.7(d).

“Borrowing Base Properties” means the oil and gas properties evaluated and
approved by Lenders for purposes of establishing the Borrowing Base.

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower which meets the requirements of Section 2.2.

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in New York City. Any Business Day
in any way relating to Eurodollar Loans (such as the day on which an Interest
Period begins or ends) must also be a day on which, in the judgment of
Administrative Agent, significant transactions in dollars are carried out in the
interbank eurocurrency market.

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which should, in accordance with GAAP, appear as a liability on
the balance sheet of such Person.

“Cash Equivalents” means Investments in:

(a) marketable obligations, maturing within twelve months after acquisition
thereof, issued or unconditionally guaranteed by the United States of America or
an instrumentality or agency thereof and entitled to the full faith and credit
of the United States of America;

(b) demand deposits, and time deposits (including certificates of deposit)
maturing within twelve months from the date of deposit thereof, with any office
of any Lender or with a domestic office of any national or state bank or trust
company which is organized under the Laws of the United States of America or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long term certificates of deposit are rated at least Aa3
by Moody’s or AA- by S & P;

(c) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in subsection (a) above entered
into with any commercial bank meeting the specifications of subsection
(b) above;

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S & P;

(e) money market or other mutual funds (i) that are rated AA or better by S & P
or (ii) substantially all of the assets of which comprise securities of the
types described in subsections (a) through (d) above; and

 

  4    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(f) other similar Investments approved in writing by (a) at any time when there
are less than three Lenders, Required Lenders and (b) at any time when there are
three or more Lenders, Administrative Agent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means:

(a) an event or series of events by which any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than any of the Equity Investors becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 50% of the total Equity Interests of Borrower entitled to vote for
members of the board of directors or equivalent governing body of Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(b) an event or series of events by which during any period of 24 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.1 and, with respect to the initial Borrowing hereunder, Section 4.2
shall have been satisfied or waived.

 

  5    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Collateral” means all property of any kind which is subject to a Lien in favor
of Lenders (or in favor of Administrative Agent for the benefit of Lenders) or
which, under the terms of any Security Document, is purported to be subject to
such a Lien, in each case that secures the Secured Obligations.

“Commitment Fee Rate” means, on any date, the rate per annum set forth below
based on the Applicable Utilization Level on such date:

 

Applicable Utilization Level

   Commitment
Fee Rate  

Level I

   1.00 % 

Level II

   1.00 % 

Level III

   0.75 % 

Changes in the applicable Commitment Fee Rate will occur automatically without
prior notice as changes in the Applicable Utilization Level occur.
Administrative Agent will give notice promptly to Borrower and the Lenders of
changes in the Commitment Fee Rate.

“Commitment Period” means the period from and including the Closing Date to the
earlier of (a) the Revolver Termination Date, and (b) the date of termination of
the commitment of each Revolver Lender to make Revolver Loans pursuant to
Section 8.2.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

“Consolidated EBITDAX” means, for any period (without duplication), the sum of
(1) Consolidated Net Income during such period (excluding extraordinary items
that have a characteristic of extraordinary items as that term is defined under
GAAP), plus (2) all interest paid or accrued during such period on Indebtedness
(including amortization of original issue discount and debt issue costs and the
interest component of any non-cash deferred or accrued payment obligations,
including, but not limited to, accretion of obligations recorded for abandonment
and decommissioning activities pursuant to the requirements of FASB 143 and
Capital Lease Obligations) which were deducted in determining such Consolidated
Net Income, plus (3) all income taxes which were deducted in determining such
Consolidated Net Income, plus (4) all depreciation, amortization (including
amortization of good will), depletion, exploration expense and other non-cash
charges (including any provision for the reduction in the carrying value of
assets recorded in accordance with GAAP and including those resulting from the
requirements of FASB 123, 133, 143 or 144, each as amended or revised from time
to time) which were deducted in determining such Consolidated Net Income, plus
(5) fees and expenses incurred through the Closing Date in connection with the
transactions involved in Borrower’s

 

  6    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

exit from Chapter 11 protection including, without limitation, all professional
and advisory fees, in an amount not to exceed $500,000 plus (6) any
non-recurring or unusual losses during such period to the extent that same are
acceptable to Borrower and (a) at any time when there are less than three
Lenders, Required Lenders and (b) at any time when there are three or more
Lenders, Administrative Agent, minus (7) all non-cash (other than the accrual of
revenue or recording of receivables in the ordinary course of business) items of
income which were included in determining such Consolidated Net Income, minus
(8) any non-recurring or unusual gains during such period to the extent deemed
appropriate by (a) at any time when there are less than three Lenders, Required
Lenders and (b) at any time when there are three or more Lenders, Administrative
Agent.

“Consolidated Net Income” means, for any period, Borrower’s Consolidated Net
Income available to common stockholders under GAAP, plus any dividends accrued
but unpaid during the period less earnings attributable to any Person (other
than a Restricted Person) in which Borrower or any of its Subsidiaries has an
ownership interest not actually received from such Person during the period,
plus losses attributable to any Person (other than a Restricted Person) in which
Borrower or any of its Subsidiaries has an ownership interest not actually paid
to such Person.

“Continuation” shall refer to the continuation pursuant to Section 2.3 hereof of
a Eurodollar Loan as a Eurodollar Loan from one Interest Period to the next
Interest Period.

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower which meets the requirements of
Section 2.3.

“Conversion” shall refer to a conversion pursuant to Section 2.3 or Article III
of one Type of Loan into another Type of Loan.

“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.

“Default Rate” means, at the time in question (a) with respect to any Base Rate
Loan, the rate per annum equal to two percent (2%) above the sum of the Base
Rate plus the Base Rate Margin then in effect for such Loan and (b) with respect
to any Eurodollar Loan, the rate per annum equal to two percent (2%) above the
sum of the Eurodollar Rate plus the Eurodollar Margin then in effect for such
Loan and provided in each case that no Default Rate charged by any Person shall
ever exceed the Highest Lawful Rate.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in Matured LC Obligations required to be funded by
it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless such amount is the subject of a good
faith dispute, or (c) has been deemed Insolvent or become the subject of a
bankruptcy or insolvency proceeding.

“Determination Date” has the meaning given to such term in Section 2.9.

 

  7    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Devon Escrow Account” means the escrow account created under that certain Trust
Agreement, dated March 31, 2000, between Ocean Energy, Inc. (now Devon Energy
Production Company, LP), Borrower, as Buyer, and Chase Bank of Texas, National
Association, as Trustee, relative to oil and gas leasehold and other assets and
interests located in South Pass 24, 27 & 39 Fields, onshore and offshore,
Louisiana.

“Disclosure Schedule” means Schedule 1 hereto.

“Distribution” means (a) any dividend or other distribution made by a Restricted
Person on or in respect of any stock, partnership interest, membership interest,
or other Equity Interest in such Restricted Person or any other Restricted
Person (including any option or warrant to buy such an Equity Interest), (b) any
payment made by a Restricted Person to purchase, redeem, acquire or retire any
stock, partnership interest, membership interest, or other Equity Interest in
such Restricted Person or any other Restricted Person (including any such option
or warrant) or (c) the purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value, prior to scheduled maturity, scheduled
repayment (other than the payment of in kind interest) or scheduled sinking fund
payment of any Indebtedness in respect of borrowed money of any Restricted
Person which is subordinate or junior in right of payment to the Secured
Obligations.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” below its name on the Lenders
Schedule, or such other office as such Lender may from time to time specify to
Borrower and Administrative Agent; with respect to LC Issuer, the office,
branch, or agency through which it issues Letters of Credit; and, with respect
to Administrative Agent, the office, branch, or agency through which it
administers this Agreement.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, (ii) in the case of any assignment of a Revolver
Commitment, LC Issuer, and (iii) unless an Event of Default has occurred and is
continuing, Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include Borrower or any of Borrower’s Affiliates or Subsidiaries.

“Engineering Report” means the Initial Engineering Report and each engineering
report delivered pursuant to Sections 6.2(f) and (g).

“Environmental Laws” means any and all Laws and Permits pertaining to the
prevention of pollution, remediation of contamination or restoration of
environmental quality, protection of human health or the environment (including
natural resources), or workplace health and safety, including without limitation
the federal Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq.; the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 5101 et seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.;
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et
seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; the Oil Pollution
Act of

 

  8    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

1990; the Outer Continental Shelf Liability Act; and all similar Requirements of
Law of any Governmental Authority and all amendments to such Requirements of Law
and all regulations implementing any of the foregoing in effect in any and all
jurisdictions in which any Restricted Person is conducting, or at any time has
conducted, business, or where any property of any Restricted Person is or has
been located.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Restricted Person as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Restricted Person, whether on, prior or after the date
hereof.

“EPL Delaware” means Delaware EPL of Texas, L.L.C., a Delaware limited liability
company.

“EPL Louisiana” means EPL of Louisiana, L.L.C., a Louisiana limited liability
company.

“EPL Pioneer” means EPL Pioneer Houston, Inc. a Texas corporation.

“EPL Pipeline” means EPL Pipeline, L.L.C., a Delaware limited liability company.

“Equity Interest” means shares of capital stock or a partnership, profits,
capital, member or other equity interest, or options, warrants or any other
rights to substitute for or otherwise acquire the capital stock or a
partnership, profits, capital, member or other equity interest of any Person.

“Equity Investor” means any owner or holder of Equity Interests of the Borrower
immediately after giving effect to Borrower’s confirmed Plan of Reorganization.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statutes or statute, together with all
rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Internal Revenue Code.

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person (a) is currently sponsoring, maintaining or contributing to, or (b) was
sponsoring, maintaining or contributing to at any time during the six calendar
years immediately preceding the date hereof.

 

  9    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Reuters Screen LIBOR01 page as of 11:00 a.m. (London time) on
the second full Business Day next preceding to the first day of each Interest
Period. In the event that such rate does not appear on the Reuters Screen
LIBOR01 page at such time, the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available commercial service for
displaying the offered rate for deposit in Dollars in the London interbank
market as may be selected by the Administrative Agent and, in the absence of
availability, such other method to determine such offered rate as may be
selected by the Administrative Agent in its discretion. In no event shall the
Eurodollar Base Rate be a rate per annum less than two percent (2.00%).

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” below its name on the
Lenders Schedule (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Borrower and Administrative Agent.

“Eurodollar Loan” means a Loan that bears interest based on the Eurodollar Rate.

“Eurodollar Margin” means, on any date, with respect to each Eurodollar Loan,
the rate per annum set forth below based on the Applicable Utilization Level on
such date:

 

Applicable Utilization Level

   Eurodollar Margin  

Level I

   4.50 % 

Level II

   4.25 % 

Level III

   4.00 % 

Changes in the applicable Eurodollar Margin will occur automatically without
prior notice as changes in the Applicable Utilization Level occur.
Administrative Agent will give notice promptly to Borrower and the Lenders of
changes in the Eurodollar Margin.

“Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Loan, an interest rate per annum determined as the ratio of (a) the
Eurodollar Base Rate with respect to such Interest Period for such Eurodollar
Loan to (b) the difference between the number one and the Eurodollar Reserve
Requirements with respect to such Interest Period and for such Eurodollar Loan.

“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect two (2) Business Days prior to the first day of such
Interest Period (including basic, supplemental, marginal and emergency reserves)
under any regulations of the Federal Reserve Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve

 

  10    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

requirements prescribed for eurocurrency funding (currently referred to as
“eurocurrency liabilities” in Regulation D of the Federal Reserve Board)
maintained by a member bank of the United States Federal Reserve System.

“Event of Default” has the meaning given to such term in Section 8.1.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, LC
Issuer or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 3.7(b), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.5(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.5(a).

“Existing Credit Agreement” means that certain Credit Agreement dated April 23,
2007 among Borrower, Bank of America, N.A., as administrative agent, and the
other lenders party thereto.

“Facility” means, as applicable, either the Revolver Loans or the Term Loans
provided for hereunder.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate quoted to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

“Fiscal Quarter” means a three-month period ending on
March 31, June 30, September 30 or December 31 of any year.

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

  11    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Restricted Persons and
their Consolidated Subsidiaries, are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the Initial Financial Statements. If any change in any
accounting principle or practice is required by the Financial Accounting
Standards Board (or any such successor) in order for such principle or practice
to continue as a generally accepted accounting principle or practice, all
reports and financial statements required hereunder with respect to any
Restricted Person or with respect to any Restricted Person and its Consolidated
Subsidiaries may be prepared in accordance with such change, but all
calculations and determinations to be made hereunder may be made in accordance
with such change only after notice of such change is given to each Lender, and
Required Lenders, Administrative Agent and Borrower agree to negotiate in good
faith in respect of the modification of any covenants hereunder that are
affected by such change in order to cause them to measure substantially the same
financial performance as the covenants in effect immediately prior to such
change.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantor” means each of EPL Delaware, EPL Louisiana, EPL Pioneer, EPL
Pipeline, and any Person who has guaranteed some or all of the Secured
Obligations pursuant to a guaranty listed on the Security Schedule or any other
Person who has guaranteed some or all of the Secured Obligations and who has
been accepted by Administrative Agent as a Guarantor or any Subsidiary of
Borrower which now or hereafter executes and delivers a guaranty to
Administrative Agent pursuant to Section 6.15.

“Hazardous Materials” means and includes each substance defined, designated or
classified as a hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious or medical wastes and any petroleum, petroleum
products, petroleum substances, crude oil or oil or gas exploration or
production wastes.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

 

  12    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations. All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that does not have
direct Indebtedness and does not guarantee any other Indebtedness of the
Borrower or another Subsidiary in excess of $250,000, and, as of any applicable
date of determination, has (a) assets of less than $250,000 and (b) owns no Oil
and Gas Properties.

“Indebtedness” of any Person means Liabilities in any of the following
categories (without duplication):

(a) Liabilities for borrowed money, including any accrued and unpaid interest
thereon;

(b) Liabilities constituting an obligation to pay the deferred purchase price of
property or services;

(c) Liabilities evidenced by a bond (other than surety bonds), debenture, note
or similar instrument;

(d) Liabilities which (i) would under GAAP be shown on such Person’s balance
sheet as a liability, and (ii) are payable more than one (1) year from the date
of creation or incurrence thereof (other than reserves for taxes and reserves
for contingent obligations) except for liabilities shown on such Person’s
balance sheet that arise from the application of FASB 143 or FASB 123, as
amended or revised;

(e) Liabilities arising under Hedging Contracts (on a net basis to the extent
netting is provided for in the applicable Hedging Contract), excluding any
portion thereof which would be accounted for as an interest expense under GAAP;

(f) Liabilities constituting principal under Capital Lease Obligations;

(g) Liabilities arising under conditional sales or other title retention
agreements relating to property purchased by such Person;

(h) Liabilities owing under direct or indirect guaranties of Indebtedness of any
other Person or otherwise constituting obligations to purchase or acquire or to
otherwise protect or insure a creditor against loss in respect of Indebtedness
of any other Person (such as obligations under working capital maintenance
agreements, agreements to keep-well, or agreements to purchase Indebtedness,
assets, goods, securities or services) to the extent of the lesser of (i) the

 

  13    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

amount of such Indebtedness and (ii) the maximum stated amount of such guaranty
of Indebtedness, but excluding endorsements in the ordinary course of business
of negotiable instruments in the course of collection;

(i) Liabilities (for example, repurchase agreements, mandatorily redeemable
preferred stock and sale/leaseback agreements) consisting of an obligation to
purchase or redeem securities or other property of such Person, if such
Liabilities arise out of or in connection with the sale or issuance of the same
or similar securities or property;

(j) Liabilities with respect to letters of credit or applications or
reimbursement agreements therefor;

(k) Liabilities with respect to banker’s acceptances;

(l) Liabilities with respect to payments received in consideration of oil, gas,
or other minerals yet to be acquired or produced at the time of payment
(including obligations under “take-or-pay” contracts to deliver gas in return
for payments already received and the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment); or

(m) Liabilities with respect to other obligations to deliver goods or services
in consideration of advance payments therefor (other than gas balancing
arrangements entered into the ordinary course of business);

provided, however, that the “Indebtedness” of any Person shall not include
Liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business, unless and until such
Liabilities are outstanding more than 90 days past the original invoice or
billing date therefor (unless such Liabilities are being contested in good
faith).

“Indemnitee” has the meaning given to such term in Section 10.4(b).

“Independent Engineers” means the independent petroleum engineering firms
described in clause (i) or (ii) in the definition of Initial Engineering Report
or another independent petroleum engineering firm chosen by Borrower and
acceptable to Administrative Agent.

“Initial Borrowing Base” has the meaning given to such term in Section 2.8.

“Initial Engineering Report” means those certain engineering reports concerning
oil and gas properties of Borrower prepared by (i) Ryder Scott Company as of
December 31, 2008, (ii) Netherland Sewell & Associates, Inc. as of December 31,
2008 and (iii) Staff Engineers as of July 1, 2009.

“Initial Financial Statements” means (a) the audited annual Consolidated
financial statements of Borrower dated as of December 31, 2008, (b) the
unaudited quarterly Consolidated financial statements of Borrower dated as of
June 30, 2009, and (c) the pro forma balance sheet of Borrower as of June 30,
2009 after giving effect to the transactions contemplated by this Agreement.

 

  14    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Insolvent” means with respect to any Person, that such Person (a) is insolvent
(as such term is defined in the United States Bankruptcy Code, Title 11 U.S.C.,
as amended (the “Code”), and with all terms used in this Section that are
defined in the Code having the meanings ascribed to those terms in the text and
interpretive case law applicable to the Code), or (b) the sum of such Person’s
debts, including absolute and contingent liabilities, the Obligations or
guarantees thereof, exceeds the value of such Person’s assets, at a fair
valuation, and (c) such Person’s capital is unreasonably small for the business
in which such Person is engaged and intends to be engaged. Such Person has
incurred (whether under the Loan Documents or otherwise), or intends to incur
debts which will be beyond its ability to pay as such debts mature. In
determining whether a Person is “Insolvent” all rights of contribution of each
Restricted Person against other Restricted Persons under its guaranties of the
Secured Obligations, at law, in equity or otherwise shall be taken into account.

“Insurance Schedule” means Schedule 3 attached hereto.

“Interest Expense” means, for any period of calculation, calculated for Borrower
and its Subsidiaries on a Consolidated basis determined in accordance with GAAP,
total interest expense (including interest expense pursuant to Capital Lease
Obligations) for such period less any interest paid in kind during such period.

“Interest Payment Date” means (a) with respect to each Base Rate Loan, the last
day of each March, June, September and December, and (b) with respect to each
Eurodollar Loan, the last day of the Interest Period that is applicable thereto
and, if such Interest Period is six months in length, the date specified by
Administrative Agent which is approximately three months after such Interest
Period begins; provided that the last day of each calendar month shall also be
an Interest Payment Date for each such Loan so long as any Event of Default
exists under Section 8.1 (a) or (b).

“Interest Period” means, with respect to each Eurodollar Loan, the period
specified in the Borrowing Notice or Continuation/Conversion Notice applicable
to such Eurodollar Loan, beginning on and including the date specified in such
Borrowing Notice or Continuation/ Conversion Notice (which must be a Business
Day), and ending three or six months thereafter, as Borrower may elect in such
notice; provided that: (a) any Interest Period which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; (b) any
Interest Period which begins on the last Business Day in a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day in a
calendar month; and (c) notwithstanding the foregoing, any Interest Period which
would otherwise end after the last day of the Commitment Period shall end on the
last day of the Commitment Period (or, if the last day of the Commitment Period
is not a Business Day, on the next preceding Business Day).

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time and any successor statute or statutes, together
with all rules and regulations promulgated with respect thereto.

 

  15    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Investment” means any investment, made directly or indirectly, in any Person,
whether by purchase, acquisition of Equity Interests, indebtedness or other
obligations or securities or by extension of credit, loan, advance, capital
contribution or otherwise and whether made in cash, by the transfer of property,
or by any other means.

“Law” means any statute, law, common law, regulation, ordinance, rule, treaty,
judgment, order, decree, permit, concession, franchise, license, agreement or
other governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof. Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

“LC Application” means any application for a Letter of Credit hereafter made by
Borrower to LC Issuer.

“LC Collateral” has the meaning given to such term in Section 2.16(a).

“LC Conditions” has the meaning given to such term in Section 2.11.

“LC Issuer” means General Electric Capital Corporation in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity.
Administrative Agent may, with the consent of Borrower and the Lender in
question, appoint any Lender hereunder as an LC Issuer in place of or in
addition to General Electric Capital Corporation.

“LC Obligations” means, at the time in question, the sum of all Matured LC
Obligations plus the maximum amounts which LC Issuer might then or thereafter be
called upon to advance under all Letters of Credit then outstanding (but
excluding any LC Obligations for which Borrower has provided LC Collateral).

“LC Sublimit” means $20,000,000.

“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts between Borrower or any Guarantor and a counterparty
that is a Lender or an Affiliate of a Lender that were entered into prior to the
Closing Date or while such counterparty was Lender or an Affiliate of a Lender;
provided that if such counterparty ceases to be a Lender hereunder or an
Affiliate of a Lender hereunder, Lender Hedging Obligations shall only include
such obligations to the extent arising from transactions entered into or in
existence at the time such counterparty was a Lender hereunder or an Affiliate
of a Lender hereunder.

“Lender Parties” means Administrative Agent, LC Issuer, and all Lenders.

“Lenders” means each signatory hereto (other than Borrower and any Restricted
Person that is a party hereto), including General Electric Capital Corporation
in its capacity as a Lender hereunder rather than as Administrative Agent or LC
Issuer, and the successors of each such party as Lender hereunder pursuant to
Section 10.5.

“Lenders Schedule” means Schedule 4 hereto.

 

  16    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued by LC Issuer hereunder at
the application of Borrower.

“Letter of Credit Fee Rate” means, on any date, with respect to each Letter of
Credit, the Eurodollar Margin for such date.

“Letter of Credit Termination Date” means the date which is seven (7) days prior
to the Revolver Termination Date or if such day is not a Business Day, the next
preceding Business Day.

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
which would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Letters of Credit, the LC Applications, and all other agreements, certificates,
documents, instruments and writings at any time delivered by a Restricted Person
in connection herewith or therewith (exclusive of term sheets and commitment
letters).

“Loans” means, collectively, the Term Loans and the Revolver Loans.

“Material Adverse Change” means a material and adverse change, from the state of
affairs presented in the Initial Financial Statements or as represented or
warranted in any Loan Document, without giving effect to any change resulting
from fresh start accounting, to (a) Borrower’s Consolidated financial condition,
(b) Borrower’s Consolidated business, assets, operations, properties, or
liabilities (contingent or otherwise), considered as a whole, (c) Borrower’s
ability to timely pay the Secured Obligations, (d) Borrower’s or any Guarantor’s
ability to perform their respective obligations under the Loan Documents (to the
extent a party thereto), or (e) the enforceability of the material terms of any
Loan Documents against the Restricted Persons or on the rights and remedies of
the Lenders under any Loan Document.

 

  17    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be made under any Letter
of Credit and all other amounts due and owing to LC Issuer under any LC
Application for any Letter of Credit, to the extent the same have not been
repaid to LC Issuer (with the proceeds of Loans or otherwise).

“Maximum Credit Amount” means the amount of $150,000,000.

“Minimum Collateral Amount” means Oil and Gas Properties to which are
attributable, ninety percent (90%) of the Present Value of the Proved Reserves
attributable to all of the Borrowing Base Properties.

“MMS” means the U.S. Minerals Management Service, and any Governmental Authority
succeeding to any of its principal functions.

“Monthly Term Repayment” has the meaning given to such term in Section 2.7(e).

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Net Cash Proceeds” means the remainder of (a) the gross cash proceeds received
by any Restricted Person from any Asset Disposition or from the issuance of any
Additional Indebtedness less (b) commissions, legal, accounting and other
professional fees and expenses, and other usual and customary transaction costs,
including, without limitation, indemnification and other post-closing
obligations and reserves related to any such Asset Disposition or any such
incurrence of Additional Indebtedness, in each case only to the extent paid or
payable by a Restricted Person in cash and related to such Asset Disposition or
such incurrence of Additional Indebtedness.

“Notes” means, collectively, the Revolver Notes and the Term Notes.

“Obligations” means all Liabilities from time to time owing by any Restricted
Person to any Lender Party under or pursuant to any of the Loan Documents,
including all LC Obligations and Liabilities for interest and fees. “Obligation”
means any part of the Obligations.

“Oil and Gas Properties” means (i) all oil, gas and/or mineral leases, oil, gas
or mineral properties, mineral servitudes and/or mineral rights of any kind
(including, without limitation, mineral fee interests, lease interests, farmout
interests, overriding royalty and royalty interests, net profits interests, oil
payment interests, production payment interests and other types of mineral
interests), and all oil and gas gathering, treating, storage, processing and
handling assets, (ii) all oil and gas gathering treating, storage, processing
and handling assets, (iii) all pipelines, and (iv) all platforms, wells,
wellhead equipment, pumping units, flowlines, tanks, buildings, injection
facilities, saltwater disposal facilities, compression facilities, gathering
systems, and other equipment.

“Organizational Documents” mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint

 

  18    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Taxes” has the meaning specified in Section 3.5(c).

“Permits” means any permit, approval, authorization, license, registration,
certificate, concession, grant, franchise, variance or permission from any
Governmental Authority.

“Permitted Investments” means:

(a) Cash Equivalents;

(b) existing Investments described in the Disclosure Schedule;

(c) normal and prudent extensions of credit by Restricted Persons to their
customers, suppliers or joint interest partners for buying goods and services in
the ordinary course of business or to another Restricted Person in the ordinary
course of business, which extensions shall not be for longer periods than those
extended by similar businesses operated in a normal and prudent manner;

(d) Investments among Restricted Persons; provided that Investments in the form
of extensions of credit to Restricted Persons shall be subordinated to the
Secured Obligations upon terms and conditions satisfactory to Required Lenders
and Administrative Agent in their sole and absolute discretion;

(e) Investments related to acquisitions by Restricted Persons of oil, gas and/or
mineral leases in an amount not to exceed $8,000,000 in the aggregate;

(f) Loans and advances, including advances for travel and moving expenses, to
employees, officers and directors of Borrower and other Restricted Persons in
the ordinary course of business for bona fide business purposes not in excess of
$250,000 at any one time outstanding; and

(g) Investments not described in subsections (a) through (f) above which do not
(taking into account all Investments of all Restricted Persons) exceed an
aggregate amount of $250,000 during any Fiscal Year.

“Permitted Liens” means:

(a) statutory Liens for taxes, assessments or other governmental charges or
levies which are not yet delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(b) landlords’, operators’, carriers’, warehousemen’s, repairmen’s, mechanics’,
materialman’s, or other like Liens which do not secure Indebtedness, in each
case only to the extent arising in the ordinary course of business and only to
the

 

  19    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

extent securing obligations which are not delinquent or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been maintained in accordance with GAAP;

(c) minor defects and irregularities in title to any property, so long as such
defects and irregularities neither secure Indebtedness nor materially impair the
value of such property or the use of such property for the purposes for which
such property is held;

(d) deposits of cash or securities to secure the performance of bids, trade
contracts (other than Indebtedness), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(e) Liens securing any Secured Obligations;

(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any property of Borrower or any of its
Subsidiaries for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and that do not materially interfere with the future
development of such property or with cash flow from such property as reflected
in the most recent Engineering Report;

(g) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings that may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired no action to enforce such Lien has been commenced; and such Liens are
covered by a bond or insurance reasonably acceptable to Administrative Agent;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor and no such deposit account is intended by Borrower or any of its
Subsidiaries to provide collateral to the depository institution;

(i) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislations;

(j) Liens under joint operating agreements, pooling or unitization agreements or
similar contractual arrangements arising in the ordinary course of the business
of Borrower or its Subsidiaries to secure amounts owing under such agreements
and contracts, which amounts are not more than 90 days past due or are being
contested in good faith by appropriate proceedings, if such reserve as may be
required by GAAP shall have been made therefor;

(k) encumbrances consisting of deed restrictions, zoning restrictions,
easements, governmental or environmental permitting and operation restrictions,
the exercise by Governmental Authorities or third parties of eminent domain or
condemnation rights, or any other similar restrictions on the use of the Oil and
Gas Properties, none of which materially impairs the use of such property by
Borrower or any Subsidiary in the operation of its business, and none of which
is or shall be violated in any material respect by existing proposed operations;

 

  20    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(l) the terms and provisions of any of the oil and gas leases and amendments
thereto pursuant to which any Restricted Person derives its interest;

(m) Liens securing the Permitted Subordinated Indebtedness subordinated pursuant
to the Subordination Agreement;

(n) Liens securing Indebtedness permitted under Section 7.1(f);

(o) Liens arising from the filing of UCC financing statements solely as a
precautionary measure in connection with operating leases; and

(p) Liens not otherwise permitted by the foregoing clauses (a) through (o);
provided that the aggregate principal or face amount of all such Indebtedness
secured under this clause (p) shall not exceed $250,000.

“Permitted Subordinated Credit Facility” means that certain Indenture dated of
even date herewith among Borrower, Trustee and the guarantors party thereto
maturing September 21, 2014 (as such date may be extended pursuant to the terms
of such Indenture), which is subject to subordination as provided in the
Subordination Agreement.

“Permitted Subordinated Indebtedness” means Indebtedness under the Permitted
Subordinated Credit Facility that is subordinated to the Secured Obligations
pursuant to the Subordination Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” means May 1, 2009.

“Plan of Reorganization” means that certain Second Amended Joint Plan of
Reorganization of Energy Partners, Ltd. And Certain of its Subsidiaries Under
Chapter 11 of the Bankruptcy Code, as modified as of September 16, 2009, as may
have been further modified or supplemented prior to the Closing Date and as
confirmed by the Bankruptcy Court pursuant to the Bankruptcy Code.

“Present Value” of any Oil and Gas Property means the present value of the
future net revenues attributed to such property in the most recent Engineering
Report using a discount rate of nine percent (9%).

“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of the
contracts or a particular month, as applicable, from Proved Developed Producing
Reserves attributable to properties and interests owned by the Restricted
Persons that are located in or offshore of the United States, as such production
is projected in the Engineering Report most recently delivered, after deducting
projected production from any properties or interests sold or under contract for

 

  21    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

sale that had been included in such report and after adding projected production
from any properties or interests that had not been reflected in such report but
that are reflected in a separate or supplemental report meeting the requirements
of Section 6.2(f) or (g) and otherwise are satisfactory to Administrative Agent.

“Proved Reserves” means “Proved Reserves” as defined in the Petroleum Resources
Management System as in effect at the time in question (in this definition, the
“PRMS”) prepared by the Oil and Gas Reserves Committee of the Society of
Petroleum Engineers and reviewed and jointly sponsored by the World Petroleum
Council, the American Association of Petroleum Geologists and the Society of
Petroleum Evaluation Engineers (or any generally recognized successor
organizations). “Proved Developed Producing Reserves” means Proved Reserves that
are categorized as “Developed Producing Reserves” in the PRMS, “Proved Developed
Nonproducing Reserves” means Proved Reserves that are categorized as “Developed
Nonproducing Reserves” in the PRMS, and “Proved Undeveloped Reserves” means
Proved Reserves that are categorized as “Undeveloped Reserves” in the PRMS.

“Rating Agency” means either S & P or Moody’s.

“Register” means a register maintained at the office of Administrative Agent for
the recordation of the names and addresses of the Lenders, the Revolver
Commitments and Term Commitments of the Lenders, and the principal amounts of
the Loans and LC Obligations owing to each Lender pursuant to the terms of this
Agreement from time to time.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article IV) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is Administrative Agent, each other Person or individual
designated, nominated or otherwise mandated by or helping the Administrative
Agent pursuant to and in accordance with Section 9.4 or any comparable provision
of any Loan Document.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means (a) at any time when there are less than three Lenders,
all Lenders and (b) at any time when there are three or more Lenders, Lenders
having more than

 

  22    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

sixty-six and two-thirds percent (66 2/ 3%) of the sum of (i) the Aggregate
Revolver Commitments, or if the Revolver Commitments have terminated, the
outstanding Revolver Loans, and (ii) the then outstanding Term Loans, if any;
provided that the Revolver Commitment of, and the portion of outstanding
Revolver Loans or outstanding Term Loans held by, any Defaulting Lender shall be
excluded for the purposes of making a determination of Required Lenders.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Responsible Officer” means, with respect to Borrower, the President, Chief
Executive Officer, Chief Financial Officer, Chief Restructuring Officer,
Treasurer, Secretary or any Vice President of Borrower, and with respect to any
other Restricted Person, if such Restricted Person is a corporation, the
President, Chief Executive Officer, Chief Financial Officer, Chief Restructuring
Officer, Treasurer, Secretary or any Vice President of such Restricted Person,
if such Restricted Person is a limited liability company, a Manager or officer
of such Restricted Person, as applicable, and if such Restricted Person is a
limited partnership, the applicable officer of the general partner of such
limited partnership.

“Restricted Person” means any of Borrower, each Subsidiary of Borrower, and each
Guarantor.

“Revolver Commitment” means, with respect to any Lender, its obligation to make
Revolver Loans to the Borrower pursuant to Section 2.1(a), in an aggregate
principal amount at any one time outstanding not to exceed the Revolver
Commitment amount set forth opposite such Lender’s name on the Lenders Schedule
or in the Assignment and Assumption Agreement pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Revolver Lender” means any Lender who maintains a Revolver Commitment or has
outstanding Revolver Loans.

“Revolver Loan” has the meaning specified in Section 2.1(a).

“Revolver Note” has the meaning specified in Section 2.1(a).

“Revolver Termination Date” means September 21, 2012.

“S & P” means Standard & Poor’s Ratings Services (a division of The McGraw Hill
Companies), or its successor.

 

  23    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Scheduled Determination” means each determination of the Borrowing Base that is
not a Special Determination.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means the Lenders, the LC Issuers, the Administrative Agent,
any holder of a Lender Hedging Obligation, each other Indemnitee and any other
holder of any Obligation of any Restricted Person.

“Secured Obligations” means all Obligations and all Lender Hedging Obligations.

“Security Documents” means all security agreements, deeds of trust, mortgages,
chattel mortgages, pledges, guaranties, financing statements, continuation
statements, extension agreements, subordination agreements, intercreditor
agreements, and other agreements or instruments now, heretofore, or hereafter
delivered by any Restricted Person to Administrative Agent in connection with
this Agreement or any transaction contemplated hereby to secure or guarantee the
payment or performance of any part of the Secured Obligations.

“Security Schedule” means Schedule 2 hereto.

“Special Determinations” has the meaning given to such term in Section 2.9(c).

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.

“Staff Engineers” means petroleum engineers who are employees of Borrower or of
a staffing company that provides its employees to Borrower.

“Subordination Agreement” means that certain Subordination Agreement among
Borrower, The Bank of New York Mellon Trust Company, N.A., Administrative Agent
and the other parties party thereto of even date herewith, in form and substance
satisfactory to Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled by or owned fifty percent or
more by such Person, provided that associations, joint ventures or other
relationships (a) which are established pursuant to a standard form operating
agreement or similar agreement or which are partnerships for purposes of federal
income taxation only, (b) which are not corporations or partnerships (or subject
to the Uniform Partnership Act) under applicable state Law, and (c) whose
businesses are limited to the exploration, development and operation of oil, gas
or mineral properties and interests owned directly by the parties in such
associations, joint ventures or relationships, shall not be deemed to be
“Subsidiaries” of such Person.

“Taxes” has the meaning specified in Section 3.5(a).

 

  24    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Term Commitment” means its obligation to make a Term Loan on the Closing Date
to the Borrower pursuant to Section 2.1(b) in an aggregate principal amount not
to exceed the amount set forth opposite such Lender’s name on the Lenders
Schedule.

“Term Lenders” means any Lender who maintains a Term Commitment or has
outstanding Term Loans.

“Term Loan” has the meaning specified in Section 2.1(b).

“Term Maturity Date” means September 21, 2010.

“Term Note” has the meaning specified in Section 2.1(b).

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Section 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) or 4043(b)(4) of ERISA, or (b) the withdrawal of any ERISA
Affiliate from an ERISA Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the filing of a
notice of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041(c) of ERISA, or (d) the
institution of proceedings to terminate any ERISA Plan by the Pension Benefit
Guaranty Corporation under Section 4042 of ERISA, or (e) any other event or
condition which reasonably could be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any ERISA Plan.

“Threshold Amount” means $500,000.

“Total Funded Debt” means the categories of Liabilities of Borrower described in
clauses (a), (b), (c), (f), (h) and (j) of the definition of “Indebtedness” in
Section 1.1 (without duplication).

“Total Outstandings” means the Total Revolver Outstandings and the Total Term
Outstandings.

“Total Revolver Outstandings” means the sum of (1) the aggregate outstanding
principal amount of all Revolver Loans after giving effect to any borrowings and
prepayments or repayments of Revolver Loans occurring on such date and (2) the
existing LC Obligations at such time.

“Total Term Outstandings” means the aggregate outstanding principal amount of
all Term Loans after giving effect to any prepayments or repayments of Term
Loans occurring on such date.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States of America or any state, province, commonwealth, nation,
territory, possession, county, parish, town, township, village or municipality,
whether now or hereafter constituted or existing.

 

  25    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Trustee” means The Bank of New York Mellon Trust Company, N.A., and any
successor, assignee or replacement thereof.

“Type” means, with respect to any Loans, the characterization of such Loans as
either Base Rate Loans or Eurodollar Loans.

“UCC” means the Uniform Commercial Code in effect in the State of New York from
time to time.

“Unused Borrowing Base” means, at any time of determination, the Borrowing Base
minus the Total Outstandings.

Section 1.2. Exhibits and Schedules; Additional Definitions. All Exhibits and
Schedules attached to this Agreement are a part hereof for all purposes.
Reference is hereby made to the Security Schedule for the meaning of certain
terms defined therein and used but not defined herein, which definitions are
incorporated herein by reference.

Section 1.3. Terms Generally; References and Titles. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. References to any document, instrument, or
agreement (a) shall include all exhibits, schedules, and other attachments
thereto, and (b) shall include all documents, instruments, or agreements issued
or executed in replacement thereof. Titles appearing at the beginning of any
subdivisions are for convenience only and do not constitute any part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions. The phrases “this section” and “this subsection” and similar
phrases refer only to the sections or subsections hereof in which such phrases
occur. The word “or” is not exclusive. Accounting terms have the meanings
assigned to them by GAAP, as applied by the accounting entity to which they
refer. References to “days” shall mean calendar days, unless the term “Business
Day” is used. Unless otherwise specified, references herein to any particular
Person also refer to its successors and permitted assigns.

 

  26    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 1.4. Calculations and Determinations. Each determination by a Lender
Party of amounts to be paid under Article III or any other matters which are to
be determined hereunder by a Lender Party (such as any Eurodollar Rate, Business
Day, Interest Period, or Reserve Requirement) shall, in the absence of manifest
error, be conclusive and binding. Unless otherwise expressly provided herein or
unless Required Lenders otherwise consent all financial statements and reports
furnished to any Lender Party hereunder shall be prepared and all financial
computations and determinations pursuant hereto shall be made in accordance with
GAAP.

Section 1.5. Joint Preparation; Construction of Indemnities and Releases. This
Agreement and the other Loan Documents have been reviewed and negotiated by
sophisticated parties with access to legal counsel and no rule of construction
shall apply hereto or thereto which would require or allow any Loan Document to
be construed against any party because of its role in drafting such Loan
Document. All indemnification and release provisions of this Agreement shall be
construed broadly (and not narrowly) in favor of the Persons receiving
indemnification or being released.

ARTICLE II—The Loans and Letters of Credit

Section 2.1. Commitments to Lend; Notes.

(a) Subject to the terms and conditions hereof, each Lender agrees to make loans
to Borrower (herein called such Lender’s “Revolver Loans”) upon Borrower’s
request from time to time during the Commitment Period, provided that (a) Loans
of the same Type shall be made by Lenders in accordance with their respective
Applicable Revolver Percentage and as part of the same Borrowing, and (b) after
giving effect to such Loans, (i) the Total Outstandings do not exceed the
Borrowing Base and (ii) the Total Revolver Outstandings do not exceed the
Aggregate Revolver Commitments then in effect. Subject to the terms and
conditions hereof, Borrower may borrow, repay, and reborrow hereunder. The
aggregate amount of all Loans (other than Loans made pursuant to
Section 2.13(b)) in any Borrowing must be greater than or equal to $500,000 or
any higher integral multiple of $100,000 or must equal the remaining
availability under the Borrowing Base. Revolver Loans may be Base Rate Loans or
Eurodollar Loans, as further provided herein. The obligation of Borrower to
repay to each Lender the aggregate amount of all Revolver Loans made by such
Lender, together with interest accruing in connection therewith, shall be
evidenced by a single promissory note (herein called such Lender’s “Revolver
Note”) made by Borrower payable to the order of such Lender in the form of
Exhibit A-1 with appropriate insertions.

(b) Subject to the terms and conditions hereof, on the Closing Date, each Lender
agrees to make a loan to Borrower (herein called such Lender’s “Term Loans”) in
an aggregate amount not to exceed such Lender’s Term Commitment. Amounts
borrowed under this Section 2.1(b) and repaid or prepaid may not be reborrowed.
Term Loans may be Base Rate Loans or Eurodollar Loans, as further provided
herein. The obligation of Borrower to repay to each

 

  27    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Lender the aggregate amount of all Term Loans made by such Lender, together with
interest accruing in connection therewith, shall be evidenced by a single
promissory note (herein called such Lender’s “Term Note”) made by Borrower
payable to the order of such Lender in the form of Exhibit A-2 with appropriate
insertions.

(c) The amount of principal owing on any Lender’s Note at any given time shall
be the aggregate amount of all Revolver Loans or Term Loans, as applicable,
theretofore made by such Lender minus all payments of principal theretofore
received by such Lender on such Note. Interest on each Note shall accrue and be
due and payable as provided herein. Each Note shall be due and payable as
provided herein, and shall be due and payable in full on the earlier to occur of
(i) the termination of the Revolver Commitment or the acceleration of the Term
Loans, as applicable, pursuant to Section 8.1 and (ii) (A) the Revolver
Termination Date, in the case of Revolver Notes and (B) the Term Maturity Date,
in the case of Term Notes.

Section 2.2. Requests for New Loans. Borrower must give to Administrative Agent
written or electronic notice (or telephonic notice promptly confirmed in
writing) of any requested Borrowing of new Loans to be advanced by Lenders. Each
such notice constitutes a “Borrowing Notice” hereunder and must:

(a) specify (i) the aggregate amount of any such Borrowing of new Base Rate
Loans and the date on which such Base Rate Loans are to be advanced, or (ii) the
aggregate amount of any such Borrowing of new Eurodollar Loans, the date on
which such Eurodollar Loans are to be advanced (which shall be the first day of
the Interest Period which is to apply thereto), and the length of the applicable
Interest Period; and

(b) be received by Administrative Agent not later than 10:00 a.m., New York City
time, on (i) the Business Day preceding the day on which any such Base Rate
Loans are to be made, or (ii) the third Business Day preceding the day on which
any such Eurodollar Loans are to be made.

Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B, duly completed. Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters which are required to
be set out in such written confirmation. Upon receipt of any such Borrowing
Notice, Administrative Agent shall give each Lender prompt notice of the terms
thereof. If all conditions precedent to such new Loans have been met, each
Lender will on the date requested promptly remit to Administrative Agent the
amount of such Lender’s new Loan in immediately available funds, and upon
receipt of such funds, unless to its actual knowledge any conditions precedent
to such Loans have been neither met nor waived as provided herein,
Administrative Agent shall promptly make such Loans available to Borrower.
Unless Administrative Agent shall have received notice from a Revolver Lender
prior to the proposed date of any Borrowing that such Revolver Lender will not
make available to Administrative Agent such Revolver Lender’s share of such
Borrowing, Administrative Agent may assume that such Revolver Lender has made
such share available on such date in accordance with this Section 2.2 and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Revolver Lender has not in fact made its share of
the applicable Borrowing available to Administrative Agent, then the applicable
Revolver Lender

 

  28    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

and the Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to Administrative Agent, at (i) in the case of a
payment to be made by such Revolver Lender, the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation and (ii) in the case of a payment to be
made by Borrower, the interest rate applicable to Base Rate Loans. If Borrower
and such Revolver Lender shall pay such interest to Administrative Agent for the
same or an overlapping period, Administrative Agent shall promptly remit to
Borrower the amount of such interest paid by Borrower for such period. If such
Revolver Lender pays its Applicable Revolver Percentage of the applicable
Borrowing to Administrative Agent, then the amount so paid shall constitute such
Lender’s Revolver Loan included in such Borrowing. Any payment by Borrower shall
be without prejudice to any claim Borrower may have against a Revolver Lender
that shall have failed to make such payment to Administrative Agent.

Section 2.3. Conversion and Continuation Options.

(a) Option. Borrower may elect (i) in the case of any Eurodollar Loan, (A) to
continue such Eurodollar Loan or any portion thereof for an additional Interest
Period on the last day of the Interest Period applicable thereto and (B) to
convert such Eurodollar Loan or any portion thereof into a Base Rate Loan at any
time on any Business Day, subject to the payment of any breakage costs required
by Section 3.3, and (ii) in the case of Base Rate Loans, to convert such Base
Rate Loans or any portion thereof into Eurodollar Loans at any time on any
Business Day upon 3 Business Days’ prior notice; provided, however, that,
(x) for each Interest Period, the aggregate amount of Eurodollar Loans having
such Interest Period must be an integral multiple of $500,000 and (y) no
Conversion in whole or in part of Base Rate Loans to Eurodollar Loans and no
Continuation in whole or in part of Eurodollar Loans shall be permitted at any
time at which (1) an Event of Default shall be continuing and the Administrative
Agent or the Required Lenders shall have determined in their sole discretion not
to permit such Conversions or Continuations or (2) such Continuation or
Conversion would be made during a suspension imposed by Section 2.17.

(b) Procedure. Each such election shall be made by giving the Administrative
Agent at least 3 Business Days’ prior notice in substantially the form of
Exhibit C (a “Notice of Conversion or Continuation”) duly completed.
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein. If
Administrative Agent does not receive a timely Notice of Conversion or
Continuation from Borrower containing a permitted election to continue or
convert any Eurodollar Loan, then, upon the expiration of the applicable
Interest Period, such Loan shall be automatically converted to a Base Rate Loan.
Each partial Conversion or Continuation shall be allocated ratably among the
Lenders in the applicable Facility in accordance with their Applicable Revolver
Percentage or Applicable Term Percentage, as applicable.

Section 2.4. Use of Proceeds. Borrower shall use the proceeds of the Loans to
(i) partially repay the Existing Credit Agreement, (ii) repay certain payables
and expenses that existed on or before the Petition Date, (iii) pay fees and
expenses incurred pursuant to this Agreement and the transactions related
thereto and occurring in connection therewith and (iv)

 

  29    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

provide working capital for its operations and for other general business
purposes. Borrower shall use all Letters of Credit for its general corporate
purposes. In no event shall the funds from any Loan or any Letter of Credit be
used directly or indirectly by any Person for the purpose, whether immediate,
incidental or ultimate, of purchasing, acquiring or carrying any “margin stock”
(as such term is defined in Regulation U promulgated by the Board of Governors
of the Federal Reserve System) or to extend credit to others directly or
indirectly for the purpose of purchasing or carrying any such margin stock.
Borrower represents and warrants that Borrower is not engaged principally, or as
one of Borrower’s important activities, in the business of extending credit to
others for the purpose of purchasing or carrying such margin stock.

Section 2.5. Interest Rates and Fees; Payment Dates.

(a) Rate. All Loans and the outstanding amount of all other Obligations (other
than pursuant to Lender Hedging Obligations) shall bear interest, in the case of
Loans, on the unpaid principal amount thereof from the date such Loans are made
and, in the case of such other Obligations, from the date such other Obligations
are due and payable until, in all cases, paid in full, except as otherwise
provided in clause (c) below, as follows: (i) in the case of Base Rate Loans, at
a rate per annum equal to the sum of the Base Rate and the Base Rate Margin,
each as in effect from time to time, (ii) in the case of Eurodollar Loans, at a
rate per annum equal to the sum of the Eurodollar Rate and the Eurodollar
Margin, each as in effect for the applicable Interest Period, and (iii) in the
case of other Obligations, at a rate per annum equal to the sum of the Base Rate
and the Base Rate Margin for Revolver Loans that are Base Rate Loans, each as in
effect from time to time.

(b) Payments. Interest accrued shall be payable in arrears (i) if accrued on the
principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), and (B)(1) if such Loan is a Base Rate Loan, on the last day of each
calendar quarter commencing on the first such day following the making of such
Loan, (2) if such Loan is a Eurodollar Loan, on the last day of each Interest
Period applicable to such Loan and, if applicable and without duplication, on
each date during such Interest Period occurring every 3 months from the first
day of such Interest Period and (ii) if accrued on any other Obligation, on
demand from any time after the time such Obligation is due and payable (whether
by acceleration or otherwise).

(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, effective immediately upon
(A) the occurrence of any Event of Default under Section 8.1(a), (b), (j)(i),
(j)(ii), or (j)(iii), or (B) the delivery of a notice by the Administrative
Agent or the Required Lenders to the Borrower during the continuance of any
other Event of Default and, in each case, for as long as such Event of Default
shall be continuing, the principal balance of all Obligations (including any
Obligation that bears interest by reference to the rate applicable to any other
Obligation) then due and payable shall bear interest at the Default Rate,
payable on demand or, in the absence of demand, on the date that would otherwise
be applicable.

(d) Unused Commitment Fee. Borrower agrees to pay to each Revolver Lender a
commitment fee on the actual daily amount by which (i) such Revolver Lender’s
Applicable Revolver Percentage of (A) the Borrowing Base then in effect less
(B) the Total Term Outstandings at such time exceeds (ii) such Revolver Lender’s
Applicable Revolver Percentage

 

  30    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

of the Total Revolver Outstandings at such time from the date hereof through the
Revolver Termination Date at a rate per annum equal to the Commitment Fee Rate,
payable in arrears (x) on the last day of each calendar quarter and (y) on the
Revolver Termination Date. Notwithstanding anything contained herein to the
contrary, at any time that a Revolver Lender shall be a Defaulting Lender
hereunder, such commitment fees shall cease to accrue for the benefit of any
such Defaulting Lender.

(e) Letter of Credit Fees. Borrower agrees to pay the fees set forth in
Section 2.14.

(f) Principal Payment Fees. Borrower will pay to Administrative Agent, for the
account of each Lender, a prepayment fee on the principal amount of each
prepayment of (i) Term Loans under Section 2.6 or Section 2.7 (other than the
Monthly Term Repayment) which, in either case, results from the refinancing of
such Term Loans and (ii) the Revolver Loans in connection with any reduction in
the Borrowing Base, termination of any part of the Aggregate Revolver
Commitments, or refinancing of such Revolver Loans, in each case if such
prepayment occurs prior to the date that is six months prior to the Revolving
Termination Date, equal to one percent (1.0%) of the principal amount so repaid.

(g) Additional Fees. In addition to all other amounts due to Administrative
Agent under the Loan Documents (but without duplication), Borrower will pay fees
to Administrative Agent as described in that certain letter agreement dated as
of August 28, 2009 between Administrative Agent and Borrower.

(h) Payment Dates. On each Interest Payment Date relating to Base Rate Loans,
Borrower shall pay to the Lenders all unpaid interest which has accrued on the
Base Rate Loans to but not including such Interest Payment Date. On each
Interest Payment Date relating to a Eurodollar Loan, Borrower shall pay to
Lenders all unpaid interest which has accrued on such Eurodollar Loan to but not
including such Interest Payment Date.

Section 2.6. Optional Prepayments. Borrower may, (a) upon one Business Days’
notice to Administrative Agent with respect to any Base Rate Loan and (b) upon
three Business Days’ notice to Administrative Agent with respect to any
Eurodollar Loan, from time to time, subject to Sections 2.5(f) and 3.2, prepay
the Loans, in whole or in part, provided (i) that the aggregate amounts of all
partial prepayments of principal on the Loans equals $500,000 or any higher
integral multiple of $500,000, (ii) that Borrower does not make any prepayments
which would reduce the unpaid principal balance of any Loan to less than
$100,000 without first either (1) terminating this Agreement or (2) providing
assurance satisfactory to Administrative Agent in its discretion that Lenders’
legal rights under the Loan Documents are in no way adversely affected by such
reduction, and (iii) that if Borrower prepays any Eurodollar Loan on any day
other than the last day of the Interest Period applicable thereto, it shall pay
to Lenders any amounts due under Section 3.2. Each prepayment of principal under
this section shall be accompanied by all interest then accrued and unpaid on the
principal so prepaid. Any principal or interest prepaid pursuant to this section
shall be in addition to, and not in lieu of, all payments otherwise required to
be paid under the Loan Documents at the time of such prepayment.

 

  31    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 2.7. Mandatory Prepayments

(a) Within one Business Day of the consummation by any Restricted Person of any
Asset Disposition, the Borrower shall make a mandatory prepayment of the Loans
in an amount, if any, required to eliminate any Borrowing Base Deficiency
existing after giving effect to such Asset Disposition. Notwithstanding the
foregoing, in the event a Default or Event of Default is in existence on the
date of the consummation of any Asset Disposition, all Net Cash Proceeds from
such Asset Disposition shall be applied as a mandatory prepayment of the Loans
contemporaneously upon the consummation of any such Asset Disposition.

(b) Contemporaneously upon the issuance by any Restricted Person of any
Additional Indebtedness, the Borrower shall make a mandatory prepayment of the
Loans in an amount equal to the Net Cash Proceeds received from such issuance.

(c) If at any time the Total Outstandings exceeds the Maximum Credit Amount
(whether due to a reduction in the Maximum Credit Amount in accordance with this
Agreement, or otherwise), Borrower shall immediately upon demand prepay the
principal of the Loans (and after all Loans are repaid in full, provide LC
Collateral in accordance with Section 2.16(a)) in an amount at least equal to
such excess.

(d) If at any time the Total Outstandings is less than the Maximum Credit Amount
but in excess of the Borrowing Base (such excess being herein called a
“Borrowing Base Deficiency”), Borrower shall:

(i) if such Borrowing Base Deficiency results from any sale, assignment or the
other disposition of any Borrowing Base Property (without waiving the
requirement of Required Lenders’ consent to any sale, assignment or other
disposition in violation of any Loan Document), contemporaneously with the
consummation of such disposition, deliver an aggregate amount at least equal to
such Borrowing Base Deficiency to Administrative Agent for the prepayment of the
principal of the Loans;

(ii) in all other instances, within ten (10) Business Days after Administrative
Agent gives notice of the Borrowing Base Deficiency to Borrower, either:

A. give written notice to Administrative Agent electing to prepay the principal
of the Loans (and, if the Total Outstandings exceeds the Borrowing Base after
all Loans are repaid in full, provide LC Collateral in accordance with
Section 2.16(a)) in an aggregate amount sufficient to eliminate such Borrowing
Base Deficiency (or, if the Total Outstandings exceeds the Borrowing Base after
the Loans have been paid in full, pay to LC Issuer LC Collateral as required
under Section 2.16(a)), such prepayment to be made in full on or before the
thirtieth (30th) day after delivery of such notice to Administrative Agent from
Borrower;

B. give written notice to Administrative Agent electing to prepay the principal
of the Loans (and after all Loans are repaid in full, provide LC Collateral in
accordance with Section 2.16(a)) in two installments in an aggregate amount at
least equal to such Borrowing Base Deficiency, with the first such installment
equal to or in excess of one-half of such Borrowing Base Deficiency, and with
the first such installment to be paid within sixty (60) days after the

 

  32    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

giving of such notice by Administrative Agent to Borrower of such Borrowing Base
Deficiency and the second installment to be in an aggregate amount sufficient to
eliminate such Borrowing Base Deficiency in full and to be due and payable
within 120 days after the giving of such notice by Administrative Agent to
Borrower; provided, however, Borrower shall have demonstrated to the
satisfaction of Administrative Agent on or before the date of the first such
payment that Borrower has sufficient available cash from its Projected Oil and
Gas Production to make such payments;

C. give written notice to Administrative Agent that Borrower desires to provide
(or cause to be provided by other current or future Restricted Persons)
Administrative Agent with deeds of trust, mortgages, chattel mortgages, security
agreements, financing statements and other security documents in form and
substance similar to the Security Documents previously delivered to
Administrative Agent (with any changes required to conform to changes in Law or
changes in the type of Collateral covered thereby), and otherwise satisfactory
to Administrative Agent, granting, confirming, and perfecting first and prior
liens or security interests in Collateral acceptable to Required Lenders subject
to no liens other than Permitted Liens, to the extent needed to allow Required
Lenders to increase the Borrowing Base (as they in their reasonable discretion
deem consistent with prudent oil and gas banking industry lending standards at
the time) to an amount which eliminates such Borrowing Base Deficiency, and such
Security Documents shall be executed and delivered to Administrative Agent
within thirty (30) days after Administrative Agent confirms to Borrower what
Collateral shall be required. If, prior to any such specification by
Administrative Agent, Required Lenders determine that the giving of such
Security Documents will not serve to eliminate such Borrowing Base Deficiency,
then, within five Business Days after receiving notice of such determination
from Administrative Agent, Borrower will elect to make, and thereafter make, the
prepayments specified in either of the preceding subsections (A) or (B) of this
subsection (b)(ii); or

D. eliminate such Borrowing Base Deficiency through a combination of prepayments
of the Loans or submission of additional Collateral as set forth in clauses
(A) and (C) above in this subsection (d)(ii).

(e) Beginning on the date that is one calendar month after the Closing Date and
on the same date of each month thereafter until, but excluding, the Term
Maturity Date, Borrower shall repay the Term Loans in a principal amount of
$2,083,333.33 (the “Monthly Term Repayment”), and on the Term Maturity Date,
Borrower shall repay the remaining outstanding principal amount of the Term
Loans.

(f) Each prepayment of principal under this section shall be accompanied by all
interest then accrued and unpaid on the principal so prepaid. Any principal or
interest prepaid pursuant to this section shall be in addition to, and not in
lieu of, all payments otherwise required to be paid under the Loan Documents at
the time of such prepayment. All mandatory prepayments under subsections
(a) through (d) of this Section 2.7 shall be applied as provided in
Section 3.1(f).

 

  33    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 2.8. Initial Borrowing Base. During the period from the date hereof to
the first Determination Date the Borrowing Base shall be $70,000,000.

Section 2.9. Subsequent Determinations of Borrowing Base.

(a) (i) By December 1, 2009 and (ii) April 1 and October 1 of each year
beginning April 1, 2010, Borrower shall furnish to each Lender all information,
reports and data which Administrative Agent has then requested concerning
Restricted Persons’ businesses and properties (including their Oil and Gas
Properties and interests and the reserves and production relating thereto),
together with, as applicable, the Engineering Report as of December 31 of the
immediately preceding year described in Section 6.2(f) or as of June 30 of such
year described in Section 6.2(g); provided, however, that the information
provided by Borrower in connection with the December 1, 2009 determination of
the Borrowing Base shall relate to Restricted Persons’ businesses and properties
as of October 1, 2009. Within thirty days after receiving such information,
reports and data, or as promptly thereafter as practicable, Administrative Agent
shall determine the amount of a proposed Borrowing Base; and Administrative
Agent shall then deliver to each Lender such proposed Borrowing Base. Within
fifteen days after the Lenders’ receipt of such proposed Borrowing Base, or as
promptly thereafter as practicable, Required Lenders shall agree on an amount
for the Borrowing Base (provided that all Lenders must agree on any increase in
the Borrowing Base), which need not be equal to such proposed Borrowing Base.
Required Lenders shall determine the amount of the Borrowing Base based upon the
loan collateral value which they in their discretion assign to the Present Value
of the various Oil and Gas Properties of Restricted Persons that will constitute
Borrowing Base Properties at the time in question and based upon such other
credit factors (including without limitation the assets, liabilities, cash flow,
hedged and unhedged exposure to price, foreign exchange rate, and interest rate
changes, business, properties, prospects, management and ownership of Restricted
Persons) as they in their discretion deem significant. If Required Lenders (or
all Lenders in the case of an increase in the Borrowing Base) have not approved
the Borrowing Base within the fifteen day period after their receipt of such
proposed Borrowing Base, Administrative Agent shall poll Lenders to ascertain
the highest Borrowing Base then acceptable to a number of Lenders sufficient to
constitute Required Lenders (or all Lenders in the case of an increase in the
Borrowing Base) and such amount shall then become the Borrowing Base.
Administrative Agent shall by notice to Borrower designate such amount as the
new Borrowing Base available to Borrower hereunder, which designation shall take
effect immediately on the date such notice is sent (herein called a
“Determination Date”) and shall remain in effect until but not including the
next date as of which the Borrowing Base is redetermined. IT IS EXPRESSLY
UNDERSTOOD THAT LENDERS AND ADMINISTRATIVE AGENT HAVE NO OBLIGATION TO AGREE
UPON OR DESIGNATE THE BORROWING BASE AT ANY PARTICULAR AMOUNT, WHETHER IN
RELATION TO THE MAXIMUM CREDIT AMOUNT OR OTHERWISE, AND THAT LENDERS’
COMMITMENTS TO ADVANCE FUNDS HEREUNDER IS DETERMINED BY REFERENCE TO THE
BORROWING BASE FROM TIME TO TIME IN EFFECT, WHICH BORROWING BASE SHALL BE USED
FOR CALCULATING COMMITMENT FEES UNDER SECTION 2.5 AND, TO THE EXTENT PERMITTED
BY LAW AND REGULATORY AUTHORITIES, FOR THE PURPOSES OF CAPITAL ADEQUACY
DETERMINATION AND REIMBURSEMENTS UNDER SECTION 3.2.

 

  34    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(b) If Borrower does not furnish all such information, reports and data by the
date specified in the first sentence of subsection (a) of this section,
Administrative Agent may nonetheless determine the Borrowing Base at any amount
that Required Lenders determine and may redetermine the Borrowing Base from time
to time thereafter (provided that all Lenders must agree to any increase in the
Borrowing Base) until each Lender receives all such information, reports and
data, whereupon Required Lenders (or all Lenders, as applicable) shall designate
a new Borrowing Base as described above.

(c) In addition to the redeterminations of the Borrowing Base pursuant to
subsections (a) and (b) of this section, Borrower and Administrative Agent (or
Administrative Agent at the request of Required Lenders) may each request
additional determinations (“Special Determinations”) of the Borrowing Base from
time to time; provided, that Administrative Agent (or Administrative Agent at
the request of Required Lenders) may not request more than two (2) Special
Determinations in any calendar year and Borrower may not request more than one
(1) Special Determination in any calendar year. In the event Administrative
Agent (or Administrative Agent at the request of Required Lenders) requests such
a Special Determination, Administrative Agent shall promptly deliver notice of
such request to Borrower and Borrower shall, within thirty (30) days following
the date of such request, deliver to Lenders an Engineering Report prepared by
Staff Engineers and, within sixty (60) days following the date of such request,
audited by Independent Engineers (or, at Borrower’s option, prepared by
Independent Engineers) as of the last day of the calendar month preceding the
date of such request and such other information which Administrative Agent shall
have requested. In the event Borrower requests a Special Determination, Borrower
shall deliver written notice of such request to Lenders which shall include
(i) an Engineering Report prepared by Staff Engineers as of a date not more than
thirty (30) days prior to the date of such request (or, in the case of a request
made on the 31st day of any calendar month, thirty-one (31) days), (ii) the
amount of the Borrowing Base requested by Borrower and to become effective on
the Determination Date applicable to such Special Determination and (iii) such
other information which Administrative Agent shall have requested. Upon receipt
of such Engineering Report and other information, Administrative Agent shall,
subject to approval of Required Lenders, or all Lenders in the event of a
proposed increase in the Borrowing Base, redetermine the Borrowing Base in
accordance with the procedure set forth in subsection (a) of this section, which
Borrowing Base shall become effective on the Determination Date (or as soon
thereafter as Administrative Agent and Required Lenders, or all Lenders in the
event of a proposed increase in the Borrowing Base, approve such Borrowing Base
and provide notice thereof to Borrower).

(d) The Borrowing Base shall reduce simultaneously with the completion by any
Restricted Person of any Asset Disposition (other than Asset Dispositions
permitted by Section 7.5) by the lesser of (i) the Borrowing Base value (which
shall be the Borrowing Base value assigned thereto by the Administrative Agent
and approved by the Required Lenders in the most recent Redetermination and
provided to Borrower and the Lenders in the notice made on each Determination
Date) of the Borrowing Base Properties or Hedging Contracts, if any, which are
subject to such Asset Disposition, and (ii) the Net Cash Proceeds received by
any Restricted Person from such Asset Disposition.

 

  35    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(e) The Borrowing Base shall reduce simultaneously with the issuance by any
Restricted Person of any Additional Indebtedness in an amount equal to the Net
Cash Proceeds received by such Restricted Person from such issuance.

(f) On any day when Borrower makes any optional or mandatory prepayment of a
Term Loan for any reason, the Borrowing Base then in effect shall be reduced by
an amount equal to the principal amount of such prepayment made on such day.

Section 2.10. Borrower’s Reduction of Borrowing Base. Until the termination of
the Commitment Period, Borrower may, at any time, reduce the Borrowing Base from
the amount designated by Administrative Agent to any lesser amount. To exercise
such option, Borrower must send notice to Administrative Agent of the amount of
the Borrowing Base chosen by Borrower. Any choice by Borrower of a Borrowing
Base shall be effective as of the fifth Business Day following Administrative
Agent’s receipt of Borrower’s notice and shall continue in effect until the next
date as of which the Borrowing Base is redetermined.

Section 2.11. Letters of Credit. Subject to the terms and conditions hereof,
Borrower may at any time during the Commitment Period request LC Issuer to
issue, increase the amount of or otherwise amend or extend, one or more Letters
of Credit, provided that, after taking such Letter of Credit into account:

(a) (i) the Total Outstandings do not exceed the Borrowing Base at such time and
(ii) the Total Revolver Outstandings do not exceed the Aggregate Revolver
Commitments at such time;

(b) the aggregate amount of LC Obligations at such time does not exceed the LC
Sublimit;

(c) the expiration date of such Letter of Credit (as extended, if applicable) is
prior to the Letter of Credit Termination Date;

(d) such Letter of Credit is to be used for general business purposes of
Borrower or a Restricted Person;

(e) such Letter of Credit is not directly or indirectly used to assure payment
of or otherwise support any Indebtedness of any Person other than Indebtedness
of any Restricted Person to the extent such Indebtedness relates to the
Borrowing Base Properties;

(f) the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost which is not reimbursable under Article III;

(g) the form and terms of such Letter of Credit are acceptable to LC Issuer in
its sole and absolute discretion; and

(h) all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied.

 

  36    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LC Issuer will honor any such request if the foregoing conditions (a) through
(h) (the “LC Conditions”) have been met as of the date of issuance of such
Letter of Credit. LC Issuer may choose to honor any such request for any other
Letter of Credit but has no obligation to do so and may refuse to issue any
other requested Letter of Credit for any reason which LC Issuer in its sole
discretion deems relevant. Borrower may also at any time during the Commitment
Period request that LC Issuer extend the expiration date of an existing Letter
of Credit or modify an existing Letter of Credit (other than increase or
extension) and LC Issuer will honor such request if the LC Conditions are met
and no Default exists at the time of such request; provided that in the case of
any such modification (other than an increase or extension), LC issuer shall
have approved such modification.

Section 2.12. Requesting Letters of Credit.

(a) Borrower must make written application for any Letter of Credit or amendment
or extension of any Letter of Credit at least five (5) Business Days (or such
shorter period as LC Issuer may in its discretion from time to time agree)
before the date on which Borrower desires for LC Issuer to issue such Letter of
Credit. By making any such written application, unless otherwise expressly
stated therein, Borrower shall be deemed to have represented and warranted that
the LC Conditions described in Section 2.11 will be met as of the date of
issuance of such Letter of Credit. Each such written application for a Letter of
Credit must be made in writing in the form customarily used by LC Issuer, the
terms and provisions of which are hereby incorporated herein by reference (or in
such other form as may mutually be agreed upon by LC Issuer and Borrower).

(b) If Borrower so requests in any applicable LC Application, the LC Issuer may,
in its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the LC Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the LC Issuer,
Borrower shall not be required to make a specific request to the LC Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued,
Revolver Lenders shall be deemed to have authorized (but may not require) LC
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Termination Date; provided, however,
that LC Issuer shall not permit any such extension if (A) LC Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 2.11 or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Non-Extension Notice
Date (1) from Administrative Agent that Required Lenders have elected not to
permit such extension or (2) from Administrative Agent, any Lender or Borrower
that one or more of the applicable conditions specified in Section 4.2 is not
then satisfied, and in each such case directing the LC Issuer not to permit such
extension.

(c) Two (2) Business Days after the LC Conditions for a Letter of Credit have
been met as described in Section 2.11 (or if LC Issuer otherwise desires to
issue such Letter of Credit

 

  37    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

earlier), LC Issuer will issue such Letter of Credit at LC Issuer’s office. If
any provisions of any LC Application conflict with any provisions of this
Agreement, the provisions of this Agreement shall govern and control. Borrower
shall promptly examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with Borrower’s instructions or other irregularity, Borrower will immediately
notify LC Issuer.

Section 2.13. Reimbursement and Participations.

(a) Reimbursement by Borrower. Each Matured LC Obligation shall constitute a
loan by LC Issuer to Borrower. Borrower promises to pay to LC Issuer, or to LC
Issuer’s order, on demand, the full amount of each Matured LC Obligation,
together with interest thereon (i) at the rate applicable to Base Rate Loans to
and including the first Business Day after such demand is made by LC Issuer and
(ii) at the Default Rate applicable to Base Rate Loans on each day thereafter.
The obligation of Borrower to reimburse LC Issuer for each Matured LC Obligation
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement (including any LC Application) under
all circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit or any other agreement or instrument
relating thereto; (ii) the existence of any claim, counterclaim, set-off,
defense or other right that Borrower may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), LC Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by LC Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing. Without
limiting the generality of the foregoing, it is expressly agreed that the
absolute and unconditional nature of Borrower’s obligations under this section
to reimburse LC Issuer for each drawing under a Letter of Credit will not be
excused by the gross negligence or willful misconduct of LC Issuer. However, the
foregoing shall not be construed to excuse LC Issuer from liability to Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by Borrower to the extent permitted by
applicable Law) suffered by Borrower that are caused by LC Issuer’s gross
negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.

(b) Letter of Credit Advances. If the beneficiary of any Letter of Credit makes
a draft or other demand for payment thereunder then Borrower may, during the
interval between the making thereof and the honoring thereof by LC Issuer,
request Revolver Lenders to make Revolvers Loans to Borrower in the amount of
such draft or demand, which Revolver Loans shall be made concurrently with LC
Issuer’s payment of such draft or demand and shall be immediately used by LC
Issuer to repay the amount of the resulting Matured LC Obligation. Such a
request by Borrower shall be made in compliance with all of the provisions
hereof, provided that for the purposes of the first sentence of Section 2.1(a),
the amount of such Revolver Loans shall be considered, but the amount of the
Matured LC Obligation to be concurrently paid by such Revolver Loans shall not
be considered.

 

  38    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(c) Participation by Lenders. LC Issuer irrevocably agrees to grant and hereby
grants to each Revolver Lender, and — to induce LC Issuer to issue Letters of
Credit hereunder — each Revolver Lender irrevocably agrees to accept and
purchase and hereby accepts and purchases from LC Issuer, on the terms and
conditions hereinafter stated and for such Revolver Lender’s own account and
risk, an undivided interest equal to such Revolver Lender’s Applicable Revolver
Percentage of LC Issuer’s obligations and rights under each Letter of Credit
issued hereunder and the amount of each Matured LC Obligation paid by LC Issuer
thereunder. Each Revolver Lender unconditionally and irrevocably agrees with LC
Issuer that, if a Matured LC Obligation is paid under any Letter of Credit for
which LC Issuer is not reimbursed in full by Borrower in accordance with the
terms of this Agreement and the related LC Application (including any
reimbursement by means of concurrent Loans or by the application of LC
Collateral), such Revolver Lender shall (in all circumstances and without
set-off or counterclaim) pay to LC Issuer on demand, in immediately available
funds at LC Issuer’s address for notices hereunder, such Revolver Lender’s
Applicable Revolver Percentage of such Matured LC Obligation (or any portion
thereof which has not been reimbursed by Borrower). Each Revolver Lender’s
obligation to pay LC Issuer pursuant to the terms of this subsection is
irrevocable and unconditional. If any amount required to be paid by any Revolver
Lender to LC Issuer pursuant to this subsection is paid by such Revolver Lender
to LC Issuer within three (3) Business Days after the date such payment is due,
LC Issuer shall in addition to such amount be entitled to recover from such
Revolver Lender, on demand, interest thereon calculated from such due date at
the Federal Funds Rate. If any amount required to be paid by any Revolver Lender
to LC Issuer pursuant to this subsection is not paid by such Lender to LC Issuer
within three (3) Business Days after the date such payment is due, LC Issuer
shall in addition to such amount be entitled to recover from such Revolver
Lender, on demand, interest thereon calculated from such due date at the Default
Rate applicable to Base Rate Loans.

(d) Distributions to Participants. Whenever LC Issuer has in accordance with
this section received from any Revolver Lender payment of such Revolver Lender’s
Applicable Revolver Percentage of any Matured LC Obligation, if LC Issuer
thereafter receives any payment of such Matured LC Obligation or any payment of
interest thereon (whether directly from Borrower or by application of LC
Collateral or otherwise, and excluding only interest for any period prior to LC
Issuer’s demand that such Revolver Lender make such payment of its Applicable
Revolver Percentage), LC Issuer will distribute to such Revolver Lender its
Applicable Revolver Percentage of the amounts so received by LC Issuer;
provided, however, that if any such payment received by LC Issuer must
thereafter be returned by LC Issuer, such Revolver Lender shall return to LC
Issuer the portion thereof which LC Issuer has previously distributed to it.

(e) Calculations. A written advice setting forth in reasonable detail the
amounts owing under this section, submitted by LC Issuer to Borrower or any
Revolver Lender from time to time, shall be conclusive, absent manifest error,
as to the amounts thereof.

Section 2.14. Letter of Credit Fees. In consideration of LC Issuer’s issuance of
any Letter of Credit, Borrower agrees to pay (a) to Administrative Agent, for
the account of all

 

  39    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Revolver Lenders in accordance with their respective Applicable Revolver
Percentage, a letter of credit issuance fee at a rate equal to the Letter of
Credit Fee Rate then in effect (which shall be increased by two percent (2%) per
annum during any period in which interest on the Loans accrues at the Default
Rate), and (b) to such LC Issuer for its own account, a letter of credit
fronting fee at a rate equal to one-quarter percent (.250%) per annum times the
face amount of such Letter of Credit (but in no event less than $500 per annum).
In addition, Borrower will pay to LC Issuer the LC Issuer’s customary fees for
issuance, amendment and drawing of each Letter of Credit. The letter of credit
fee and the letter of credit fronting fee will be calculated on the undrawn face
amount of each Letter of Credit outstanding on each day at the above-applicable
rates and will be due and payable in arrears on the last day of each Fiscal
Quarter and at the end of the Commitment Period.

Section 2.15. No Duty to Inquire.

(a) Drafts and Demands. LC Issuer is authorized and instructed to accept and pay
drafts and demands for payment under any Letter of Credit without requiring, and
without responsibility for, any determination as to the existence of any event
giving rise to said draft, either at the time of acceptance or payment or
thereafter. LC Issuer is under no duty to determine the proper identity of
anyone presenting such a draft or making such a demand (whether by tested telex
or otherwise) as the officer, representative or agent of any beneficiary under
any Letter of Credit, and payment by LC Issuer to any such beneficiary when
requested by any such purported officer, representative or agent is hereby
authorized and approved. Borrower releases each Lender Party from, and agrees to
hold each Lender Party harmless and indemnified against, any liability or claim
in connection with or arising out of the subject matter of this section, which
indemnity shall apply whether or not any such liability or claim is in any way
or to any extent caused, in whole or in part, by any negligent act or omission
of any kind by any Lender Party, provided only that no Lender Party shall be
released from or entitled to indemnification for that portion, if any, of any
liability or claim which is proximately caused by or results from its own
individual gross negligence or willful misconduct, as determined in a final
judgment.

(b) Extension of Maturity. If the maturity of any Letter of Credit is extended
by its terms or by Law or governmental action, if any extension of the maturity
or time for presentation of drafts or any other modification of the terms of any
Letter of Credit is made at the request of any Restricted Person, or if the
amount of any Letter of Credit is increased at the request of any Restricted
Person, this Agreement shall be binding upon all Restricted Persons with respect
to such Letter of Credit as so extended, increased or otherwise modified, with
respect to drafts and property covered thereby, and with respect to any action
taken by LC Issuer, LC Issuer’s correspondents, or any Lender Party in
accordance with such extension, increase or other modification.

(c) Transferees of Letters of Credit. If any Letter of Credit provides that it
is transferable, LC Issuer shall have no duty to determine the proper identity
of anyone appearing as transferee of such Letter of Credit, nor shall LC Issuer
be charged with responsibility of any nature or character for the validity or
correctness of any transfer or successive transfers, and payment by LC Issuer to
any purported transferee or transferees as determined by LC Issuer is hereby
authorized and approved, and Borrower releases each Lender Party from, and
agrees to

 

  40    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

hold each Lender Party harmless and indemnified against, any liability or claim
in connection with or arising out of the foregoing, which indemnity shall apply
whether or not any such liability or claim is in any way or to any extent
caused, in whole or in part, by any negligent act or omission of any kind by any
Lender Party, provided only that no Lender Party shall be released from or
entitled to indemnification for that portion, if any, of any liability or claim
which is proximately caused by or results from its own individual gross
negligence or willful misconduct, as determined in a final judgment.

Section 2.16. LC Collateral.

(a) LC Obligations in Excess of Borrowing Base. If, after the making of all
mandatory prepayments required under Section 2.7, the outstanding LC Obligations
will exceed the Borrowing Base, then in addition to prepayment of the entire
principal balance of the Loans required under Section 2.7 Borrower will
immediately pay to LC Issuer an amount equal to such excess. LC Issuer will hold
such amount as security for the remaining LC Obligations (all such amounts held
as security for LC Obligations being herein collectively called “LC Collateral”)
and the other Secured Obligations, and such Collateral may be applied from time
to time to any Matured LC Obligations or other Secured Obligations which are due
and payable. Neither this subsection nor the following subsection shall,
however, limit or impair any rights which LC Issuer may have under any other
document or agreement relating to any Letter of Credit, LC Collateral or LC
Obligation, including any LC Application, or any rights which any Lender Party
may have to otherwise apply any payments by Borrower and any LC Collateral under
Section 3.1.

(b) Acceleration of LC Obligations. If the Secured Obligations or any part
thereof become immediately due and payable pursuant to Section 8.1 then, unless
Required Lenders otherwise specifically elect to the contrary (which election
may thereafter be retracted by Required Lenders at any time), all LC Obligations
shall become immediately due and payable without regard to whether or not actual
drawings or payments on the Letters of Credit have occurred, and Borrower shall
be obligated to pay to LC Issuer immediately an amount equal to the aggregate LC
Obligations which are then outstanding, which amount shall be held by LC Issuer
as LC Collateral securing the remaining LC Obligations and the other Secured
Obligations, and such LC Collateral may be applied from time to time to any
Matured LC Obligations or any other Secured Obligations which are due and
payable.

(c) Investment of LC Collateral. Pending application thereof, all LC Collateral
shall be invested by LC Issuer in such Cash Equivalents as LC Issuer may choose
in its sole discretion. All interest on (and other proceeds of) such Cash
Equivalents (other than Investments) shall be reinvested or applied to Matured
LC Obligations or other Secured Obligations which are due and payable. When all
Secured Obligations have been satisfied in full, including all LC Obligations,
all Letters of Credit have expired or been terminated, and all of Borrower’s
reimbursement obligations in connection therewith have been satisfied in full,
LC Issuer shall release any remaining LC Collateral. Borrower hereby assigns and
grants to LC Issuer a continuing security interest in all LC Collateral paid by
it to LC Issuer, all Investments purchased with such LC Collateral, and all
proceeds thereof to secure its Matured LC Obligations and its Secured
Obligations under this Agreement, each Note, and the other Loan Documents, and
Borrower agrees that such LC Collateral, Investments and proceeds shall be

 

  41    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

subject to all of the terms and conditions of the Security Documents. Borrower
further agrees that LC Issuer shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code as adopted in the State of New
York with respect to such security interest and that an Event of Default under
this Agreement shall constitute a default for purposes of such security
interest.

(d) Payment of LC Collateral. When Borrower is required to provide LC Collateral
for any reason and fails to do so on the day when required, LC Issuer or
Administrative Agent may without prior notice to Borrower or any other
Restricted Person provide such LC Collateral (whether by application of proceeds
of other Collateral, by transfers from other accounts maintained with LC Issuer,
or otherwise) using any available funds of Borrower or any other Person also
liable to make such payments, and LC Issuer or Administrative Agent will give
notice thereof to Borrower or such other Person, as the case may be, promptly
after such application or transfer; provided, however, the failure to give such
notice shall not affect the validity of such application or transfer. Any such
amounts which are required to be provided as LC Collateral and which are not
provided on the date required shall, for purposes of each Security Document, be
considered past due Secured Obligations owing hereunder, and LC Issuer is hereby
authorized to exercise its respective rights under each Security Document to
obtain such amounts.

Section 2.17. Suspension of Eurodollar Rate Option. Notwithstanding any
provision to the contrary in this Article II, the following shall apply:

(a) Interest Rate Inadequate or Unfair. In the event that the Required Lenders
notify Administrative Agent that the Eurodollar Rate for any Interest Period
will not adequately reflect the cost to the Lenders of making or maintaining
such Loans for such Interest Period, Administrative Agent shall promptly so
notify Borrower and the Lenders, whereupon the obligation of each Lender to make
or to continue Eurodollar Loans shall be suspended as provided in clause
(c) below until the Administrative Agent shall notify Borrower that the Required
Lenders have determined that the circumstances causing such suspension no longer
exist.

(b) Illegality. If any Lender determines that the introduction of, or any change
in or in the interpretation of, any Requirement of Law after the date of this
Agreement shall make it unlawful, or any Governmental Authority shall assert
that it is unlawful, for any Lender or its Applicable Lending Office to make
Eurodollar Loans or to continue to fund or maintain Eurodollar Loans, then, on
notice thereof and demand therefor by such Lender to Borrower through
Administrative Agent, the obligation of such Lender to make or to continue
Eurodollar Loans shall be suspended as provided in clause (c) below until such
Lender shall, through the Administrative Agent, notify Borrower that it has
determined that it may lawfully make Eurodollar Loans.

(c) Effect of Suspension. If the obligation of any Lender to make or to continue
Eurodollar Loans is suspended, (A) the obligation of such Lender to convert Base
Rate Loans into Eurodollar Loans shall be suspended, (B) such Lender shall make
a Base Rate Loan at any time such Lender would otherwise be obligated to make a
Eurodollar Loan, (C) Borrower may revoke any pending Notice of Borrowing or
Notice of Conversion or Continuation to make or

 

  42    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

continue any Eurodollar Loan or to convert any Base Rate Loan into a Eurodollar
Loan and (D) each Eurodollar Loan of such Lender shall automatically and
immediately (or, in the case of any suspension pursuant to clause (a) above, on
the last day of the current Interest Period thereof) be converted into a Base
Rate Loan; provided, that, notwithstanding the foregoing to the contrary,
Borrower shall not be required to pay any costs described in Section 3.2 in
connection with any such mandatory Conversion.

Section 2.18. Obligations of Lenders Several. The obligations of Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 2.2 are several and not joint. The failure of any
Lender to make any Loan; to fund any such participation or to make any payment
under Section 10.4(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loans,
to purchase its participation, or to make its payment under Section 10.4(c).

ARTICLE III—Payments to Lenders

Section 3.1. General Procedures

(a) Procedure. Borrower shall make each payment under any Loan Document not
later than 12:00 p.m. (noon), New York City time, on the day when due to
Administrative Agent by wire transfer to the following account (or at such other
account or by such other means to such other address as Administrative Agent
shall have notified Borrower in writing within a reasonable time prior to such
payment) in immediately available Dollars and without setoff or counterclaim:

Bank Name: Deutsche Bank Trust Company America

Bank Address: 60 Wall Street, 28th, New York, NY 10005

ABA: 021001033

Account Name: GECC EFS/T&I Depository Account

Account Number: 50278772

Ref: EF25232 - Energy Partners, Ltd

Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
this Section. The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim. Each Revolver
Lender shall make each payment for the account of any LC Issuer (A) if the
notice or demand therefor was received by such Revolver Lender prior to
12:00 p.m. (noon), New York City time, on any Business Day, on the next Business
Day and (B) otherwise, on the next Business Day following such receipt. Payments
received by the Administrative Agent after 12:00 p.m. (noon), New York City
time, shall be deemed to be received on the next Business Day.

(b) Computations of Interests and Fees. All computations of interest and of fees
shall be made by Administrative Agent on the basis of a year of 360 days (or, in
the case of Base Rate

 

  43    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Loans whose interest rate is calculated based on the rate set forth in clause
(a) of the definition of “Base Rate”, 365/366 days), in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest and fees are payable. Each determination of
an interest rate or the amount of a fee hereunder shall be made by
Administrative Agent (including determinations of a Eurodollar Rate or Base Rate
in accordance with the definitions of “Eurodollar Rate” and “Base Rate”,
respectively) and shall be conclusive, binding and final for all purposes,
absent manifest error.

(c) Payment Dates. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time.

(d) Advancing Payments. Unless Administrative Agent shall have received notice
from Borrower to the Lenders prior to the date on which any payment is due
hereunder that Borrower will not make such payment in full, Administrative Agent
may assume that the Borrower has made such payment in full to Administrative
Agent on such date and Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that Borrower
shall not have made such payment in full to Administrative Agent, each Lender
shall repay to Administrative Agent on demand such amount distributed to such
Lender together with interest thereon (at the Federal Funds Rate for the first
Business Day and thereafter, at the rate applicable to Base Rate Loans under the
applicable Facility) for each day from the date such amount is distributed to
such Lender until the date such Lender repays such amount to the Administrative
Agent.

(e) Application of Optional Prepayments. Unless otherwise provided in this
Section or elsewhere in any Loan Document, all payments and any other amounts
received by Administrative Agent from or for the benefit of Borrower shall be
applied to repay the Obligations the Borrower designates; provided that all
prepayments of Term Loans shall be applied in inverse order of maturity.

(f) Application of Mandatory Prepayments. Subject to the provisions of clause
(g) below with respect to the application of payments during the continuance of
an Event of Default, any payment made by Borrower to Administrative Agent
pursuant to clauses (a) through (d) of Section 2.7 or any other prepayment of
the Obligations required to be applied in accordance with this clause (f) shall
be applied first, to repay the outstanding principal balance of the Term Loans,
in inverse order of maturity, then to the outstanding principal balance of the
Revolver Loans, second, to provide cash collateral to the extent and in the
manner in Section 2.16 and, then, any excess shall be retained by the Borrower.

(g) Application of Payments During an Event of Default. Borrower hereby
irrevocably waives, and agrees to cause each Restricted Person to waive, the
right to direct the application during the continuance of an Event of Default of
any and all payments in respect of any Secured Obligation and any proceeds of
Collateral and agrees that, notwithstanding the provisions of clause (e) above,
Administrative Agent may, and, upon either (A) the direction of

 

  44    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

the Required Lenders or (B) the termination of the Revolver Commitment or the
acceleration of any Obligation pursuant to Section 8.2, shall, apply all
payments in respect of any Secured Obligation and all other proceeds of
Collateral (i) first, to pay Secured Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to Administrative Agent,
(ii) second, to pay Secured Obligations in respect of any cost or expense
reimbursements, fees or indemnities then due to the Lenders and the LC Issuer,
(iii) third, to pay interest then due and payable in respect of the Loans and LC
Obligations, (iv) fourth, to repay the outstanding principal amounts of the Term
Loans, in inverse order of maturity, then to the outstanding principal balance
of the Revolver Loans and LC Obligations, to provide cash collateral for Letters
of Credit in the manner and to the extent described in Section 2.16 and to pay
amounts owing with respect to Lender Hedging Obligations and (v) fifth, to the
ratable payment of all other Secured Obligations.

(h) Application of Payments Generally. All payments that would otherwise be
allocated to the Lenders pursuant to this Section shall instead be allocated
first, to repay interest on any portion of the Loans that Administrative Agent
may have advanced on behalf of any Lender and on any LC Obligation, in each case
for which Administrative Agent or, as the case may be, the LC Issuer has not
then been reimbursed by such Lender or Borrower, second to pay the outstanding
principal amount of the foregoing obligations and third, to repay the
outstanding principal balance of the Term Loans, in inverse order of maturity,
then to the outstanding principal balance of the Revolver Loans. All repayments
of any Loans shall be applied first, to repay such Loans outstanding as Base
Rate Loans and then, to repay such Loans outstanding as Eurodollar Loans, with
those Eurodollar Loans having earlier expiring Interest Periods being repaid
prior to those having later expiring Interest Periods. If sufficient amounts are
not available to repay all outstanding Secured Obligations described in any
priority level set forth in this Section, the available amounts shall be
applied, unless otherwise expressly specified herein, to such Secured
Obligations ratably based on the proportion of the parties’ interest in such
Secured Obligations. Any priority level set forth in this Section that includes
interest shall include all such interest, whether or not accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding. Administrative
Agent shall have no responsibility to determine the existence or amount of
Lender Hedging Obligations, and may reserve from the application of amounts
under this Section amounts distributable in respect of Lender Hedging
Obligations until it has received evidence satisfactory to it of the existence
and amount of such Lender Hedging Obligations.

Section 3.2. Breakage Costs; Increased Costs; Capital Requirements.

(a) Breakage Costs. Borrower shall compensate each Lender, upon demand from such
Lender to Borrower (with copy to Administrative Agent), for all Liabilities
(including, in each case, those incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to prepare to
fund, to fund or to maintain the Eurodollar Loans of such Lender to Borrower but
excluding any loss of the Base Rate Margin or Eurodollar Margin, as applicable,
on the relevant Loans) that such Lender may incur (A) to the extent, for any
reason other than solely by reason of such Lender being a Defaulting Lender, a
proposed Borrowing, conversion into or continuation of Eurodollar Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Conversion or Continuation or in a similar request made

 

  45    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

by telephone by the Borrower, (B) to the extent any Eurodollar Loan is paid
(whether through a scheduled, optional or mandatory prepayment) or converted to
a Base Rate Loan (including because of Section 2.17) on a date that is not the
last day of the applicable Interest Period or (C) as a consequence of any
failure by Borrower to repay Eurodollar Loans when required by the terms hereof.
For purposes of this clause (a), each Lender shall be deemed to have funded each
Eurodollar Loan made by it using a matching deposit or other borrowing in the
London interbank market.

(b) Increased Costs. If at any time any Lender or LC Issuer determines that,
after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority shall have the effect of
(i) increasing the cost to such Lender of making, funding or maintaining any
Eurodollar Loan or to agree to do so or of participating, or agreeing to
participate, in extensions of credit, (ii) increasing the cost to such LC Issuer
of Issuing or maintaining any Letter of Credit or of agreeing to do so or
(iii) imposing any other cost to such Lender or LC Issuer with respect to
compliance with its obligations under any Loan Document, then, upon demand by
such Lender or LC Issuer (with copy to Administrative Agent), Borrower shall pay
to the Administrative Agent for the account of such Lender or LC Issuer amounts
sufficient to compensate such Lender or LC Issuer for such increased cost.

(c) Increased Capital Requirements. If at any time any Lender or LC Issuer
determines that, after the date hereof, the adoption of, or any change in or in
the interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or LC Issuer or any similar
requirement (in each case other than any imposition or increase of Eurodollar
Reserve Requirements) shall have the effect of reducing the rate of return on
the capital of such Lender’s or LC Issuer (or any corporation controlling such
Lender or LC Issuer) as a consequence of its obligations under or with respect
to any Loan Document or Letter of Credit to a level below that which, taking
into account the capital adequacy policies of such Lender, LC Issuer or
corporation, such Lender, LC Issuer or corporation could have achieved but for
such adoption or change, then, upon demand from time to time by such Lender or
LC Issuer (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of such Lender amounts
sufficient to compensate such Lender for such reduction.

(d) Compensation Certificate. Each demand for compensation under this
Section 3.2 shall be accompanied by a certificate of the Lender or LC Issuer
claiming such compensation, setting forth the amounts to be paid hereunder,
which certificate shall be conclusive, binding and final for all purposes,
absent manifest error. In determining such amount, such Lender or LC Issuer may
use any reasonable averaging and attribution methods. Borrower shall not be
required to compensate a Lender or LC Issuer pursuant to this Section 3.2 for
any such costs or losses incurred more than nine months prior to the date that
any such compensation certificate is delivered to Borrower pursuant to this
Section 3.2(d).

 

  46    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 3.3. [Intentionally Deleted].

Section 3.4. [Intentionally Deleted].

Section 3.5. Taxes.

(a) Payments Free and Clear of Taxes. Except as otherwise provided in this
Section, each payment by any Restricted Person under any Loan Document shall be
made free and clear of all present or future taxes, levies, imposts, deductions,
charges or withholdings and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding the taxes set forth in
clauses (i) and (ii) below, the “Taxes”) other than for (i) taxes measured by
net income (including branch profits taxes) and franchise taxes imposed in lieu
of net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document) or (ii) taxes that
are directly attributable to the failure (other than as a result of a change in
any Requirement of Law) by any Secured Party to deliver the documentation
required to be delivered pursuant to clause (f) below.

(b) Gross-Up. If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document to any Secured Party
(i) such amount shall be increased as necessary to ensure that, after all
required deductions for Taxes are made (including deductions applicable to any
increases to any amount under this Section), such Secured Party receives the
amount it would have received had no such deductions been made, (ii) the
relevant Restricted Person shall make such deductions, (iii) the relevant
Restricted Person shall timely pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) within 30 days after such payment is made, the relevant
Restricted Person shall deliver to the Administrative Agent an original or
certified copy of a receipt evidencing such payment; provided, however, that no
such increase shall be made with respect to, and no Restricted Person shall be
required to indemnify any such Secured Party pursuant to clause (d) below for,
withholding taxes to the extent that the obligation to withhold amounts existed
on the date that such Secured Party became a “Secured Party” under this
Agreement in the capacity under which such Secured Party makes a claim under
this clause (b), except in each case to the extent such Secured Party is a
direct or indirect assignee (other than pursuant to Section 3.7) of any other
Secured Party that was entitled, at the time the assignment of such other
Secured Party became effective, to receive additional amounts under this clause
(b).

(c) Other Taxes. In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay in its name, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). Within 30 days after the date of any payment of Taxes or Other Taxes by
any Restricted Person, the Borrower shall furnish to the Administrative Agent,
at its address referred to in Section 10.3, the original or a certified copy of
a receipt evidencing payment thereof.

 

  47    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(d) Indemnification. The Borrower shall reimburse and indemnify, within 30 days
after receipt of demand therefor (with copy to the Administrative Agent), each
Secured Party for all Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section) paid by such
Secured Party and any Liabilities arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted. A
certificate of the Secured Party (or of the Administrative Agent on behalf of
such Secured Party) claiming any compensation under this clause (d), setting
forth the amounts to be paid thereunder and delivered to the Borrower with copy
to the Administrative Agent, shall be conclusive, binding and final for all
purposes, absent manifest error. In determining such amount, the Administrative
Agent and such Secured Party may use any reasonable averaging and attribution
methods. Borrower shall not be required to compensate any Secured Party pursuant
to this Section 3.5 for any such costs or losses incurred more than nine months
prior to the date that any such compensation certificate is delivered to
Borrower pursuant to this Section 3.5(d).

(e) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

(f) Tax Forms. (i) Each Foreign Lender that, at any of the following times, is
entitled to an exemption from United States withholding tax or, after a change
in any Requirement of Law, is subject to such withholding tax at a reduced rate
under an applicable tax treaty, shall (w) on or prior to the date such Foreign
Lender becomes a “Foreign Lender” hereunder, (x) on or prior to the date on
which any such form or certification expires or becomes obsolete, (y) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of each of the following, as
applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) or any successor forms, (B) in the case of a Foreign
Lender claiming exemption under Sections 871(h) or 881(c) of the Code, Form
W-8BEN (claiming exemption from U.S. withholding tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to the Administrative Agent that such Foreign Lender is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code or (C) any other applicable document prescribed
by the IRS certifying as to the entitlement of such Foreign Lender to such
exemption from United States withholding tax or reduced rate with respect to all
payments to be made to such Foreign Lender under the Loan Documents. Unless the
Borrower and the Administrative Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or

 

  48    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

for a Foreign Lender are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the
Restricted Persons and the Administrative Agent shall withhold amounts required
to be withheld by applicable Requirements of Law from such payments at the
applicable statutory rate.

(i) Each Domestic Lender shall (A) on or prior to the date such Domestic Lender
becomes a “Domestic Lender” hereunder, (B) on or prior to the date on which any
such form or certification expires or becomes obsolete, (C) after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it pursuant to this clause (f) and (D) from time to time
if requested by the Borrower or the Administrative Agent (or, in the case of a
participant or SPV, the relevant Lender), provide the Administrative Agent and
the Borrower (or, in the case of a participant or SPV, the relevant Lender) with
two completed originals of Form W-9 (certifying that such Domestic Lender is
entitled to an exemption from U.S. backup withholding tax) or any successor
form.

(ii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Administrative Agent.

Section 3.6. [Intentionally Deleted].

Section 3.7. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.2, or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.4, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.2
or 3.4, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Substitution of Lenders.

(i) Substitution Right. In the event that any Lender that is not an Affiliate of
Administrative Agent (an “Affected Lender”), (i) makes a claim under clause
(b) or (c) of Section 3.2, (ii) notifies the Borrower pursuant to
Section 2.17(b) that it becomes illegal for such Lender to continue to fund or
make any Eurodollar Loan in the Facility, (iii) makes a claim for payment
pursuant to Section 2.17(a), (iv) becomes a Defaulting Lender or (v) does not
consent to any amendment, waiver or consent to any Loan Document for which the
consent of the Required Lenders is obtained but that requires the consent of
other Lenders, Borrower may either pay in full such Affected Lender with respect
to

 

  49    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

amounts due with the consent of Administrative Agent or substitute for such
Affected Lender any Lender or any Affiliate or Approved Fund of any Lender or
any other Person acceptable (which acceptance shall not be unreasonably withheld
or delayed) to Administrative Agent (in each case, a “Substitute Lender”).

(ii) Procedure. To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender, Borrower shall deliver a notice to
Administrative Agent and such Affected Lender. The effectiveness of such payment
or substitution shall be subject to the delivery to Administrative Agent by
Borrower (or, as may be applicable in the case of a substitution, by the
Substitute Lender) of (i) payment for the account of such Affected Lender, of,
to the extent accrued through, and outstanding on, the effective date for such
payment or substitution, all Obligations owing to such Affected Lender
(including those that will be owed because of such payment), (ii) in the case of
a payment in full of the Obligations owing to such Affected Lender, payment of
any amount that, after giving effect to the termination of the Revolver
Commitment or Term Commitment, as applicable, of such Affected Lender, is
required to be paid pursuant to Section 2.7 and (iii) in the case of a
substitution, (A) payment of the assignment fee set forth in Section 10.5 and
(B) an assumption agreement in form and substance satisfactory to Administrative
Agent whereby the Substitute Lender shall, among other things, agree to be bound
by the terms of the Loan Documents and assume the Revolver Commitment or Term
Commitment, as applicable, of the Affected Lender.

(iii) Effectiveness. Upon satisfaction of the conditions set forth in clause
(ii) above, Administrative Agent shall record such substitution or payment in
the Register, whereupon (i) in the case of any payment in full, such Affected
Lender’s Revolver Commitment or Term Commitment, as applicable, shall be
terminated and (ii) in the case of any substitution, (A) the Affected Lender
shall sell and be relieved of, and the Substitute Lender shall purchase and
assume, all rights and claims of such Affected Lender under the Loan Documents,
except that the Affected Lender shall retain such rights expressly providing
that they survive the repayment of the Obligations and the termination of the
Revolver Commitments or Term Commitments, as applicable, (B) the Substitute
Lender shall become a “Lender” hereunder having a Revolver Commitment or Term
Commitment, as applicable, in the amount of such Affected Lender’s Revolver
Commitment or Term Commitment, as applicable, and (C) the Affected Lender shall
execute and deliver to Administrative Agent an Assignment to evidence such
substitution and deliver any Note in its possession; provided, however, that the
failure of any Affected Lender to execute any such Assignment or deliver any
such Note shall not render such sale and purchase (or the corresponding
assignment) invalid.

ARTICLE IV—Conditions Precedent to Lending

Section 4.1. Documents to be Delivered. No Lender has any obligation to make its
first Loan, and LC Issuer has no obligation to issue the first Letter of Credit,
unless Administrative Agent shall have received all of the following, duly
executed and delivered (as appropriate) and in form, substance and date
satisfactory to Administrative Agent:

(a) Loan Documents. Administrative Agent shall have received counterparts of
each Loan Document originally executed and delivered by each applicable
Restricted Person and in such numbers as Administrative Agent or its counsel may
reasonably request.

 

  50    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) copies of each Organizational Document of Borrower and each
Guarantor, as applicable, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the officers of such Person executing the Loan Documents to which it is a
party; (iii) resolutions of the Board of Directors or similar governing body of
Borrower and each Guarantor approving and authorizing the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by an Responsible Officer as being in full
force and effect without modification or amendment; (iv) an existence and good
standing certificate from the applicable Governmental Authority of Borrower’s
and each Guarantor’s jurisdiction of incorporation, organization or formation
and in each jurisdiction in which it owns real property Collateral, each dated a
recent date prior to the Closing Date; and (v) such other documents as
Administrative Agent may reasonably request.

(c) Closing Certificate. Administrative Agent shall have received a “Closing
Certificate” of an Responsible Officer of Borrower, of even date with this
Agreement, in which such officer certifies to the satisfaction or waiver of each
of the conditions set out in subsections of Section 4.1 and Section 4.2;
provided that, to the extent such conditions precedent expressly require
conditions be satisfied to the “satisfaction” of any Lender or the
Administrative Agent (or similar subjective standards), such Responsible Officer
shall not be required to certify that such subjective standards have been met.

(d) Governmental Authorizations and Consents. Each Restricted Person shall have
obtained all governmental authorizations and all consents of other Persons, in
each case that are necessary in connection with the transactions contemplated by
the Loan Documents and each of the foregoing shall be in full force and effect
and in form and substance reasonably satisfactory to Administrative Agent. All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated by the Loan Documents
or the financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

(e) Environmental Reports. Administrative Agent shall have received reports and
other information, in form, scope and substance reasonably satisfactory to
Administrative Agent, regarding environmental matters relating to Borrower’s
real property assets.

(f) Evidence of Insurance. Administrative Agent shall have received a
certificate from Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 6.8 is in full force and effect and that Administrative Agent have been
named as additional insured and loss payee thereunder as its interests may
appear and to the extent required under Section 6.8.

 

  51    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(g) Opinions of Counsel to Restricted Persons. Administrative Agent shall have
received originally executed copies of the favorable written opinions of counsel
to Restricted Persons opining as to such matters as Administrative Agent may
reasonably request, dated as of the Closing Date and in form and substance
reasonably satisfactory to Administrative Agent (and each Restricted Person
hereby instructs such counsel to deliver such opinions to Administrative Agent
and Lenders).

(h) Fees. Administrative Agent shall have received all commitment, facility,
agency, recording, filing, and other fees required to be paid on the Closing
Date to Administrative Agent or any Lender pursuant to any Loan Documents or any
commitment agreement heretofore entered into.

(i) Financial Statements. Lenders shall have received (i) the Initial Financial
Statements and (ii) a business and financial plan, together with a capital
expenditure schedule, for Borrower, prepared by a senior financial officer
thereof, setting forth for the first year thereof, quarterly financial
projections and budgets for Borrower, and thereafter yearly financial
projections and budgets during the Commitment Period, in each case in form and
substance reasonably satisfactory to Administrative Agent, together with a
certificate by an Responsible Officer certifying the Initial Financial
Statements.

(j) Initial Engineering Report. Lenders shall have received the Initial
Engineering Report, which shall be in form and substance reasonably satisfactory
to Administrative Agent.

(k) Title. Administrative Agent shall have received title reports, title
opinions, or other title due diligence materials in form, substance and
authorship satisfactory to Administrative Agent, with respect to Borrower’s oil
and gas reserves representing eighty percent (80%) of the Present Value of the
Borrowing Base Properties in connection with the preclosing due diligence.

(l) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or,
to the Borrower’s knowledge, threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent,
singly or in the aggregate, materially impairs the financing hereunder or any of
the other transactions contemplated by the Loan Documents, or that could be
reasonably expected to cause a Material Adverse Change.

(m) Material Adverse Change. No event or circumstance shall have occurred or be
continuing since June 30, 2009 that has had, or could be reasonably expected to
cause, either individually or in the aggregate, a Material Adverse Change.

(n) Due Diligence. Administrative Agent and Lenders shall have completed
satisfactory due diligence review of the assets, liabilities, business,
operations and condition (financial or otherwise) of the Restricted Persons,
including, a review of their Oil and Gas Properties (subject to the provisions
of clause (k) of this Section 4.1) and all legal, financial, accounting,
governmental, environmental, tax and regulatory matters, and fiduciary aspects
of the proposed financing.

 

  52    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(o) Other Documentation. Administrative Agent shall have received all documents
and instruments which Administrative Agent has then reasonably requested, in
addition to those described in this Section 4.1. All such additional documents
and instruments shall be reasonably satisfactory to Administrative Agent in
form, substance and date.

(p) Repayment of Existing Credit Agreement. Administrative Agent shall have
received evidence that prior to or concurrently with the Closing Date (A) the
Existing Credit Agreement has been terminated; (B) all obligations under the
Existing Credit Agreement have been repaid in full, together with interest
thereon and all other amounts (including premiums) owing pursuant to thereto
have been repaid in full and all documents with respect to the such indebtedness
and all guarantees with respect thereto have been terminated (except as to any
provisions which may survive to the extent provided therein) and are of no
further force and effect; and (C) the creditors in respect of the Existing
Credit Agreement have terminated and released, or assigned to Administrative
Agent for the benefit of Lenders, any and all security interests and Liens on
the assets owned by the Restricted Persons.

(q) Capital Structure. Administrative Agent shall be satisfied with the
corporate governance and capital structure of the Borrower. Borrower shall have
received net proceeds of at least $55,000,000 from the incurrence of Permitted
Subordinated Indebtedness and, after giving effect to this Agreement and the
initial funding of such Permitted Subordinated Indebtedness, and the payment of
all other amounts required to be paid in order for Borrower to be in compliance
with all covenants under this Agreement on the Closing Date, the sum of
Borrower’s cash and Cash Equivalents on hand plus the Unused Borrowing Base
shall be not less than $40,000,000.

(r) Plan of Reorganization; Bankruptcy Matters. Borrower’s confirmed Plan of
Reorganization, and all amendments and modifications thereto, shall be
satisfactory to Administrative Agent in its sole discretion, the Plan of
Reorganization shall be effective on the Closing Date contemporaneously with the
closing of this Agreement, and the order confirming such Plan of Reorganization
shall be satisfactory to Administrative Agent. Pursuant to the Plan of
Reorganization, all allowed claims against Borrower and its Subsidiaries that
are required to be paid on the Closing Date shall have been satisfied,
terminated or otherwise discharged in full, Borrower’s unsecured notes shall
have been converted into the common stock of Borrower, and Borrower and its
Subsidiaries shall have successfully exited Chapter 11 protection.

(s) ISDA Agreements. Borrower shall have executed and delivered ISDA Master
Agreements (and the schedules and other agreements related thereto) with one or
more counterparties satisfactory to Administrative Agent.

(t) Hedging Program. Borrower shall have commenced a commodity hedging program
that complies with Sections 6.21 and 7.3 and is otherwise satisfactory to
Administrative Agent.

(u) Surety Bond Agreements. Borrower shall (i) have executed one or more
unsecured surety bond agreements to meet the remaining balance of the $21
million of MMS collateral or bonding requirements under the Borrower’s confirmed
Plan of Reorganization and (ii) provided evidence of the termination of the MMS
shut-in provisions on terms reasonably satisfactory to the Administrative Agent.

 

  53    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 4.2. Additional Conditions Precedent. No Lender has any obligation to
make any Loan (including its first), and LC Issuer has no obligation to issue
any Letter of Credit (including its first), unless the following conditions
precedent have been satisfied after giving effect to the making of such Loan or
the issuance of such Letter of Credit:

(a) All representations and warranties made by any Restricted Person in any Loan
Document shall be true and correct in all respects on and as of the date of such
Loan or the date of issuance of such Letter of Credit as if such representations
and warranties had been made as of the date of such Loan or the date of issuance
of such Letter of Credit, except to the extent that such representation or
warranty was expressly made as of a specific date or updated, modified or
supplemented as of a subsequent date with the consent of Required Lenders and
Administrative Agent, in which cases such representations and warranties shall
have been true and correct in all respects on and of such earlier date.

(b) No Default shall exist at the date of such Loan or the date of issuance of
such Letter of Credit.

(c) No Material Adverse Change shall have occurred to, and no event or
circumstance shall have occurred that could reasonably be expected to cause a
Material Adverse Change to, Borrower’s Consolidated financial condition or
businesses since June 30, 2009.

(d) Each Restricted Person shall have performed and complied with all agreements
and conditions required in the Loan Documents to be performed or complied with
by it on or prior to the date of such Loan or the date of issuance of such
Letter of Credit.

(e) The making of such Loan or the issuance of such Letter of Credit shall not
be prohibited by any Law and shall not subject any Lender or any LC Issuer to
any penalty or other onerous condition under or pursuant to any such Law.

ARTICLE V—Representations and Warranties

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce
Administrative Agent and each Lender to enter into this Agreement and to extend
credit hereunder, Borrower represents and warrants to Administrative Agent and
each Lender that:

Section 5.1. No Default. No Restricted Person is in default or in breach of its
performance of any of its covenants and agreements contained in any Loan
Document which breach constitutes a Default. No event has occurred and is
continuing which constitutes a Default.

Section 5.2. Organization and Good Standing. Each Restricted Person (other than
Immaterial Subsidiaries) is duly organized, validly existing and, as applicable,
in good standing under the Laws of its jurisdiction of organization, having all
powers required to carry on its

 

  54    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

business and enter into and carry out the transactions contemplated hereby. Each
Restricted Person is duly qualified, in good standing, and authorized to do
business in all other jurisdictions within the United States wherein the
character of the properties owned or held by it or the nature of the business
transacted by it makes such qualification necessary, except where the failure to
so qualify could not reasonably be expected to cause a Material Adverse Change.
Except where the failure to take such actions and procedures could not
reasonably be expected to cause a Material Adverse Change, each Restricted
Person has taken all actions and procedures customarily taken in order to enter,
for the purpose of conducting business or owning property, each jurisdiction
outside the United States wherein the character of the properties owned or held
by it or the nature of the business transacted by it makes such actions and
procedures desirable.

Section 5.3. Authorization. Each Restricted Person has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder. Borrower
is duly authorized to borrow funds hereunder.

Section 5.4. No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with, violate or result in a breach of any
provision of (i) any Law, (ii) the Organizational Documents of any Restricted
Person, or (iii) any material agreement, judgment, license, order or permit
applicable to or binding upon any Restricted Person, (b) result in the
acceleration of any Indebtedness owed by any Restricted Person, or (c) result in
or require the creation of any Lien upon any assets or properties of any
Restricted Person except as expressly contemplated or permitted in the Loan
Documents. Except (i) as expressly contemplated in the Loan Documents and
(ii) such as have been obtained or made and are in full force and effect, no
material permit or any other consent, approval, authorization or order of, and
no notice to or filing with, any Tribunal or third party is required on the part
of or in respect of a Restricted Person in connection with the execution,
delivery or performance by any Restricted Person of any Loan Document or to
consummate any transactions contemplated by the Loan Documents.

Section 5.5. Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable against such Restricted Person in accordance with their terms except
as such enforcement may be limited by bankruptcy, insolvency or similar Laws of
general application relating to the enforcement of creditors’ rights.

Section 5.6. Initial Financial Statements. Restricted Persons have heretofore
delivered to each Lender true, correct and complete copies of the Initial
Financial Statements. The Initial Financial Statements fairly present Borrower’s
Consolidated financial position at the date thereof and the Consolidated results
of Borrower’s operations and Borrower’s Consolidated cash flows for the period
thereof. Since June 30, 2009, no Material Adverse Change has occurred, except as
reflected in Section 5.6 of the Disclosure Schedule. The audited annual
Consolidated financial statements of Borrower that are included in the Initial
Financial Statements were prepared in accordance with GAAP. All Initial
Financial Statements that are pro forma financial statements were prepared in
good faith based upon assumptions believed to be reasonable at the time made and
specified therein with such pro forma adjustments as have been accepted by
Administrative Agent.

 

  55    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 5.7. Other Obligations and Restrictions. No Restricted Person has any
outstanding Liabilities of any kind (including contingent obligations, tax
assessments, and unusual forward or long-term commitments) which are, in the
aggregate, material to Borrower or material with respect to Borrower’s
Consolidated financial condition and not shown in the Initial Financial
Statements or disclosed in Section 5.7 of the Disclosure Schedule or otherwise
permitted under Section 7.1. Except as shown in the Initial Financial Statements
or disclosed in Section 5.7 of the Disclosure Schedule, no Restricted Person is
subject to or restricted by any franchise, contract, deed, charter restriction,
or other instrument or restriction which could reasonably be expected to cause a
Material Adverse Change.

Section 5.8. Full Disclosure. No certificate, statement or other information
delivered herewith or heretofore by any Restricted Person to any Lender in
connection with the negotiation of this Agreement or in connection with any
transaction contemplated hereby contains any untrue statement of a material fact
or omits to state any material fact known to any Restricted Person (other than
industry-wide risks normally associated with the types of businesses conducted
by Restricted Persons) necessary to make the statements contained herein or
therein not misleading as of the date made or deemed made. There is no fact
known to any Restricted Person (other than industry-wide risks normally
associated with the types of businesses conducted by Restricted Persons) that
has not been disclosed to each Lender in writing which could cause a Material
Adverse Change. There are no statements or conclusions in any Engineering Report
which are based upon or include misleading information or fail to take into
account material information regarding the matters reported therein, it being
understood that each Engineering Report is necessarily based upon professional
opinions, estimates and projections and that Borrower does not warrant that such
opinions, estimates and projections will ultimately prove to have been accurate.
Borrower has heretofore delivered to each Lender true, correct and complete
copies of the Initial Engineering Report.

Section 5.9. Litigation. Except as disclosed in the Initial Financial Statements
or in Section 5.9 of the Disclosure Schedule: (a) there are no actions, suits or
legal, equitable, arbitrative or administrative proceedings pending before any
Tribunal, or to the knowledge of any Restricted Person threatened, against any
Restricted Person or affecting any Collateral (including any which challenge or
otherwise pertain to any Restricted Person’s title to any Collateral) before any
Tribunal which could reasonably be expected to cause a Material Adverse Change
or materially impair any Collateral, and (b) there are no outstanding judgments,
injunctions, writs, rulings or orders by any such Tribunal against any
Restricted Person or any Restricted Person’s stockholders, partners, members,
directors or officers or affecting any Collateral or any of its material assets
or property which could reasonably be expected to cause a Material Adverse
Change.

Section 5.10. ERISA Plans and Liabilities. All currently existing ERISA Plans
are listed in Section 5.10 of the Disclosure Schedule. Except as disclosed in
the Initial Financial Statements or in Section 5.10 of the Disclosure Schedule,
no Termination Event has occurred with respect to any ERISA Plan during the past
five years and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to,

 

  56    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

or has any other absolute or contingent liability in respect of, any
“multiemployer plan” as defined in Section 4001 of ERISA. Except as set forth in
Section 5.10 of the Disclosure Schedule: (a) no “accumulated funding deficiency”
(as defined in Section 412(a) of the Internal Revenue Code) exists with respect
to any ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, and (b) the current value of each ERISA Plan’s benefits does not
exceed the current value of such ERISA Plan’s assets available for the payment
of such benefits by more than the Threshold Amount.

Section 5.11. Environmental and Other Laws. Except where the failure of any of
the following to be true could not reasonably be expected to result in
Environmental Liabilities, individually or in the aggregate, in excess of
$5,000,000, and except as disclosed in Section 5.11 of the Disclosure Schedule:
(a) Restricted Persons are and have been during the applicable statute of
limitations conducting their businesses and owning and operating their
properties in compliance with all applicable Laws, including Environmental Laws,
and have, are in compliance with all Permits necessary under applicable Laws for
the operation of their business and all such Permits are in full force and
effect; (b) none of the operations or properties of any Restricted Person is the
subject of federal, state or local investigation evaluating whether any remedial
action is needed to respond to a Release or to the improper storage or disposal
(including storage or disposal at offsite locations) of any Hazardous Materials;
(c) there are no facts, circumstances or conditions at any of the Oil and Gas
Properties that are likely to give rise to any costs or liability under
Environmental Laws; (d) no Restricted Person has transported or arranged for the
transportation of any Hazardous Material to any location which is (i) listed on
the National Priorities List under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, listed for possible
inclusion on such National Priorities List by the Environmental Protection
Agency in its Comprehensive Environmental Response, Compensation and Liability
Information System List, or listed on any similar state list or (ii) the subject
of federal, state or local enforcement actions or other investigations which may
lead to claims against any Restricted Person for clean-up costs, remedial work,
damages to natural resources or for personal injury claims (whether under
Environmental Laws or otherwise); (e) none of the Restricted Persons has
received written notice or has knowledge of (i) any notice of violation, claim,
investigation, or inquiry under Environmental Laws or regarding any violation
of, or any liability under, Environmental Laws at any of the Oil and Gas
Properties or (ii) the revocation or potential revocation of any Permit required
under applicable Laws or that any application for any new Permit or renew of any
existing Permit will be protested or denied; (f) there has been no Release or,
to any Restricted Person’s knowledge, threatened Release of Hazardous Materials
at, on, under or from any property owned or operated by a Restricted Person and
(g) the Restricted Persons have provided to Lenders complete and correct copies
of all environmental site assessment reports, investigation, studies, analyses,
and correspondence on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws) related to
the operations and property of the Restricted Persons.

Section 5.12. Names and Places of Business; Line of Business. No Restricted
Person has, during the five years preceding the Closing Date, been known by, or
used any other trade or fictitious name, except as disclosed in Section 5.12 of
the Disclosure Schedule or been organized in a jurisdiction other than its
jurisdiction of organization as of the date hereof. Each Restricted Person is
engaged principally in the business of acquiring, exploring, developing,
operating and disposing of Oil and Gas Properties and the production, marketing,
processing, gathering, storage and transporting of hydrocarbons therefrom.

 

  57    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 5.13. Subsidiaries. As of the Closing Date, (i) Borrower does not have
any Subsidiary except those listed in Section 5.13 of the Disclosure Schedule or
disclosed to Administrative Agent in writing, (ii) there are no Immaterial
Subsidiaries other than those designated as such in Section 5.13 of the
Disclosure Schedule, and (iii) no Restricted Person has any Equity Interest in
any other Person except those listed in Section 5.13 of the Disclosure Schedule
and Permitted Investments. Borrower owns, directly or indirectly, the Equity
Interests in each of its Subsidiaries which are indicated in Section 5.13 of the
Disclosure Schedule or as disclosed to Administrative Agent in writing.

Section 5.14. Government Regulation. Neither Borrower nor any other Restricted
Person owing Secured Obligations is (a) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (b) subject to regulation under the Federal
Power Act, as amended, or any other Law which regulates the incurring by such
Person of Indebtedness, including Laws relating to common contract carriers or
the sale of electricity, gas, steam, water or other public utility services.

Section 5.15. Solvency. Upon giving effect to the making of the Loans, the
execution and delivery of the Loan Documents by Borrower and each Guarantor and
the consummation of the transactions contemplated hereby, no Restricted Person
will be Insolvent.

Section 5.16. Taxes. Each Restricted Person has filed all United States Federal
income tax returns and all other material tax returns that are required to be
filed by it and have paid all taxes due pursuant to such returns or pursuant to
any assessment received by any Restricted Person and all other penalties or
charges, except taxes which are not yet delinquent or which are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP. The charges, accruals and revenues on the
books of each Restricted Person in respect of taxes and other governmental
charges are, in the opinion of Borrower, adequate. No Restricted Person has
given or been requested to give a waiver of the statute of limitations relating
to the payment of any federal or other taxes.

Section 5.17. Title to Properties; Intellectual Property. Each Restricted Person
has (a) good and defensible title to, or valid leasehold interests in, all of
the Oil and Gas Properties covered by the most recent Engineering Report and
(b) good and valid title to, or valid leasehold interests in, licenses of, or
rights to use, all other Collateral owned or leased by such Restricted Person
and all of its other material properties and assets necessary or used in the
ordinary conduct of its business, in each case free and clear of all Liens,
encumbrances, or adverse claims other than Permitted Liens and of all
impediments to the use of such properties and assets in such Restricted Person’s
business, except that no representation or warranty is made with respect to any
Oil and Gas Property to which no Proved Reserves are properly attributed. Other
than changes which arise pursuant to non-consent provisions of operating
agreements or other agreements (if any) described in Exhibit A to any Security
Document: (x) each Restricted Person owns the net interests in production
attributable to the wells and units of such Restricted Person evaluated in the
most recent Engineering Report subject to Permitted Liens and (y) the

 

  58    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ownership of such properties does not in the aggregate in any material respect
obligate such Restricted Person to bear the costs and expenses relating to the
maintenance, development and operations of such properties in an amount
materially in excess of the working interest of such properties set forth in the
most recent Engineering Reports. Upon delivery of each Engineering Report
furnished to the Lenders pursuant to Section 6.2, the statements made in the
preceding sentences of this section shall be true with respect to such
Engineering Report. Each Restricted Person possesses all licenses or otherwise
has valid rights, rights to use all material patents, copyrights, trademarks and
trade names, and other intellectual property (or otherwise possesses the right
to use such intellectual property without violation of the rights of any other
Person) which are, in Borrower’s reasonable business judgment, necessary to
carry out its business as presently conducted and as presently proposed to be
conducted hereafter, and no Restricted Person is in violation in any material
respect of the terms under which it possesses such intellectual property or the
right to use such intellectual property.

Section 5.18. Regulation U. None of the Borrower and its Subsidiaries are
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Loans will be used for a purpose
which violates Regulation U.

Section 5.19. Leases and Contracts; Performance of Obligations. The leases,
contracts, servitudes and other agreements forming a part of the Oil and Gas
Properties of the Restricted Persons covered by the most recent Engineering
Report are in full force and effect. All material rents, royalties and other
payments due and payable under such leases, contracts, servitudes and other
agreements, or under any Permitted Liens, or otherwise attendant to the
ownership or operation of any Oil and Gas Properties covered by the most recent
Engineering Report, have been properly and timely paid. No Restricted Person is
in default with respect to its obligations (and no Restricted Person is aware of
any default by any third party with respect to such third party’s obligations)
under any such leases, contracts, servitudes and other agreements, or under any
Permitted Liens, or otherwise attendant to the ownership or operation of any
part of the Oil and Gas Properties covered by the most recent Engineering
Report, where such default could adversely affect the ownership or operation of
such Oil and Gas Properties. No Restricted Person is currently accounting for
any royalties, or overriding royalties or other payments out of production, on a
basis (other than delivery in kind) less favorable to such Restricted Person
than proceeds received by such Restricted Person (calculated at the well) from
sale of production, and no Restricted Person has any liability (or alleged
liability) to account for the same on any such less favorable basis.

Section 5.20. Sale of Production. Except as set forth in Section 5.20 of the
Disclosure Schedule, no Oil and Gas Property covered by the most recent
Engineering Report is subject to any contractual or other arrangement
(i) whereby payment for production is or can be deferred for a substantial
period after the month in which such production is delivered (in the case of
oil, not in excess of 60 days, and in the case of gas, not in excess of 90 days)
or (ii) whereby payments are made to a Restricted Person other than by checks,
drafts, wire transfer advises or other similar writings, instruments or
communications for the immediate payment of money. Except for production sales
contracts, processing agreements, transportation agreements and other agreements
relating to the marketing of production that are listed in Section 5.20 of the
Disclosure Schedule in connection with the Oil and Gas Properties covered by the
most recent Engineering Report to which such contract or agreement relates:
(i) no Oil and Gas Property

 

  59    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

covered by the most recent Engineering Report is subject to any contractual or
other arrangement for the sale, processing or transportation of production (or
otherwise related to the marketing of production) which cannot be canceled on
120 days’ (or less) notice and (ii) all contractual or other arrangements for
the sale, processing or transportation of production (or otherwise related to
the marketing of production) are bona fide arm’s length transactions made on the
best terms available with third parties not affiliated with Restricted Persons.
Each Restricted Person is presently receiving a price for all production from
(or attributable to) each Oil and Gas Property covered by the most recent
Engineering Report that is subject to a production sales contract or marketing
contract listed on the Disclosure Schedule that is computed in accordance with
the terms of such contract, and no Restricted Person is having deliveries of
production from such Oil and Gas Property covered by the most recent Engineering
Report curtailed substantially below such property’s delivery capacity. Except
as set forth in Section 5.20 of the Disclosure Schedule, no Restricted Person,
nor any Restricted Person’s predecessors in title, has received prepayments
(including payments for gas not taken pursuant to “take or pay” or other similar
arrangements) for any oil, gas or other hydrocarbons produced or to be produced
from any Oil and Gas Properties covered by the most recent Engineering Report
after the date hereof. Except as set forth in Section 5.20 of the Disclosure
Schedule, no Oil and Gas Property covered by the most recent Engineering Report
is subject to any “take or pay” or other similar arrangement (i) which can be
satisfied in whole or in part by the production or transportation of gas from
other properties or (ii) as a result of which production from any Oil and Gas
Property covered by the most recent Engineering Report may be required to be
delivered to one or more third parties without payment (or without full payment)
therefor as a result of payments made, or other actions taken, with respect to
other properties. Except as set forth in Section 5.20 of the Disclosure
Schedule, there is no Oil and Gas Property covered by the most recent
Engineering Report with respect to which any Restricted Person, or any
Restricted Person’s predecessors in title, has, prior to the date hereof, taken
more (“overproduced”), or less (“underproduced”), gas from the lands covered
thereby (or pooled or unitized therewith) than its ownership interest in such
Oil and Gas Property covered by the most recent Engineering Report would entitle
it to take; and the Disclosure Schedule accurately reflects, for each well or
unit with respect to which such an imbalance is shown thereon to exist,
(i) whether such Restricted Person is overproduced or underproduced and (ii) the
volumes (in cubic feet or British thermal units) of such overproduction or
underproduction and the effective date of such information. Except as set forth
in Section 5.20 of the Disclosure Schedule, no Oil and Gas Property covered by
the most recent Engineering Report is subject to a gas balancing arrangement
under which one or more third parties may take a portion of the production
attributable to such Oil and Gas Property covered by the most recent Engineering
Report without payment (or without full payment) therefor as a result of
production having been taken from, or as a result of other actions or inactions
with respect to, other properties. No Oil and Gas Property covered by the most
recent Engineering Report is subject at the present time to any regulatory
refund obligation and, to the best of Restricted Person’s knowledge, no facts
exist which might cause the same to be imposed.

Section 5.21. Operation of Oil and Gas Properties. The Oil and Gas Properties
covered by the most recent Engineering Report (and all properties unitized
therewith) are being (and, to the extent the same could adversely affect the
ownership or operation of the Oil and Gas Properties covered by the most recent
Engineering Report after the date hereof, have in the past been) maintained,
operated and developed in a good and workmanlike manner, in accordance with
prudent industry standards and in conformity with all applicable Laws and in
conformity

 

  60    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

with all oil, gas or other mineral leases and other contracts and agreements
forming a part of the Oil and Gas Property covered by the most recent
Engineering Report and in conformity with the Permitted Liens. Except as may be
mandated by any Governmental Authority, no Oil and Gas Property covered by the
most recent Engineering Report is subject to having allowable production after
the date hereof reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time) prior to the date hereof. None of the wells
located on the Oil and Gas Properties covered by the most recent Engineering
Report (or properties unitized therewith) are or will be deviated from the
vertical more than the maximum permitted by applicable laws, regulations, rules
and orders, and such wells are bottomed under and producing from, with the well
bores wholly within, the Oil and Gas Properties, rights-of-way or sub-surface
easements covered by the most recent Engineering Report (or, in the case of
wells located on properties unitized therewith, such unitized properties).
Except as set forth in Section 5.21 of the Disclosure Schedule and wells that
have been properly plugged and abandoned, there are no dry holes, or otherwise
inactive wells, located on the Oil and Gas Properties covered by the most recent
Engineering Report or on lands pooled or unitized therewith. Each Restricted
Person has all governmental licenses and permits necessary or appropriate to own
and operate its Oil and Gas Properties covered by the most recent Engineering
Report, and no Restricted Person has received notice of any violations in
respect of any such licenses or permits.

Section 5.22. Ad Valorem and Severance Taxes; Litigation. Except as set forth in
Section 5.22 of the Disclosure Schedule, each Restricted Person has paid and
discharged all ad valorem taxes that are payable and have been assessed against
its Oil and Gas Property or any part thereof and all production, severance and
other taxes that are payable and have been assessed against, or measured by, the
production or the value, or proceeds, of the production therefrom, except taxes
which are not yet delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP. There are no suits, actions, claims, investigations,
inquiries, proceedings or demands pending (or, to any Restricted Person’s
knowledge, threatened) which might affect the Oil and Gas Property, including
any which challenge or otherwise pertain to any Restricted Person’s title to any
Oil and Gas Property or rights to produce and sell oil and gas therefrom, which
could reasonably be expected to cause a Material Adverse Change or materially
impair any Collateral.

Section 5.23. Limitation to Proved Reserves. No representation or warranty is
made in Sections 5.19 through 5.21 with respect to any Oil and Gas Property to
which no Proved Reserves are properly attributed.

Section 5.24. Insurance. The Oil and Gas Properties of each Restricted Person
are insured with financially sound and reputable insurance companies that are
not Affiliates of such Restricted Person, in such amounts, with such deductibles
and covering such risks as are required to comply with Section 6.8.

Section 5.25. Security Documents. The provisions of the Security Documents are
effective to create in favor of Administrative Agent for the benefit of the
Lenders and the parties owed Lender Hedging Obligations a legal, valid and
enforceable first priority Lien (subject to Permitted Liens) on all right, title
and interest of the respective Restricted Persons in the Collateral described
therein. Except for filings contemplated hereby and by the Security Documents
from time to time, no filing or other action will be necessary to perfect or
protect such Liens.

 

  61    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ARTICLE VI—Affirmative Covenants of Borrower

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, Borrower warrants, covenants and
agrees that until the full and final payment of the Obligations and the
termination of this Agreement (as determined without regard to unasserted
indemnity claims), unless Required Lenders have previously agreed otherwise:

Section 6.1. Payment and Performance. Each Restricted Person will pay all
amounts due under the Loan Documents, to which it is a party, in accordance with
the terms thereof and will observe, perform and comply with every covenant, term
and condition set forth in the Loan Documents to which it is a party. Borrower
will cause each other Restricted Person to observe, perform and comply with
every such term, covenant and condition in any Loan Document.

Section 6.2. Books, Financial Statements and Reports. The Borrower will at all
times maintain complete and materially accurate Consolidated books of account
and records. Borrower will maintain and will cause its Subsidiaries to maintain
a standard system of accounting, will maintain its Fiscal Year, and will furnish
the following statements and reports to each Lender Party at Borrower’s expense:

(a) As soon as available, and in any event within 90 days after the end of each
Fiscal Year, complete Consolidated financial statements of Borrower together
with all notes thereto, prepared in reasonable detail in accordance with GAAP,
together with an unqualified opinion (other than, with respect to the Fiscal
Year 2011 financial statements, a “going concern” or like qualification that is
solely a result of uncertainty about the Borrower’s ability to refinance or
renew Indebtedness under this Agreement maturing within 365 days of such
opinion). All audits shall be conducted in accordance with the standards of the
Public Company Accounting Oversight Board, respectively, by KPMG LLP or such
other independent certified public accounting firm selected by Borrower and
acceptable to Administrative Agent, stating that such Consolidated financial
statements have been so prepared. These financial statements shall contain a
Consolidated balance sheet as of the end of such Fiscal Year and Consolidated
statements of earnings, of cash flows, and of changes in owners’ equity for such
Fiscal Year, each (other than the fresh start financial statements for 2009)
setting forth in comparative form the corresponding figures for the preceding
Fiscal Year.

(b) As soon as available, and in any event within forty-five (45) days after the
end of each Fiscal Quarter, Borrower’s Consolidated balance sheet as of the end
of such Fiscal Quarter and Consolidated statements of Borrower’s earnings and
cash flows for such Fiscal Quarter and for the period beginning on the first day
of the then current Fiscal Year to the end of such Fiscal Quarter, all in
reasonable detail and prepared in accordance with GAAP, subject to changes
resulting from normal year-end adjustments and the absence of footnotes.

In addition Borrower will, together with each such set of financial statements
and each set of financial statements furnished under subsection (a) of this
section, furnish a certificate in the

 

  62    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

form of Exhibit D signed by the Chief Financial Officer of Borrower (or, prior
to the appointment of a Chief Financial Officer, the principal financial officer
of Borrower) stating that such financial statements are accurate and complete
(subject to normal year-end adjustments and the absence of footnotes), stating
that he/she has reviewed the Loan Documents, containing calculations showing
compliance (or non-compliance) at the end of such Fiscal Quarter with the
requirements of Sections 7.11, 7.12 and 7.13 and stating that no Default exists
at the end of such Fiscal Quarter or at the time of such certificate or
specifying the nature and period of existence of any such Default.

(c) Promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent by any Restricted Person to its
equity holders and all registration statements, periodic reports and other
statements and schedules filed by any Restricted Person with any securities
exchange, the SEC or any similar governmental authority.

(d) Together with each set of financial statements furnished under subsections
(a) and (b) of this section, Borrower will furnish a report (in form reasonably
satisfactory to Administrative Agent) of all Hedging Contracts of Borrower and
each of its Subsidiaries, setting forth the type, term, effective date,
termination date and notional amounts or volumes and the counterparty to each
such agreement.

(e) As soon as available, and in any event by March 31 of each year, commencing
with March 31, 2010, a business and financial plan, together with a capital
expenditure schedule, for Borrower (in form reasonably satisfactory to
Administrative Agent), prepared by a senior financial officer thereof, setting
forth for the first year thereof, quarterly financial projections and budgets
for Borrower, and thereafter yearly financial projections and budgets during the
Commitment Period.

(f) By April 1 of each year, commencing with April 1, 2010, an Engineering
Report prepared by Independent Engineers as of December 31 of the immediately
preceding year concerning all Oil and Gas Properties and interests owned by any
Restricted Person which are located in or offshore of the United States and
which have attributable to them Proved Reserves. This report shall be
satisfactory to Administrative Agent, shall take into account any
“over-produced” status under gas balancing arrangements, and shall contain
information and analysis comparable in scope to that contained in the Initial
Engineering Report.

(g) By October 1 of each year, commencing with October 1, 2009 and promptly
following notice of a Special Determination under Section 2.9, an Engineering
Report prepared as of the preceding June 30 (or the last day of the preceding
calendar month in the case of a Special Determination) by Staff Engineers (or at
Borrower’s option, by the Independent Engineers), together with an accompanying
report on property sales, property purchases and changes in categories, both in
the same form and scope as the reports in (f) above.

(h) Together with each set of financial statements furnished under subsection
(b) of this section, a report describing by lease or unit the gross volume of
production and sales attributable to production during such quarter from the
properties described in the most recent Engineering Report and describing the
related severance taxes, other taxes, and leasehold operating expenses and
capital costs attributable thereto and incurred during such quarter.

 

  63    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(i) Upon request by Administrative Agent, a list, by name and address, of those
Persons who have purchased production during such Fiscal Quarter from the Oil
and Gas Properties subject to the Security Documents, giving each such
purchaser’s owner number for the applicable Restricted Person and each such
purchaser’s property number for each such Oil and Gas Property.

(j) Together with each set of financial statements furnished under subsections
(a) and (b) of this section, Borrower will furnish a report (in form reasonably
satisfactory to Administrative Agent) setting forth (1) the current amount of
cash eligible for withdrawal from the Devon Escrow Account and (2) the current
amount of MMS plugging and abandonment obligations.

(k) Within 45 days after the end of the Fiscal Quarter ending September 30,
2009, (i) a plan of remediation which addresses the material weaknesses in the
Borrower’s internal control over financial reporting as noted in Borrower’s
recent securities filings and approved by Borrower’s senior management and audit
committee and (ii) the fresh start Consolidated financial statements of the
Borrower.

Section 6.3. Other Information and Inspections. Each Restricted Person will
furnish to Administrative Agent any information which Administrative Agent may
from time to time reasonably request concerning any provision of the Loan
Documents, any Collateral, or any matter in connection with Restricted Persons’
businesses, properties, prospects, financial condition and operations, including
all evidence which Administrative Agent from time to time reasonably requests in
writing as to the accuracy and validity of or compliance with all
representations, warranties and covenants made by any Restricted Person in the
Loan Documents, the satisfaction of all conditions contained therein, and all
other matters pertaining thereto. Each Restricted Person will permit
representatives appointed by Administrative Agent (including independent
accountants, auditors, agents, attorneys, appraisers and any other Persons) to
visit and inspect during normal business hours any of such Restricted Person’s
property, including its books of account, other books and records, and any
facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and each Restricted Person shall permit
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to Administrative Agent or any Lender in
connection with the Loan Documents and to discuss all such matters with its
officers, employees and representatives subject to the provisions of
Section 10.6.

Section 6.4. Notice of Material Events and Change of Address. Borrower will
promptly, after becoming aware thereof, notify each Lender Party in writing,
stating that such notice is being given pursuant to this Agreement, of:

(a) the occurrence of any Material Adverse Change;

(b) the occurrence of any Default;

(c) the acceleration of the maturity of any Indebtedness owed by any Restricted
Person or of any default by any Restricted Person under any indenture, mortgage,
agreement, contract or other instrument to which any of them is a party or by
which any of them or any of their properties is bound, if such acceleration or
default could cause a Material Adverse Change;

 

  64    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(d) the occurrence of any Termination Event;

(e) any material changes in Borrower’s accounting or financial reporting
practices;

(f) any claim of $250,000 or more, any notice of potential liability of any
Restricted Person under any Environmental Laws which might exceed $500,000, or
any other material adverse claim asserted against any Restricted Person or with
respect to any Restricted Person’s properties; and

(g) the filing of any suit or proceeding against any Restricted Person in which
an adverse decision could cause a Material Adverse Change or of any dispute,
litigation, investigation, proceeding or suspension, or any material development
therein, between any Restricted Person and any Governmental Authority.

Upon the occurrence of any of the foregoing Restricted Persons will take all
necessary or appropriate steps to remedy promptly any such Material Adverse
Change, Default, acceleration, default, or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing.

Borrower will also notify Administrative Agent and Administrative Agent’s
counsel in writing at least twenty (20) Business Days prior to the date that any
Restricted Person changes its name or its “location” under Section 9.307 of the
UCC.

Section 6.5. Maintenance of Properties. Each Restricted Person will maintain,
preserve, protect, and keep all Collateral and all other property used or useful
in the conduct of its business in good condition (ordinary wear and tear
excepted) in accordance with prudent industry standards, and in material
compliance with all applicable Laws, in material conformity with all applicable
contracts, servitudes, leases and agreements, and will from time to time make
all repairs, renewals and replacements needed, in Borrower’s reasonable business
judgment, to enable the business and operations carried on in connection
therewith to be promptly and advantageously conducted at all times.

Section 6.6. Maintenance of Existence and Qualifications. Each Restricted Person
(other than Immaterial Subsidiaries) will maintain and preserve its existence
and its rights and franchises in full force and effect and will qualify to do
business in all states or jurisdictions where required by applicable Law, except
where the failure so to qualify could cause a Material Adverse Change.

Section 6.7. Payment of Trade Liabilities, Taxes, etc. Each Restricted Person
will (a) timely file all required tax returns including any extensions;
(b) timely pay all taxes, assessments, and other governmental charges or levies
imposed upon it or upon its income, profits or property before the same become
delinquent; (c) within ninety (90) days past the original invoice billing date
therefore, or, if earlier, when due in accordance with its terms, pay and
discharge all Liabilities owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business; (d) pay and discharge before

 

  65    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

the same becomes delinquent all other Liabilities now or hereafter owed by it,
other than royalty payments suspended in the ordinary course of business; and
(e) maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP. Each Restricted Person may, however, delay paying or
discharging any of the foregoing so long as it is in good faith contesting the
validity thereof by appropriate proceedings, if necessary, and has set aside on
its books adequate reserves therefore which are required by GAAP.

Section 6.8. Insurance.

(a) Borrower shall at all times maintain (at its own expense) insurance required
by the Insurance Schedule. All insurance policies covering Collateral shall be
endorsed (a) to provide for payment of losses to Administrative Agent as its
interests may appear, (b) to provide that such policies may not be canceled or
reduced or affected in any material manner for any reason without thirty
(30) days prior notice to Administrative Agent, (c) to provide for any other
matters specified in any applicable Security Document or which Administrative
Agent may reasonably require, and (d) to provide for insurance against fire,
casualty and any other hazards normally insured against, in the amount of the
full value (less a reasonable deductible not to exceed amounts customary in the
industry for similarly situated businesses and properties) of the property
insured.

(b) Each policy for liability insurance shall provide for all losses to be paid
on behalf of Administrative Agent (for the benefit of Lenders) and Restricted
Persons as their respective interests may appear, and each policy insuring loss
or damage to Collateral shall provide for all losses to be paid directly to
Administrative Agent. Each Restricted Person will, if so requested by
Administrative Agent, deliver to Administrative Agent original or duplicate
policies of such insurance and, as often as Administrative Agent may reasonably
request, a report of a reputable insurance broker with respect to such
insurance. Each Restricted Person will also, at the request of Administrative
Agent, duly execute and deliver instruments of assignment of such insurance
policies and cause the respective insurers to acknowledge notice of such
assignment. Administrative Agent is hereby authorized to enforce payment under
all such insurance policies and to compromise and settle any claims thereunder,
in its own name or in the name of the Restricted Persons.

(c) Reimbursement under any liability insurance maintained by Restricted Persons
pursuant to this Section 6.8 may be paid directly to the Person who has incurred
the liability covered by such insurance. With respect to any loss involving
damage to Collateral as to which subsection (d) of this Section 6.8 is not
applicable, each Restricted Person will make or cause to be made the necessary
repairs to or replacements of such Collateral, and any proceeds of insurance
maintained by each Restricted Person pursuant to this Section 6.8 shall be paid
to such Restricted Person by Administrative Agent to pay for the costs of such
repairs or replacements as such repairs or replacements are made or acquired.

(d) Upon the occurrence and during the continuance of an Event of Default, all
insurance payments in respect of such Collateral shall be paid to Administrative
Agent for application as a prepayment of the principal amount of the Loans.

 

  66    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 6.9. Performance on Borrower’s Behalf. If any Restricted Person fails to
pay any taxes, insurance premiums, expenses, attorneys’ fees or other amounts it
is required to pay under any Loan Document, Administrative Agent may pay the
same unless such amounts are not yet delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP. Borrower shall immediately reimburse
Administrative Agent for any such payments and each amount paid by
Administrative Agent shall constitute an Obligation owed hereunder which is due
and payable on the date such amount is paid by Administrative Agent.

Section 6.10. Interest. Borrower hereby promises to Administrative Agent and
each Lender Party to pay interest at the Default Rate applicable to Base Rate
Loans on all Obligations (including Obligations to pay fees or to reimburse or
indemnify Administrative Agent or any Lender but excluding principal of, and
interest on, any Loan, and any Matured LC Obligation, interest on which is
covered by Section 2.5 and 2.13(a)) which Borrower has in this Agreement
promised to pay to Administrative Agent or such Lender Party and which are not
paid when due. Such interest shall accrue from the date such Obligations become
due until they are paid.

Section 6.11. Compliance with Agreements and Law. Each Restricted Person will
perform all material obligations it is required to perform under the terms of
each indenture, mortgage, deed of trust, security agreement, lease, franchise,
agreement, contract or other instrument or obligation to which it is a party or
by which it or any of its properties is bound. Each Restricted Person will
conduct its business and affairs in material compliance with all Laws applicable
thereto. Each Restricted Person will cause all material licenses and permits
necessary or appropriate for the conduct of its business and the ownership and
operation of its property used and useful in the conduct of its business to be
at all times maintained in good standing and in full force and effect.

Section 6.12. Environmental Matters; Environmental Reviews.

(a) Each Restricted Person will comply with all Environmental Laws now or
hereafter applicable to such Restricted Person, as well as all contractual
obligations and agreements with respect to environmental remediation or other
environmental matters, and shall obtain, at or prior to the time required by
applicable Environmental Laws, all environmental, health and safety Permits and
other authorizations necessary for its operations and will maintain such
authorizations in full force and effect, except to the extent that a failure to
do any of the foregoing could not reasonably be expected to result in
Environmental Liabilities, individually or in the aggregate, in excess of
$1,000,000. No Restricted Person will do anything or permit anything to be done
which will subject any of its properties to any remedial obligations under, or
result in noncompliance with applicable Permits issued under, any applicable
Environmental Laws, assuming disclosure to the applicable governmental
authorities of all relevant facts, conditions and circumstances to the extent
such action could reasonably be expected to result in Environmental Liabilities,
individually or in the aggregate, in excess of $1,000,000. In the event any
facts, conditions or circumstances affecting or relating to the Restricted
Persons’ properties are reasonably likely to give rise to the liabilities or
costs under Environmental Laws that could reasonably be expected to result in
Environmental Liabilities, individually or in the aggregate, in excess of
$1,000,000, upon Administrative Agent’s request, Borrower will provide at its
own expense an environmental inspection of any of the Restricted Persons’ real
properties and audit

 

  67    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

of their environmental compliance procedures and practices, in each case from an
engineering or consulting firm approved by Administrative Agent and in scope and
content satisfactory to Administrative Agent.

(b) Borrower will promptly but in no event later than three (3) Business Days
after its receipt thereof, furnish to Administrative Agent copies of all written
notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by any Restricted Person, or of
which Borrower otherwise has notice, pending or threatened against any
Restricted Person by any Governmental Authority with respect to any alleged
violation of or non-compliance with any Environmental Laws or any Permits or
authorizations in connection with any Restricted Person’s ownership or use of
its properties or the operation of its business that may result in a Restricted
Person being liable for $500,000 or more.

(c) Borrower will promptly but in no event later than three days furnish to
Administrative Agent all requests for information, notices of claim, demand
letters, and other notifications, received by Borrower in connection with any
Restricted Person’s ownership or use of its properties or the conduct of its
business, relating to potential responsibility with respect to any investigation
or clean-up of Hazardous Material at any location that may result in a
Restricted Person being liable for $500,000 or more.

(d) Borrower shall conduct an environmental compliance audit of Restricted
Persons’ Oil and Gas Properties and operations on an annual basis, such audit to
be in scope and content satisfactory to Administrative Agent.

Section 6.13. Evidence of Compliance. Each Restricted Person will furnish to
each Lender at such Restricted Person’s or Borrower’s expense all evidence which
Administrative Agent from time to time reasonably requests in writing as to the
accuracy and validity of or compliance with all representations, warranties and
covenants made by any Restricted Person in the Loan Documents, the satisfaction
of all conditions contained therein, and all other matters pertaining thereto.

Section 6.14. Bank Accounts; Offset. To secure the repayment of the Secured
Obligations, Borrower hereby grants to each Lender and LC Issuer a security
interest, a lien, and a right of offset, each of which shall be in addition to
all other interests, liens, and rights of any Lender and LC Issuer at common
Law, under the Loan Documents, or otherwise, and each of which shall be upon and
against (a) any and all moneys, securities or other property (and the proceeds
therefrom) of Borrower now or hereafter held or received by or in transit to any
Lender or LC Issuer from or for the account of Borrower, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, (b) any and
all deposits (general or special, time or demand, provisional or final) of
Borrower with any Lender or LC Issuer and (c) any other credits and claims of
Borrower at any time existing against any Lender or LC Issuer, including claims
under certificates of deposit. At any time and from time to time after the
occurrence and during the continuance of any Event of Default, each Lender and
LC Issuer is hereby authorized to foreclose upon, or to offset against the
Secured Obligations then due and payable (in either case without notice to
Borrower), any and all items hereinabove referred to and each Lender and LC
Issuer agrees not to exercise any such rights unless an Event of Default is
continuing. The remedies of foreclosure and offset are separate and cumulative,
and either may be exercised independently of the other without regard to
procedures or restrictions applicable to the other.

 

  68    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 6.15. Guaranties of Borrower’s Subsidiaries. Each Subsidiary (other than
an Immaterial Subsidiary) of Borrower now existing or created, acquired or
coming into existence after the date hereof shall, promptly upon request by
Administrative Agent, and in any event within thirty (30) days following the
creation or acquisition of such Subsidiary, execute and deliver to
Administrative Agent an absolute and unconditional guaranty of the timely
repayment of the Secured Obligations and the due and punctual performance of the
obligations of Borrower hereunder, which guaranty shall be satisfactory to
Administrative Agent in form and substance. Each Subsidiary (other than an
Immaterial Subsidiary) of Borrower existing on the date hereof shall duly
execute and deliver such a guaranty prior to the making of any Loan hereunder.
Borrower will cause each of its Subsidiaries (other than an Immaterial
Subsidiary) to deliver to Administrative Agent, simultaneously with its delivery
of such a guaranty, written evidence satisfactory to Administrative Agent and
its counsel that such Subsidiary has taken all company action necessary to duly
approve and authorize its execution, delivery and performance of such guaranty
and any other documents which it is required to execute.

Section 6.16. Agreement to Deliver Security Documents. Borrower agrees to
deliver and to cause each Guarantor to deliver, to further secure the Secured
Obligations whenever requested by Administrative Agent in its sole and absolute
discretion, deeds of trust, mortgages, chattel mortgages, security agreements,
financing statements and other Security Documents in form and substance
satisfactory to Administrative Agent for the purpose of granting, confirming,
and perfecting first and prior liens or security interests in any real or
personal property which is at such time Collateral or which was intended to be
Collateral pursuant to any Security Document previously executed and not then
released by Administrative Agent. Furthermore, Borrower agrees to deliver and to
cause each Guarantor to deliver, whenever requested by Administrative Agent, in
its sole and absolute discretion, transfer orders or letters in lieu thereof
with respect to the production and proceeds of production from the Collateral,
in form and substance satisfactory to Administrative Agent.

Section 6.17. Collateral.

(a) At all times the Secured Obligations shall be secured by first and prior
Liens (subject only to Permitted Liens) covering and encumbering (i) the Minimum
Collateral Amount, and (ii) all of the issued and outstanding Equity Interests
of each Guarantor, and (iii) all other personal property of the Borrower and the
Guarantors. On the Closing Date, Borrower and the Guarantors shall deliver to
Administrative Agent for the ratable benefit of each Lender, Security Documents
covering the foregoing, each in form and substance acceptable to Administrative
Agent.

(b) To the extent necessary to comply with subsection (a) immediately above,
(i) within 30 days after each Determination Date, Borrower and the Guarantors
shall execute and deliver to Administrative Agent, for the ratable benefit of
each Lender, deeds of trust, mortgages, chattel mortgages, security agreements
and financing statements in form and substance acceptable to Administrative
Agent and duly executed by Borrower and any such Guarantor (as applicable)
together with such other assignments, conveyances, amendments, agreements and
other writings (each duly authorized and executed) as Administrative Agent shall
deem necessary or appropriate to grant, evidence and perfect the Liens required
by this Section 6.17.

 

  69    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(c) Within 60 days after each Determination Date, Borrower also agrees to
deliver favorable title reports or other title due diligence materials (which
may include title opinions and title opinion updates with respect to Borrowing
Base Properties acquired after the Closing Date) acceptable to Administrative
Agent with respect to Oil and Gas Properties described in subsection
(b) immediately above to which are attributable eighty percent (80%) of the
Proved Reserves attributable to the Borrowing Base Properties and confirming
that Borrower or such Guarantor, as applicable, has good and defensible title to
such properties and interests, free and clear of all Liens other than Permitted
Liens.

Section 6.18. Production Proceeds. Notwithstanding that, by the terms of the
various Security Documents, Restricted Persons are and will be assigning to
Administrative Agent and Lenders all of the “Production Proceeds” (as defined
therein) accruing to the property covered thereby, so long as no Event of
Default has occurred and is continuing Restricted Persons may continue to
receive from the purchasers of production all such Production Proceeds, subject,
however, to the Liens created under the Security Documents, which Liens are
hereby affirmed and ratified. During the continuance of an Event of Default,
Administrative Agent and Lenders may exercise all rights and remedies granted
under the Security Documents subject to the terms thereof, including the right
to obtain possession of all Production Proceeds then held by Restricted Persons
or to receive directly from the purchasers of production all other Production
Proceeds. In no case shall any failure, whether intentioned or inadvertent, by
Administrative Agent or Lenders to collect directly any such Production Proceeds
constitute in any way a waiver, remission or release of any of their rights
under the Security Documents, nor shall any release of any Production Proceeds
by Administrative Agent or Lenders to Restricted Persons constitute a waiver,
remission, or release of any other Production Proceeds or of any rights of
Administrative Agent or Lenders to collect other Production Proceeds thereafter.

Section 6.19. Perfection and Protection of Security Interests and Liens.
Borrower and each Guarantor will from time to time deliver to Administrative
Agent any financing statements, continuation statements, extension agreements,
amendments to Security Documents, and other documents, properly completed and
executed (and acknowledged when required) by Borrower or such Guarantor in form
and substance satisfactory to Administrative Agent, which Administrative Agent
requests for the purpose of (i) perfecting, confirming, or protecting any Liens
or other rights in Collateral securing any Secured Obligations and
(ii) maintaining compliance with all applicable Laws, including those of any
applicable Indian tribe, the Bureau of Indian Affairs, the U.S. Bureau of Land
Management and the MMS. Borrower and each Guarantor hereby authorizes
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Collateral describing
the Collateral as “all assets” without the signature of any Restricted Person.

Section 6.20. Mortgaged Property Covenants.

(a) Leases and Contracts; Performance of Obligations. Each Restricted Person
will maintain in full force and effect all material oil, gas or mineral leases,
contracts, servitudes and other agreements forming a part of any Oil and Gas
Property, to the extent the same cover or

 

  70    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

otherwise relate to such Oil and Gas Property, and each Restricted Person will
timely perform all of its obligations thereunder. Each Restricted Person will
properly and timely pay all material rents, royalties and other payments due and
payable under any such leases, contracts, servitudes and other agreements, or
under the Permitted Liens, or otherwise attendant to its ownership or operation
of any Oil and Gas Property. Each Restricted Person will promptly notify
Administrative Agent of any claim (or any conclusion by such Restricted Person)
that such Restricted Person is obligated to account for any royalties, or
overriding royalties or other payments out of production, on a basis (other than
delivery in kind) less favorable to such Restricted Person than proceeds
received by Restricted Person (calculated at the well) from sale of production.

(b) Representation to Continue to be True. Each Restricted Person will carry out
its sales of production, will operate the Oil and Gas Properties, and will
otherwise deal with the Oil and Gas Properties and the production, in such a way
that the representations and warranties in Section 5.19 through 5.21 remain true
and correct at, and as of, all times that this Agreement is in effect (and not
just at, and as of, the times such representations and warranties are made).

Section 6.21. Hedging Contracts. On or before the date that is five (5) Business
Days after the Closing Date, Borrower shall have entered into Hedging Contracts
in form and substance, and with volumes, pricing and structure, satisfactory to
Administrative Agent and Required Lenders that (i) cover Projected Oil and Gas
Production of the Restricted Persons during the two year period following the
Closing Date and (ii) cause the difference between (1) the Present Value of the
Borrowing Base Properties, after giving effect to such Hedging Contracts and
effective as of September 1, 2009 and (2) the Present Value of the Borrowing
Base Properties, without giving effect to such Hedging Contracts, to exceed
$40,000,000; provided, however, that at least $18,000,000 of such difference
must be attributable to Hedging Contracts related to Projected Oil and Gas
Production forecasted to occur between September 1, 2010 and September 1, 2011.

Section 6.22. Post Closing Matters. Within ten (10) Business Days of the Closing
Date, Borrower shall have (i) executed one or more surety bond agreements
providing bonds in an aggregate amount of $47,000,000 to satisfy the MMS bonding
or collateral requirements; provided that (A) not more than $7,000,000 is
pledged as collateral security for such surety bond agreements and (B) after
giving effect to Borrower’s acquisition of such surety bond(s), the sum of
Borrower’s cash and Cash Equivalents on hand plus the Unused Borrowing Base
shall be not less than $40,000,000 and (ii) paid all allowed claims existing
prior to the Petition Date as provided in the Plan of Reorganization.

ARTICLE VII—Negative Covenants of Borrower

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, Borrower warrants, covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement (as determined without regard to unasserted indemnity claims), unless
Required Lenders have previously agreed otherwise:

Section 7.1. Indebtedness. No Restricted Person will in any manner owe or be
liable for Indebtedness except:

(a) the Secured Obligations;

 

  71    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(b) Permitted Subordinated Indebtedness;

(c) obligations under operating leases entered into in the ordinary course of
such Restricted Person’s business in arm’s length transactions at competitive
market rates under competitive terms and conditions in all respects;

(d) unsecured Indebtedness under any notes among Borrower and the Guarantors
that is eliminated in consolidation and is described in Section 7.1 of the
Disclosure Schedule, and any other unsecured Indebtedness among Borrower and the
Guarantors arising in the ordinary course of business;

(e) Indebtedness arising under Hedging Contracts permitted under Section 7.3;

(f) Indebtedness in respect of Capital Lease Obligations and purchase money
obligations; provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed an amount equal to
$1,000,000;

(g) Indebtedness represented by guarantees by Borrower or a Guarantor of
Indebtedness incurred by Borrower or another Guarantor so long as the incurrence
of such Indebtedness by Borrower or such other Guarantor is otherwise permitted
by the terms of this Agreement;

(h) Indebtedness solely represented by premium financing or similar payment
obligations incurred with respect to insurance policies purchased in the
ordinary course of business and consistent with past practices; and

(i) miscellaneous items of unsecured Indebtedness of Borrower not described in
subsections (a) through (h) which do not in the aggregate (taking into account
all such Indebtedness of all Restricted Persons) exceed $1,000,000 at any one
time outstanding.

Section 7.2. Limitation on Liens. Except for Permitted Liens, no Restricted
Person will create, assume or permit to exist any Lien upon any of the
properties or assets which it now owns or hereafter acquires.

Section 7.3. Hedging Contracts.

(a) No Restricted Person will be a party to or in any manner be liable on any
Hedging Contract except:

(i) contracts entered into with the purpose and effect of fixing prices on oil
or gas expected to be produced by Restricted Persons, provided that at all
times: (A) no such contract fixes a price for a period later than thirty-six
(36) months after such contract is entered into; (B) the aggregate monthly
production covered by all such contracts other

 

  72    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

than such contracts providing for floors (determined, in the case of contracts
that are not settled on a monthly basis, by a monthly proration acceptable to
Administrative Agent) for (1) the months of January through July of each year
shall not exceed, in the aggregate for all such contracts for each relevant
calendar month, eighty percent (80%), (2) the months of August through November
of each year shall not exceed, in the aggregate for all such contracts for each
relevant calendar month, twenty percent (20%) and (3) for the month of December
of each year shall not, in the aggregate for all such contracts for each
relevant calendar month, exceed forty percent (40%), in each case of Restricted
Persons’ aggregate Proved Developed Producing Reserves consisting of each of
crude oil and natural gas, calculated on a separate basis, anticipated (at the
time such Hedging Contract is entered into) to be sold in the ordinary course of
the Restricted Persons’ businesses for such month as determined by the
Administrative Agent based on its evaluation of such Proved Developed Producing
Reserves; (C) the aggregate monthly production covered by all such contracts
providing for floors (determined, in the case of contracts that are not settled
on a monthly basis, by a monthly proration acceptable to Administrative Agent)
for any single month does not in the aggregate exceed, when aggregated with all
contracts described in subsection (B) above, 100% of Restricted Persons’
aggregate Projected Oil and Gas Production consisting of each of crude oil and
natural gas, calculated on an equivalent basis, anticipated (at the time such
Hedging Contract is entered into) to be sold in the ordinary course of the
Restricted Persons’ business for such month; (D) except for letters of credit
and the Collateral under the Security Documents with respect to Lender Hedging
Obligations, no such contract requires any Restricted Person to put up money,
assets, or other security against the event of its nonperformance prior to
actual default by such Restricted Person in performing its obligations
thereunder, and (E) each such contract is with a counterparty or has a guarantor
of the obligation of the counterparty who is a Lender or one of its Affiliates;
and

(ii) contracts entered into by a Restricted Person with the purpose and effect
of fixing interest rates on a principal amount of indebtedness of such
Restricted Person that is accruing interest at a variable rate, provided that
(A) at the time such Hedging Contract is entered into, the aggregate notional
amount of such contracts does not exceed eighty percent (80%) of the anticipated
outstanding principal balance of the indebtedness to be hedged by such contracts
or an average of such principal balances calculated using a generally accepted
method of matching interest swap contracts to declining principal balances,
(B) the floating rate index of each such contract generally matches the index
used to determine the floating rates of interest on the corresponding
indebtedness to be hedged by such contract and (C) each such contract is with a
counterparty or has a guarantor of the obligation of the counterparty who is a
Lender or one of its Affiliates.

(b) Borrower shall not cause or permit an early termination of any Hedging
Contract on which Administrative Agent and Lenders have included in determining
the Borrowing Base unless permitted under Section 7.5 or unless Borrower has
complied with the requirements of Section 2.9(d) with respect to such Asset
Disposition.

Section 7.4. Limitation on Mergers, Issuances of Securities. No Restricted
Person will merge or consolidate with or into any other Person except that any
Subsidiary of Borrower may

 

  73    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

be merged into or consolidated with (a) another Subsidiary of Borrower, so long
as a Guarantor is the surviving business entity (if one or more of such
Subsidiaries is a Guarantor), or (b) Borrower, so long as Borrower is the
surviving business entity. No Subsidiary of Borrower will issue any additional
shares of its Equity Interests or other securities or any options, warrants or
other rights to acquire such additional shares or other securities except to the
extent owned directly or indirectly by Borrower and only to the extent not
otherwise forbidden under the terms hereof. No Subsidiary of Borrower which is a
partnership will allow any diminution of Borrower’s interest (direct or
indirect) therein.

Section 7.5. Limitation on Sales of Property. No Restricted Person will sell,
transfer, lease, exchange, alienate or dispose of any of its Borrowing Base
Properties or other Collateral or any material interest therein (including any
sale and leaseback transaction and any sale of Equity Interests), or discount,
sell, pledge or assign any notes payable to it, accounts receivable or future
income, except, to the extent not otherwise forbidden under the Security
Documents:

(a) equipment which is worthless or obsolete or worn out in the ordinary course
of business, which is no longer used or useful in the conduct of its business or
which is replaced by equipment of equal suitability and value;

(b) inventory (including oil and gas sold as produced and seismic data) which is
sold in the ordinary course of business on ordinary trade terms;

(c) Equity Interests of any of Borrower’s Subsidiaries which are transferred to
Borrower; and

(d) any other properties which are sold for fair consideration to a Person who
is not an Affiliate not in the aggregate in excess of $2,500,000 during any
Fiscal Year, provided that such sales do not materially impair or diminish the
value of the Collateral or Borrower’s Consolidated financial condition, business
or operations.

No Restricted Person will abandon or consent to the abandonment of, any oil or
gas well constituting Collateral so long as such well is capable (or is subject
to being made capable through drilling, reworking or other operations which it
would be commercially feasible to conduct) of producing oil, gas, or other
hydrocarbons or other minerals in commercial quantities (as determined without
considering the effect of any Security Document). No Restricted Person will
elect not to participate in a proposed operation on any Oil and Gas Property
constituting Collateral where the effect of such election would be the
forfeiture either temporarily (e.g., until a certain sum of money is received
out of the forfeited interest) or permanently of any interest in the Collateral.

Section 7.6. Limitation on Distributions. No Restricted Person will declare or
make directly or indirectly any Distribution, other than (a) Distributions
payable to Borrower or to Guarantors that are Subsidiaries of Borrower, to the
extent not in violation of the investment restrictions of Section 7.7,
(b) Distributions by a Restricted Person payable only in such Restricted
Person’s common stock, so long as Borrower’s interest in any of its Subsidiaries
is not thereby reduced, or (c) payments in respect of Indebtedness permitted
under Sections 7.1(d) and 7.1(g).

 

  74    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 7.7. Limitation on Investments and New Businesses. No Restricted Person
will (a) make any expenditure or commitment or incur any obligation or enter
into or engage in any transaction except in the ordinary course of business;
provided that during the Fiscal Year ending December 31, 2009, the aggregate
amount of capital expenditure made during such period shall not exceed
$10,450,000, excluding de-commissioning expenditures, (b) engage directly or
indirectly in any business or conduct any operations except in connection with
or incidental to its present businesses and operations as presently conducted,
or (c) make any acquisitions of or capital contributions to or other Investments
in any Person or property, other than Permitted Investments.

Section 7.8. Limitation on Credit Extensions. Except for Permitted Investments,
no Restricted Person will extend credit, make advances or make loans other than
(a) normal and prudent extensions of credit to customers buying goods and
services in the ordinary course of business, which extensions shall not be for
longer periods than those extended by similar businesses operated in a normal
and prudent manner, and (b) loans to Restricted Persons.

Section 7.9. Transactions with Affiliates. Neither Borrower nor any of its
Subsidiaries will engage in any material transaction with any of its Affiliates
on terms which are less favorable to it than those which would have been
obtainable at the time in arm’s-length dealing with Persons other than such
Affiliates, provided that such restriction shall not apply to (a) transactions
among Borrower and its wholly owned Subsidiaries or (b) the Borrower’s entering
into the Permitted Subordinated Credit Facility.

Section 7.10. Prohibited Contracts. Except as expressly provided for in the Loan
Documents or the documents evidencing the Permitted Subordinated Credit
Facility, no Restricted Person will, directly or indirectly, enter into, create,
or otherwise allow to exist any contractual restriction or other consensual
restriction on the ability of any Subsidiary of Borrower to: (a) pay dividends
or make other distributions to Borrower, (b) to redeem Equity Interests held in
it by Borrower, (c) to repay loans and other indebtedness owing by it to
Borrower, or (d) to transfer any of its assets to Borrower. No Restricted Person
will enter into any “take-or-pay” contract or other contract or arrangement for
the purchase of goods or services which obligates it to pay for such goods or
service regardless of whether they are delivered or furnished to it. No
Restricted Person will amend or permit any amendment to any contract or lease
which releases, qualifies, limits, makes contingent or otherwise detrimentally
affects the rights and benefits of Administrative Agent or any Lender under or
acquired pursuant to any Security Documents. No ERISA Affiliate will incur any
obligation to contribute to any “multiemployer plan” as defined in Section 4001
of ERISA.

Section 7.11. Current Ratio.

(a) The ratio of Borrower’s Consolidated current assets to Borrower’s
Consolidated current liabilities will not be less than 1.0 to 1.0 as of the end
of each Fiscal Quarter commencing with the Fiscal Quarter ended December 31,
2009. For purposes of this section, (i) any current assets or current
liabilities resulting from the requirements of SFAS 133 shall be excluded from
current assets and from current liabilities, (ii) the Unused Borrowing Base
shall be included as a current asset, and (iii) current maturities of the
Secured Obligations shall be excluded from current liabilities.

 

  75    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(b) The ratio of the sum of Borrower’s Consolidated current assets consisting of
cash or Cash Equivalents plus the Unused Borrowing Base plus such amounts as may
be withdrawn from the Devon Escrow Account in connection with the performance of
current MMS plugging and abandonment obligations to Borrower’s Consolidated
current MMS plugging and abandonment obligations will not be less than 1.0 to
1.0 as of the end of each Fiscal Quarter commencing with the Fiscal Quarter
ended December 31, 2009.

Section 7.12. Interest Coverage Ratio. As of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ended December 31, 2009, the ratio of
(a) Consolidated EBITDAX to (b) Interest Expense, in each case for the period of
the most recent four consecutive Fiscal Quarters ending on or before such date
of determination will not be less than 2.5 to 1.0; provided however, that
Consolidated EBITDAX and Interest Expense for any period of four Fiscal Quarters
ending prior to September 30, 2010 shall be deemed to be the amount determined
by calculating the ratio of Consolidated EBITDAX to Interest Expense for the
period from October 1, 2009 through the end of the Fiscal Quarter most recently
ended.

Section 7.13. Maximum Total Leverage. As of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ended December 31, 2009, the ratio of
(a) Total Funded Debt to (b) Consolidated EBITDAX, in each case for the period
of the most recent four consecutive Fiscal Quarters ending on or before such
date of determination will not be greater than 1.5 to 1.0; provided however,
that Consolidated EBITDAX for any period of four Fiscal Quarters ending prior to
September 30, 2010 shall be deemed to be the amount determined by annualizing
the Consolidated EBITDAX for the period from October 1, 2009 through the end of
the Fiscal Quarter most recently ended.

Section 7.14. Material Agreements. Borrower will not amend or permit the
amendment of any Restricted Person’s Organizational Documents, any joint
operating agreement governing any Borrowing Base Property, or the MMS surety
bond agreements, to the extent any such amendment (a) is contrary to the terms
of this Agreement or any Loan Document, (b) could reasonably be expected to be
materially adverse to the rights, interests or privileges of the Administrative
Agent or the Lenders or their ability to enforce the Loan Documents, or
(c) which could reasonably be expected to cause a Material Adverse Change.

Section 7.15. Negative Pledge. Neither Borrower nor any other Restricted Person
will enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of such Restricted Person to create, incur,
assume or suffer to exist any Lien upon any of its property or revenues, whether
now owned or hereafter acquired, other than (a) this Agreement, the other Loan
Documents or the documents evidencing the Permitted Subordinated Credit Facility
or (b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).

Section 7.16. Environmental Matters. No Restricted Person shall cause or permit
any of its properties, including Oil and Gas Properties, to be in violation or,
or do anything or permit anything to be done which will subject any such
property to a Release or threatened Release or Hazardous Materials, where such
violation, Release or threatened Release could reasonably be expected to cause a
Material Adverse Change.

 

  76    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ARTICLE VIII—Events of Default and Remedies

Section 8.1. Events of Default. Each of the following events constitutes an
Event of Default under this Agreement:

(a) Any Restricted Person fails to pay any principal component of any Obligation
when due and payable, whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

(b) Any Restricted Person fails to pay any Secured Obligation (other than the
Secured Obligations in subsection (a) above) when due and payable, whether at a
date for the payment of a fixed installment or as a contingent or other payment
becomes due and payable or as a result of acceleration or otherwise, within
three Business Days after the same becomes due;

(c) Any “default” or “event of default” occurs under any Loan Document which
defines either such term or under the Permitted Subordinated Credit Facility,
and the same is not remedied within the applicable period of grace (if any)
provided in such Loan Document or the Permitted Subordinated Credit Facility,
respectively;

(d) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.4 or Article VII;

(e) Any Restricted Person fails (other than as referred to in subsections (a),
(b), (c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for a period of thirty (30) days after
notice of such failure is given by Administrative Agent to Borrower;

(f) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made, or any Loan Document at any time ceases to be
valid, binding and enforceable as warranted in Section 5.5 for any reason other
than its release or subordination by Administrative Agent, or any Restricted
Person shall state in writing that any Loan Document is not a valid, binding and
enforceable agreement;

(g) Any Restricted Person fails to duly observe, perform or comply with (i) any
consent, approval or agreement with any Governmental Authority, (ii) any
agreement with any Person, or (iii) any term or condition of any of the
foregoing instruments, if such consent, approval, agreement or instrument is
materially significant to Borrower or to Borrower and its Subsidiaries on a
Consolidated basis or materially significant to any Guarantor, and such failure
is not remedied within the applicable period of grace (if any) provided in such
consent, approval, agreement or instrument;

(h) Any Restricted Person (i) fails to pay any portion, when such portion is
due, of any of its Indebtedness in excess of the Threshold Amount, or
(ii) breaches or defaults in the performance of any agreement or instrument by
which any such Indebtedness is issued, evidenced, governed, or secured, and any
such failure, breach or default continues beyond any applicable period of grace
provided therefor;

 

  77    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(i) Either (i) any “accumulated funding deficiency” (as defined in
Section 412(a) of the Internal Revenue Code) in excess of the Threshold Amount
is incurred with respect to any ERISA Plan, whether or not waived by the
Secretary of the Treasury or his delegate, or (ii) any Termination Event occurs
with respect to any ERISA Plan and the then current value of such ERISA Plan’s
benefit liabilities exceeds the then current value of such ERISA Plan’s assets
available for the payment of such benefit liabilities by more than $500,000 (or
in the case of a Termination Event involving the withdrawal of a substantial
employer, the withdrawing employer’s proportionate share of such excess exceeds
such amount);

(j) Any Restricted Person:

(i) suffers the entry against it of a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable bankruptcy, insolvency or other similar Law of any jurisdiction
now or hereafter in effect, including the federal Bankruptcy Code, as from time
to time amended, or has any such proceeding commenced against it which remains
undismissed for a period of sixty days; or

(ii) commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or is generally not paying (or admits
in writing its inability to pay) its debts as such debts become due; or takes
corporate or other action authorizing any of the foregoing; or

(iii) suffers the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of its assets or of any part of the Collateral in a proceeding
brought against or initiated by it, and such appointment or taking possession is
neither made ineffective nor discharged within sixty days after the making
thereof, or such appointment or taking possession is at any time consented to,
requested by, or acquiesced to by it; or

(iv) suffers the entry against it of one or more final judgments or orders for
the payment of money in an aggregate amount (as to all such judgments or orders)
in excess of the Threshold Amount (not covered by insurance satisfactory to
Administrative Agent in its discretion), unless the same is discharged within
sixty days after the date of entry thereof or an appeal or appropriate
proceeding for review thereof is taken within such period and a stay of
execution pending such appeal is obtained; or

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Tribunal against all or any substantial part of its assets or any part of
the Collateral, and such writ or warrant of attachment or any similar process is
not stayed or released within sixty days after the entry or levy thereof or
after any stay is vacated or set aside;

 

  78    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(k) one or more judgments, orders or decrees (or other similar process) shall be
rendered against any Restricted Person (i)(A) in the case of money judgments,
orders and decrees, involving an aggregate amount (excluding amounts adequately
covered by insurance payable to any Restricted Person, to the extent the
relevant insurer has not denied coverage therefor) in excess of the Threshold
Amount or (B) otherwise, that would cause, in the aggregate, a Material Adverse
Change and (ii)(A) enforcement proceedings shall have been commenced by any
creditor upon any such judgment, order or decree or (B) such judgment, order or
decree shall not have been vacated or discharged for a period of 60 consecutive
days and there shall not be in effect (by reason of a pending appeal or
otherwise) any stay of enforcement thereof;

(l) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by Administrative Agent or as
otherwise expressly permitted under any Loan Document, (i) any provision of any
Loan Document shall, at any time after the delivery of such Loan Document, fail
to be valid and binding on, or enforceable against, any Restricted Person party
thereto, (ii) any Loan Document purporting to grant a Lien to secure any Secured
Obligation shall, at any time after the delivery of such Loan Document, fail to
create a valid and enforceable Lien on any Collateral purported to be covered
thereby or such Lien shall fail or cease to be a perfected Lien with the
priority required in the relevant Loan Document or (iii) (X) any provision set
forth in the Subordination Agreement shall, in whole or in part, terminate or
otherwise fail or cease to be valid and binding on, or enforceable against, any
holder of Permitted Subordinated Indebtedness (or any such holder shall so state
in writing) or (Y) any Restricted Person shall state in writing that any of the
events described in clause (i), (ii) or (iii) above shall have occurred;

(m) any Change of Control occurs; and

(n) any material and adverse change, from the state of affairs presented in the
Initial Financial Statements or as represented or warranted in any Loan
Document, to (i) Borrower’s Consolidated financial condition, (ii) Borrower’s
Consolidated business, assets, operations, properties or liabilities (contingent
or otherwise), considered as a whole, or (iii) Borrower’s or any Guarantor’s
ability to perform their respective obligations under the Loan Documents (to the
extent a party thereto).

Upon the occurrence of an Event of Default described in subsection (j)(i),
(j)(ii) or (j)(iii) of this section with respect to any Restricted Person, all
of the Obligations shall thereupon be immediately due and payable, without
demand, presentment, notice of demand or of dishonor and nonpayment, protest,
notice of protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement. Upon any such acceleration, any obligation
of any Lender to make any further Loans and any obligation of LC Issuer to issue
Letters of Credit hereunder shall be permanently terminated. During the
continuance of any other Event of Default, Administrative Agent at any time and
from time to time may (and upon written instructions from Required Lenders,
Administrative Agent shall), without notice to Borrower or any other Restricted
Person, do either

 

  79    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

or both of the following: (1) terminate any obligation of Revolver Lenders to
make Revolver Loans hereunder, and any obligation of LC Issuer to issue Letters
of Credit hereunder, and (2) declare any or all of the Obligations immediately
due and payable, and all such Obligations shall thereupon be immediately due and
payable, without demand, presentment, notice of demand or of dishonor and
nonpayment, protest, notice of protest, notice of intention to accelerate,
declaration or notice of acceleration, or any other notice or declaration of any
kind, all of which are hereby expressly waived by Borrower and each Restricted
Person who at any time ratifies or approves this Agreement.

Section 8.2. Remedies. If any Event of Default shall occur and be continuing,
Required Lenders, or Administrative Agent at the direction of Required Lenders,
may protect and enforce its rights under the Loan Documents by any appropriate
proceedings, including proceedings for specific performance of any covenant or
agreement contained in any Loan Document. All rights, remedies and powers
conferred upon Lender Parties under the Loan Documents shall be deemed
cumulative and not exclusive of any other rights, remedies or powers available
under the Loan Documents or at Law or in equity.

ARTICLE IX—Administrative Agent

Section 9.1. Appointment and Duties. (a) Appointment of Administrative Agent.
Each Lender and each LC Issuer hereby appoints General Electric Capital
Corporation (together with any successor Administrative Agent pursuant to
Section 9.9) as Administrative Agent hereunder and authorizes Administrative
Agent to (i) execute and deliver the Loan Documents and accept delivery thereof
on its behalf from any Restricted Person, (ii) take such action on its behalf
and to exercise all rights, powers and remedies and perform the duties as are
expressly delegated to Administrative Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders and LC Issuers), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders and the LC Issuers with respect to all payments and collections arising
in connection with the Loan Documents (including in any proceeding described in
Section 8.1(j) or any other bankruptcy, insolvency or similar proceeding), and
each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to Administrative Agent,
(ii) file and prove claims and file other documents necessary or desirable to
allow the claims of the Secured Parties with respect to any Secured Obligation
in any proceeding described in Section 8.1(j) or any other bankruptcy,
insolvency or similar proceeding (but not to vote, consent or otherwise act on
behalf of such Secured Party), (iii) act as collateral agent for each Secured
Party for purposes of the perfection of all Liens created by such agreements and
all other purposes stated therein, (iv) manage, supervise and otherwise deal
with the Collateral, (v) take such other action as is necessary or desirable to
maintain the perfection and priority of the Liens created or purported to be
created by the Loan Documents, (vi) except as may be otherwise specified in any
Loan Document, exercise all remedies given to Administrative Agent and the other
Secured Parties with respect to the Collateral, whether under the Loan
Documents, applicable Requirements of

 

  80    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Law or otherwise and (vii) execute any amendment, consent or waiver under the
Loan Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Administrative Agent
hereby appoints, authorizes and directs each Secured Party to act as collateral
sub-agent for Administrative Agent, the Lenders and the LC Issuers for purposes
of the perfection of all Liens with respect to the Collateral, including any
deposit account maintained by a Restricted Person with, and cash and Cash
Equivalents held by, such Lender or LC Issuer, and may further authorize and
direct the Lenders and the LC Issuers to take further actions as collateral
sub-agents for purposes of enforcing such Liens or otherwise to transfer the
Collateral subject thereto to Administrative Agent, and each Lender and LC
Issuer hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.

(c) Limited Duties. Under the Loan Documents, Administrative Agent (i) is acting
solely on behalf of the Lenders and the LC Issuers (except to the limited extent
provided in Section 9.11), with duties that are entirely administrative in
nature, notwithstanding the use of the defined term “Administrative Agent”, the
terms “agent”, “administrative agent” and “collateral agent” and similar terms
in any Loan Document to refer to Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender, LC Issuer or any other Secured Party and
(iii) shall have no implied functions, responsibilities, duties, obligations or
other liabilities under any Loan Document, and each Lender and LC Issuer hereby
waives and agrees not to assert any claim against Administrative Agent based on
the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

Section 9.2. Binding Effect. Each Lender and each LC Issuer agrees that (i) any
action taken by Administrative Agent or the Required Lenders (or, if expressly
required hereby, a greater proportion of the Lenders) in accordance with the
provisions of the Loan Documents, (ii) any action taken by Administrative Agent
in reliance upon the instructions of Required Lenders (or, where so required,
such greater proportion) and (iii) the exercise by Administrative Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

Section 9.3. Use of Discretion. (a) No Action without Instructions.
Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, Administrative Agent receives an indemnification
satisfactory to it from the Lenders (or, to the extent applicable and acceptable
to Administrative Agent, any other Secured Party) against all Liabilities that,
by reason of such action or omission, may be imposed on, incurred by or asserted
against Administrative Agent or any Related Person thereof or (ii) that is, in
the opinion of Administrative Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.

 

  81    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 9.4. Delegation of Rights and Duties. Administrative Agent may, upon any
term or condition it specifies, delegate or exercise any of its rights, powers
and remedies under, and delegate or perform any of its duties or any other
action with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Article IX to the extent provided by
Administrative Agent.

Section 9.5. Reliance and Liability. (a) Administrative Agent may, without
incurring any liability hereunder, (i) treat the payee of any Note as its holder
until such Note has been assigned in accordance with Section 10.5, (ii) consult
with any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, any Restricted Person) and (iii) rely and act upon any
document and information (including those transmitted by electronic
transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b) None of Administrative Agent and its Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Lender, LC Issuer and Borrower hereby waive and
shall not assert (and Borrower shall cause each other Restricted Person to waive
and agree not to assert) any right, claim or cause of action based thereon,
except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of Administrative Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Administrative Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Administrative Agent, when
acting on behalf of Administrative Agent);

(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any
Restricted Person in connection with any Loan Document or any transaction
contemplated therein or any other document or information with respect to any
Restricted Person, whether or not transmitted or (except for documents expressly
required under any Loan Document to be transmitted to the Lenders) omitted to be
transmitted by Administrative Agent, including as to

 

  82    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Administrative Agent in connection
with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Restricted Person or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from Borrower, any Lender or LC Issuer describing such
Default or Event of Default clearly labeled “notice of default” (in which case
Administrative Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, LC Issuer, and Borrower hereby waives and agrees not to assert (and
Borrower shall cause each other Restricted Person to waive and agree not to
assert) any right, claim or cause of action it might have against Administrative
Agent based thereon.

Section 9.6. Administrative Agent Individually. Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Equity
Interests of, engage in any kind of business with, any Restricted Person or
Affiliate thereof as though it were not acting as Administrative Agent and may
receive separate fees and other payments therefor. To the extent Administrative
Agent or any of its Affiliates makes any Loan or otherwise becomes a Lender
hereunder, it shall have and may exercise the same rights and powers hereunder
and shall be subject to the same obligations and liabilities as any other Lender
and the terms “Lender” and “Required Lender” and any similar terms shall, except
where otherwise expressly provided in any Loan Document, include, without
limitation, Administrative Agent or such Affiliate, as the case may be, in its
individual capacity as Lender, or as one of the Required Lenders.

Section 9.7. Lender Credit Decision. Each Lender and each LC Issuer acknowledges
that it shall, independently and without reliance upon Administrative Agent, any
Lender or LC Issuer or any of their Related Persons or upon any document
(including the Disclosure Documents) solely or in part because such document was
transmitted by Administrative Agent or any of its Related Persons, conduct its
own independent investigation of the financial condition and affairs of each
Restricted Person and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Administrative Agent to the Lenders or LC Issuers, Administrative
Agent shall not have any duty or responsibility to provide any Lender or LC
Issuer with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Restricted Person or any Affiliate of any Restricted Person that may come in to
the possession of Administrative Agent or any of its Related Persons.

 

  83    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 9.8. Expenses; Indemnities. (a) Each Lender agrees to reimburse
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Restricted Person) promptly upon demand for such Lender’s pro
rata share with respect to the Facilities of any costs and expenses (including
fees, charges and disbursements of financial, legal and other advisors and Other
Taxes paid in the name of, or on behalf of, any Restricted Person) that may be
incurred by Administrative Agent or any of its Related Persons in connection
with the preparation, syndication, execution, delivery, administration,
modification, consent, waiver or enforcement (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Administrative Agent and each of its
Related Persons (to the extent not reimbursed by any Restricted Person), from
and against such Lender’s aggregate pro rata share with respect to the
Facilities of the Liabilities (including taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to on or for
the account of any Lender) that may be imposed on, incurred by or asserted
against Administrative Agent or any of its Related Persons in any matter
relating to or arising out of, in connection with or as a result of any Loan
Document or any other act, event or transaction related, contemplated in or
attendant to any such document, or, in each case, any action taken or omitted to
be taken by Administrative Agent or any of its Related Persons under or with
respect to any of the foregoing; provided, however, that no Lender shall be
liable to Administrative Agent or any of its Related Persons to the extent such
liability has resulted primarily from the gross negligence or willful misconduct
of Administrative Agent or, as the case may be, such Related Person, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.

Section 9.9. Resignation of Administrative Agent or LC Issuer.
(a) Administrative Agent may resign at any time by delivering notice of such
resignation to the Lenders and Borrower, effective on the date set forth in such
notice or, if not such date is set forth therein, upon the date such notice
shall be effective. If Administrative Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Administrative
Agent. If, within 30 days after the retiring Administrative Agent having given
notice of resignation, no successor Administrative Agent has been appointed by
the Required Lenders that has accepted such appointment, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of a
Default.

(b) Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the retiring Administrative Agent and its
Related Persons shall no longer have the benefit of any provision of any Loan
Document other than with respect to any actions taken or omitted to be taken
while such retiring Administrative Agent was, or because such Administrative
Agent had been, validly acting as Administrative Agent under the Loan Documents
and (iv) subject to its rights under Section 9.3, the retiring Administrative
Agent shall take such action as may be reasonably

 

  84    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. Effective immediately upon its
acceptance of a valid appointment as Administrative Agent, a successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent under the
Loan Documents.

(c) Any LC Issuer may resign at any time by delivering notice of such
resignation to Administrative Agent, effective on the date set forth in such
notice or, if no such date is set forth therein, on the date such notice shall
be effective. Upon such resignation, the LC Issuer shall remain an LC Issuer and
shall retain its rights and obligations in its capacity as such (other than any
obligation to Issue Letters of Credit but including the right to receive fees or
to have Lenders participate in any Matured LC Obligation thereof) with respect
to Letters of Credit issued by such LC Issuer prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

Section 9.10. Release of Collateral or Guarantors. Each Lender and LC Issuer
hereby consents to the release and hereby directs Administrative Agent to
release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:

(a) any Subsidiary of Borrower from its guaranty of any Secured Obligation of
any Restricted Person if all of the Equity Interests of such Subsidiary owned by
any Restricted Person are sold in an Asset Disposition permitted under the Loan
Documents (including pursuant to a waiver or consent), to the extent that, after
giving effect to such Asset Disposition, such Subsidiary would not be required
to guaranty any Secured Obligations pursuant to Section 6.15; and

(b) any Lien held by Administrative Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold by a Restricted Person in a sale
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 6.17 after giving effect to such sale have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon
Section 7.2 and (iii) all of the Collateral and all Restricted Persons, upon
(A) termination of the Revolver Commitments, (B) payment and satisfaction in
full of all Loans, all Matured LC Obligations and all other Secured Obligations
that Administrative Agent has been notified in writing are then due and payable
by the holder of such Secured Obligation, (C) deposit of cash collateral with
respect to all contingent Obligations (or, in the case of any LC Obligation, a
back-up letter of credit has been issued), in amounts and on terms and
conditions and with parties satisfactory to Administrative Agent and each
Indemnitee that is owed such Secured Obligations and (D) to the extent requested
by Administrative Agent, receipt by the Secured Parties of liability releases
from the Restricted Persons each in form and substance acceptable to
Administrative Agent.

Each Lender and LC Issuer hereby directs Administrative Agent, and
Administrative Agent hereby agrees, upon receipt of reasonable advance notice
from Borrower, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section.

 

  85    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 9.11. Sharing of Set-Offs and Other Payments. Each Lender Party agrees
that if it shall, whether through the exercise of rights under Security
Documents or rights of banker’s lien, set off, or counterclaim against Borrower
or otherwise, obtain payment of a portion of the aggregate Secured Obligations
owed to it, taking into account all distributions made by Administrative Agent
under Section 3.1, and such payment causes such Lender Party to have received
more than it would have received had such payment been received by
Administrative Agent and distributed pursuant to Section 3.1, then (a) it shall
be deemed to have simultaneously purchased and shall be obligated to purchase
interests in the Secured Obligations as necessary to cause all Lender Parties to
share all payments as provided for in Section 3.1, and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
Administrative Agent and all Secured Parties share all payments of Secured
Obligations as provided in Section 3.1; provided, however, that nothing herein
contained shall in any way affect the right of any Lender Party to obtain
payment (whether by exercise of rights of banker’s lien, set-off or counterclaim
or otherwise) of indebtedness other than the Secured Obligations. Borrower
expressly consents to the foregoing arrangements and agrees that any holder of
any such interest or other participation in the Secured Obligations, whether or
not acquired pursuant to the foregoing arrangements, may, during the continuance
of an Event of Default only, to the fullest extent permitted by Law exercise any
and all rights of banker’s lien, set-off, or counterclaim as fully as if such
holder were a holder of the Secured Obligations in the amount of such interest
or other participation. If all or any part of any funds transferred pursuant to
this section is thereafter recovered from the seller under this section which
received the same, the purchase provided for in this section shall be deemed to
have been rescinded to the extent of such recovery, together with interest, if
any, if interest is required pursuant to the order of a Tribunal order to be
paid on account of the possession of such funds prior to such recovery.

Section 9.12. Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or LC Issuer as long as, by accepting such benefits, such Secured Party
agrees, as among Administrative Agent and all other Secured Parties, that such
Secured Party is bound by (and, if requested by Administrative Agent, shall
confirm such agreement in a writing in form and substance acceptable to
Administrative Agent) this Article IX and Section 10.6 and the decisions and
actions of Administrative Agent and the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 9.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, (b) except as set
forth specifically herein, each of Administrative Agent, the Lenders and the LC
Issuers shall be entitled to act at its sole discretion, without regard to the
interest of such Secured Party, regardless of whether any Secured Obligation to
such Secured Party thereafter remains outstanding, is deprived of the benefit of
the Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Secured Obligation and (c) except as set forth specifically herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

 

  86    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ARTICLE X—Miscellaneous

Section 10.1. Waivers and Amendments; Acknowledgments.

(a) Waivers and Amendments. No failure or delay (whether by course of conduct or
otherwise) by any Lender in exercising any right, power or remedy which such
Lender Party may have under any of the Loan Documents shall operate as a waiver
thereof or of any other right, power or remedy, nor shall any single or partial
exercise by any Lender Party of any such right, power or remedy preclude any
other or further exercise thereof or of any other right, power or remedy. No
waiver of any provision of any Loan Document and no consent to any departure
therefrom shall ever be effective unless it is in writing and signed as provided
below in this section, and then such waiver or consent shall be effective only
in the specific instances and for the purposes for which given and to the extent
specified in such writing. No notice to or demand on any Restricted Person shall
in any case of itself entitle any Restricted Person to any other or further
notice or demand in similar or other circumstances. This Agreement, the other
Loan Documents and the Hedging Contracts between Borrower or any Guarantor and a
counterparty that is a Lender or an Affiliate of a Lender, set forth the entire
understanding between the parties hereto with respect to the transactions
contemplated herein and therein and supersede all prior discussions and
understandings with respect to the subject matter hereof and thereof, and no
waiver, consent, release, modification or amendment of or supplement to this
Agreement or the other Loan Documents shall be valid or effective against any
party hereto unless the same is in writing and signed by (i) if such party is
Borrower, by Borrower, (ii) if such party is Administrative Agent or LC Issuer,
by such party, and (iii) if such party is a Lender, by such Lender or by
Administrative Agent on behalf of Lenders with the written consent of Required
Lenders (which consent has already been given as to the termination of the Loan
Documents as provided in Section 9.10). Notwithstanding the foregoing or
anything to the contrary herein, Administrative Agent shall not (I) without the
prior consent of each individual Lender, execute and deliver on behalf of such
Lender any waiver or amendment which would: (1) waive any of the conditions
specified in Section 4.1, (2) increase the maximum amount which such Lender is
committed hereunder to lend, extend the Revolver Termination Date or the Term
Maturity Date, (3) reduce any fees payable to such Lender hereunder, or the
principal of, or interest on, such Lender’s Note, (4) waive any of the
conditions specified in Section 4.2, waive the provisions of Section 2.11(c), or
postpone any date fixed for any payment of any such fees, principal or interest,
(5) amend the definition herein of “Required Lenders” or “Required Lenders”,
(6) release Borrower from its obligation to pay such Lender’s (or such Lender’s
Affiliate’s) Secured Obligations or any Guarantor from its guaranty of such
payment, (7) release all or substantially all of the Collateral, except for such
releases relating to sales or dispositions of property permitted by the Loan
Documents, or (8) amend this Section 10.1(a). Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolver
Commitment or Term Commitment, as applicable, of such Lender may not be
increased or extended without the consent of such Lender.

(b) Acknowledgments and Admissions. Borrower hereby represents, warrants,
acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) it has made an independent decision to enter into this Agreement and
the other Loan Documents to which it is a party, without reliance

 

  87    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

on any representation, warranty, covenant or undertaking by Administrative Agent
or any Lender, whether written, oral or implicit, other than as expressly set
out in this Agreement or in another Loan Document delivered on or after the date
hereof, (iii) there are no representations, warranties, covenants, undertakings
or agreements by any Lender as to the Loan Documents except as expressly set out
in this Agreement or in another Loan Document delivered on or after the date
hereof, (iv) no Lender has any fiduciary obligation toward Borrower with respect
to any Loan Document or the transactions contemplated thereby, (v) the
relationship pursuant to the Loan Documents between Borrower and the other
Restricted Persons, on one hand, and each Lender, on the other hand, is and
shall be solely that of debtor and creditor, respectively, provided that, solely
for purposes of Section 10.5(c) Administrative Agent shall act as agent of
Borrower in maintaining the Register as set forth therein, (vi) no partnership
or joint venture exists with respect to the Loan Documents between any
Restricted Person and any Lender, (vii) Administrative Agent is not Borrower’s
Administrative Agent, but Administrative Agent for Lenders, provided that,
solely for purposes of Section 10.5(c) Administrative Agent shall act as agent
of Borrower in maintaining the Register as set forth therein, (viii) should an
Event of Default or Default occur or exist, each Lender will determine in its
sole discretion and for its own reasons what remedies and actions it will or
will not exercise or take at that time, (ix) without limiting any of the
foregoing, Borrower is not relying upon any representation or covenant by any
Lender, or any representative thereof, and no such representation or covenant
has been made, that any Lender will, at the time of an Event of Default or
Default, or at any other time, waive, negotiate, discuss, or take or refrain
from taking any action permitted under the Loan Documents with respect to any
such Event of Default or Default or any other provision of the Loan Documents,
and (x) all Lender Parties have relied upon the truthfulness of the
acknowledgments in this section in deciding to execute and deliver this
Agreement and to become obligated hereunder.

(c) Joint Acknowledgment. THIS WRITTEN AGREEMENT, THE OTHER LOAN DOCUMENTS, AND
THE HEDGING CONTRACTS BETWEEN BORROWER OR ANY GUARANTOR AND A COUNTERPARTY THAT
IS A LENDER OR AN AFFILIATE OF A LENDER, REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

Section 10.2. Survival of Agreements; Cumulative Nature. All of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Secured Obligations are
paid in full to each Lender Party and all of Lender Parties’ obligations to
Borrower are terminated. Notwithstanding the foregoing or anything herein to the
contrary, any waivers or admissions made by any Restricted Person in any Loan
Document, any Secured Obligations under Sections 3.2 through Section 3.5, and
any obligations which any Person may have to indemnify or compensate any Lender
Party shall survive any termination of this Agreement or any other Loan
Document. All statements and agreements contained in any certificate or other
instrument delivered by any Restricted Person to any Lender Party under any Loan
Document shall be deemed representations and warranties by Borrower or
agreements and

 

  88    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

covenants of Borrower under this Agreement. The representations, warranties,
indemnities, and covenants made by Restricted Persons in the Loan Documents, and
the rights, powers, and privileges granted to Lender Parties in the Loan
Documents, are cumulative, and, except for expressly specified waivers and
consents, no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Lender Party of any
such representation, warranty, indemnity, covenant, right, power or privilege.
In particular and without limitation, no exception set out in this Agreement to
any representation, warranty, indemnity, or covenant herein contained shall
apply to any similar representation, warranty, indemnity, or covenant contained
in any other Loan Document, and each such similar representation, warranty,
indemnity, or covenant shall be subject only to those exceptions which are
expressly made applicable to it by the terms of the various Loan Documents.

Section 10.3. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Borrower or any other Restricted Person, Administrative Agent or LC
Issuer; to the address, facsimile number, electronic mail address or telephone
number specified for such person on the signature pages hereto;

(ii) if to any other Lender Party, to it at its address, facsimile number,
electronic mail address or telephone number as specified on the Lenders
Schedule.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

(b) Electronic Communications. Notices and other communications to Lenders and
LC Issuer hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender or LC Issuer pursuant to Article II if such Lender or LC
Issuer, as applicable, has notified Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Administrative
Agent or Borrower or any other Restricted Person may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

  89    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of Borrower, any other Restricted Person,
Administrative Agent and LC Issuer may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender Party may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent and LC Issuer.

Section 10.4. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by LC Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by
Administrative Agent, any Lender or LC Issuer (including the fees, charges and
disbursements of any counsel for Administrative Agent, and one other counsel for
the Lenders, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnities. The Borrower agrees to indemnify, hold harmless and defend the
Administrative Agent, each Lender, each LC Issuer, each Person that each LC
Issuer causes to Issue Letters of Credit hereunder and each of their respective
Related Persons (each such Person being an “Indemnitee”) from and against all
Liabilities (including brokerage commissions, fees and other compensation) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of
(i) any Loan Document, any Secured Obligation (or the repayment thereof), any
Letter of Credit, the use or intended use of the proceeds of any Loan or the use
of any Letter of Credit, or any securities filing of, or with respect to, any
Restricted Person, (ii) any commitment letter, proposal letter or term sheet
with any Person or any contractual obligation, arrangement or understanding with
any broker, finder or consultant, in each case entered into by or on behalf of
any Restricted Person or

 

  90    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

any Affiliate of any of them in connection with any of the foregoing, (iii) any
actual or prospective investigation, litigation or other proceeding, whether or
not brought by any such Indemnitee or any of its Related Persons, any holders of
Equity Interests or creditors (and including attorneys’ fees in any case),
whether or not any such Indemnitee, Related Person, holder or creditor is a
party thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law, equity, contract, tort or otherwise, or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that the Borrower
shall not have any liability under this Section 10.4 to any Indemnitee with
respect to any Indemnified Matter, and no Indemnitee shall have any liability
with respect to any Indemnified Matter other than (to the extent otherwise
liable), to the extent such liability has resulted primarily from the gross
negligence or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order. Furthermore,
Borrower waives and agrees not to assert against any Indemnitee, and shall cause
each other Restricted Person to waive and not assert against any Indemnitee, any
right of contribution with respect to any Liabilities that may be imposed on,
incurred by or asserted against any Related Person.

Without limiting the foregoing, “Indemnified Matters” includes all Environmental
Liabilities, including those arising from, or otherwise involving, any property
of any Related Person or such Related Person’s operation or ownership thereof,
or any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any real property of any Related Person, whether or not, with
respect to any such Environmental Liabilities, any Indemnitee is a mortgagee
pursuant to any leasehold mortgage, a mortgagee in possession, the
successor-in-interest to any Related Person or the owner, lessee or operator of
any property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by any Secured Party or following any Secured Party having
become the successor-in-interest to any Restricted Person and (ii) are
attributable solely to acts of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to Administrative Agent (or any sub-agent thereof), LC
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any such sub-agent), LC Issuer or such
Related Party, as the case may be, such Lender’s Applicable Revolver Percentage
and Applicable Term Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), as applicable, of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Administrative Agent (or any such sub-agent) or LC Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for Administrative Agent (or any such sub-agent) or LC Issuer in
connection with such capacity. The obligations of Lenders under this paragraph
(c) are subject to the provisions of Section 2.17.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee,

 

  91    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

Section 10.5. Successors and Assigns; Joint and Several Liability.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by Borrower, each Lender and Administrative Agent and when
Administrative Agent shall have been notified by LC Issuer that LC Issuer has
executed it. Thereafter, it shall be binding upon and inure to the benefit of,
but only to the benefit of, Borrower (except for Article IX), Administrative
Agent, each Lender and LC Issuer and, to the extent provided in Section 9.11,
each other Indemnitee and Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in Section 9.9), none of Borrower, any LC Issuer or
Administrative Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations hereunder (including all or a portion of
its Term Commitment or Revolver Commitment and its rights and obligations with
respect to Revolver Loans and Letters of Credit) to (i) any existing Lender,
(ii) Eligible Assignee or (iii) any other Person acceptable (which acceptance
shall not be unreasonably withheld or delayed) to Administrative Agent and, as
long as no Event of Default is continuing, Borrower; provided, however, that
(x) such sales must be ratable between the Revolver Loans and Term Loans and
must be ratable among the obligations owing to and owed by such Lender with
respect to such Loans and (y) the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the Loans,
Revolver Commitments and LC Obligations subject to any such sale shall be in a
minimum amount of $1,000,000, unless such sale is made to an existing Lender or
Eligible Assignee, is of the assignor’s (together with its Affiliates and
Approved Funds) entire interest in such Loans or is made with the prior consent
of Borrower and Administrative Agent.

(c) Procedure. The parties to each sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Administrative Agent an Assignment via an electronic settlement
system designated by Administrative Agent (or if previously agreed with
Administrative Agent, via a manual execution and delivery of the assignment)
evidencing such sale, together with any existing Note subject to such sale (or
any affidavit of loss therefor acceptable to Administrative Agent), any tax
forms required to be delivered pursuant to Section 3.5(f) and payment of an
assignment fee in the amount of $3,500, provided that (1) if a sale by a Lender
is made to an Affiliate or an Approved Fund of such

 

  92    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

assigning Lender, then no assignment fee shall be due in connection with such
sale, and (2) if a sale by a Lender is made to an assignee that is not an
Affiliate or Approved Fund of such assignor Lender, and concurrently to one or
more Affiliates or Approved Funds of such assignee, then only one assignment fee
of $3,500 shall be due in connection with such sale. Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such assignment is made in
accordance with Section 10.5(b)(iii), upon Administrative Agent (and Borrower,
if applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, Administrative Agent shall record or cause to be
recorded in the Register the information contained in such Assignment.

(d) Effectiveness. The assignee thereunder shall become a party hereto and, to
the extent that rights and obligations under the Loan Documents have been
assigned to such assignee pursuant to such Assignment, shall have the rights and
obligations of a Lender, (i) any applicable Note shall be transferred to such
assignee through such entry and (ii) the assignor thereunder shall, to the
extent that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment, relinquish its rights (except for those surviving
the termination of the Revolver Commitments and the payment in full of the
Obligations) and be released from its obligations under the Loan Documents,
other than those relating to events or circumstances occurring prior to such
assignment and, in the case of an Assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto except that each Lender
agrees to remain bound by Article IX.

(e) Grant of Security Interests. In addition to the other rights provided in
this Section, each Lender may grant a security interest in, or otherwise assign
as collateral, any of its rights under this Agreement, whether now owned or
hereafter acquired (including rights to payments of principal or interest on the
Loans), to (A) any federal reserve bank (pursuant to Regulation A of the Federal
Reserve Board), without notice to Administrative Agent or (B) any holder of, or
trustee for the benefit of the holders of, such Lender’s Equity Interests by
notice to Administrative Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section, each Lender may, (x) with notice to Administrative Agent, grant to an
SPV the option to make all or any part of any Loan that such Lender would
otherwise be required to make hereunder (and the exercise of such option by such
SPV and the making of Loans pursuant thereto shall satisfy the obligation of
such Lender to make such Loans hereunder) and such SPV may assign to such Lender
the right to receive payment with respect to any Secured Obligation and
(y) without notice to or consent from Administrative Agent or Borrower, sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Loan Documents (including all its rights and
obligations with respect to Revolver Loans and Letters of Credit); provided,
however, that, whether as a result of any term of any Loan Document or of such
grant or participation, (i) no such SPV or participant shall have a commitment,
or be deemed to have made an offer to commit, to make Loans hereunder, and,
except as provided in the applicable option agreement, none shall be liable for
any obligation of such Lender hereunder, (ii) such

 

  93    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Lender’s rights and obligations, and the rights and obligations of the
Restricted Persons and the Secured Parties towards such Lender, under any Loan
Document shall remain unchanged and each other party hereto shall continue to
deal solely with such Lender, which shall remain the holder of the Obligations
in the Register, except that (A) each such participant and SPV shall be entitled
to the benefit of Sections 3.3 and 3.5, but only to the extent such participant
or SPV delivers the tax forms such Lender is required to collect pursuant to
Section 3.5(f) and then only to the extent of any amount to which such Lender
would be entitled in the absence of any such grant or participation and (B) each
such SPV may receive other payments that would otherwise be made to such Lender
with respect to Loans funded by such SPV to the extent provided in the
applicable option agreement and set forth in a notice provided to Administrative
Agent by such SPV and such Lender, provided, however, that in no case (including
pursuant to clause (A) or (B) above) shall an SPV or participant have the right
to enforce any of the terms of any Loan Document, and (iii) the consent of such
SPV or participant shall not be required (either directly, as a restraint on
such Lender’s ability to consent hereunder or otherwise) for any amendments,
waivers or consents with respect to any Loan Document or to exercise or refrain
from exercising any powers or rights such Lender may have under or in respect of
the Loan Documents (including the right to enforce or direct enforcement of the
Secured Obligations), except for those described in Section 10.1 with respect to
amounts, or dates fixed for payment of amounts, to which such participant or SPV
would otherwise be entitled and, in the case of participants, except for those
described in Section 10.1(a) (or amendments, consents and waivers with respect
to Section 9.10 to release all or substantially all of the Collateral). No party
hereto shall institute (and each of Borrower shall cause each other Restricted
Person not to institute) against any SPV grantee of an option pursuant to this
clause (f) any bankruptcy, reorganization, insolvency, liquidation or similar
proceeding, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper of such SPV; provided, however, that
each Lender having designated an SPV as such agrees to indemnify each Indemnitee
against any Liability that may be incurred by, or asserted against, such
Indemnitee as a result of failing to institute such proceeding (including a
failure to get reimbursed by such SPV for any such Liability). The agreement in
the preceding sentence shall survive the termination of the Revolver Commitments
and the payment in full of the Obligations.

(g) Joint and Several Liability. All Obligations which are incurred by two or
more Restricted Persons shall be their joint and several obligations and
liabilities.

Section 10.6. Non-Public Information; Confidentiality.

(a) Each Lender and LC Issuer acknowledges and agrees that it may receive
material non-public information hereunder concerning the Restricted Persons and
their Affiliates and Equity Interests and agrees to use such information in
compliance with all relevant policies, procedures and contractual obligations
and applicable Requirements of Laws (including United States federal and state
security laws and regulations).

(b) Each Lender, LC Issuer and the Administrative Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Restricted Person as confidential, except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Person of such Lender, LC Issuer or the Administrative Agent, as the

 

  94    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

case may be, or to any Person that any LC Issuer causes to Issue Letters of
Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential, (iii) to
the extent such information presently is or hereafter becomes available to such
Lender, LC Issuer or the Administrative Agent, as the case may be, on a
non-confidential basis from a source other than any Restricted Person, (iv) to
the extent disclosure is required by applicable Requirements of Law or other
legal process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements or in
any tombstone or other advertising materials (and the Restricted Persons consent
to the publication of such tombstone or other advertising materials by the
Administrative Agent, any Lender, any LC Issuer or any of their Related
Persons), (vi) to the National Association of Insurance Commissioners or any
similar organization, any examiner or any nationally recognized rating agency or
otherwise to the extent consisting of general portfolio information that does
not identify borrowers, (vii) to current or prospective assignees, SPVs grantees
of any option described in Section 10.5(f) or participants, direct or
contractual counterparties to any Hedging Contract permitted hereunder and to
their respective Related Persons, in each case to the extent such assignees,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section and (viii) in connection
with the exercise of any remedy under any Loan Document. In the event of any
conflict between the terms of this Section and those of any other contractual
obligation entered into with any Restricted Person (whether or not a Loan
Document), the terms of this Section shall govern.

Section 10.7. Governing Law; Submission to Process.

(a) GOVERNING LAW. THIS AGREEMENT AND ANY DISPUTE OR CLAIM ARISING OUT OF OR IN
CONNECTION HEREWITH SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER RESTRICTED PERSON
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT, ANY LENDER OR LC ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST BORROWER OR ANY OTHER RESTRICTED PERSON OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

  95    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. BORROWER AND EACH OTHER RESTRICTED PERSON IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.3. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.8. Limitation on Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Highest Lawful Rate. If Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to Borrower. In determining
whether the interest contracted for, charged, or received by Administrative
Agent or a Lender exceeds the Highest Lawful Rate, such Person may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 10.9. Severability. If any term or provision of any Loan Document shall
be determined to be illegal or unenforceable all other terms and provisions of
the Loan Documents shall nevertheless remain effective and shall be enforced to
the fullest extent permitted by applicable Law.

Section 10.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Hedging Contracts between Borrower or any Guarantor and a
counterparty that is a Lender or an Affiliate of a Lender, and any separate
letter agreements with respect to fees payable to Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received

 

  96    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 10.11. Waiver of Jury Trial, Punitive Damages, etc. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
(A) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY), AND (B) ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LEGAL PROCEEDING ANY “SPECIAL DAMAGES,” AS DEFINED BELOW.
EACH PARTY HERETO (X) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(Y) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. AS USED IN THIS SECTION,
“SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS
WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER
PARTY HERETO.

Section 10.12. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by this Agreement, Borrower and each
other Restricted Person acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) the Facilities provided for hereunder and
any related services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between Borrower, each other
Restricted Person and their respective Affiliates, on the one hand, and
Administrative Agent, on the other hand, and Borrower and each other Restricted
Person is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, Administrative Agent is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for Borrower, any other
Restricted Person or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) Administrative Agent has neither assumed
nor will assume an advisory, agency or fiduciary responsibility in favor of
Borrower or any other Restricted Person with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether Administrative Agent has advised or is currently
advising Borrower, any other Restricted Person or any of their respective
Affiliates on other matters) and Administrative Agent has no obligation to
Borrower, any other Restricted Person or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan

 

  97    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Documents; (iv) Administrative Agent and its Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower, the other Restricted Persons and their respective Affiliates, and
Administrative Agent has no obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) Administrative
Agent will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and each of
the Borrower and the other Restricted Persons has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of Borrower and the other Restricted Persons hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty.

Section 10.13. Lender-Creditor Relationship. The relationship between the
Lenders, the LC Issuers and the Administrative Agent, on the one hand, and the
Restricted Persons, on the other hand, is solely that of lender and creditor. No
Secured Party has any fiduciary relationship or duty to any Restricted Person
arising out of or in connection with, and there is no agency, tenancy or joint
venture relationship between the Secured Parties and the Restricted Persons by
virtue of, any Loan Document or any transaction contemplated therein.

Section 10.14. Limitation of Liability for Certain Damages. In no event shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). Borrower hereby waives, releases and agrees (and shall
cause each other Restricted Persons to waive, release and agree) not to sue upon
any such claim for any special, indirect, consequential or punitive damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

Section 10.15. USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower and each Guarantor, which information includes the name and
address of Borrower and each Guarantor and other information that will allow
such Lender or Administrative Agent, as applicable, to identify Borrower and
each Guarantor in accordance with the Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

  98    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

ENERGY PARTNERS, LTD.,

Borrower

By:

 

/s/ Alan D. Bell

 

Alan D. Bell

 

Chief Restructuring Officer

Address:

201 St. Charles Ave, Suite 3400

New Orleans, Louisiana 70170

Attn: John H. Peper

Fax: 504-569-1874

 

  99    [SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent, LC Issuer and
Lender

By:

 

/s/ Carl W. Peterson

 

Carl W. Peterson

 

Authorized Signatory

Address:

General Electric Capital Corporation

800 Long Ridge Road

Stamford, Connecticut 06927

Attention: Portfolio Manager – Energy Partners, Ltd.

Fax: 203-961-5818

with a copy to:

General Electric Capital Corporation

800 Long Ridge Road

Stamford, Connecticut 06927

Attn: General Counsel, GE Energy Financial

                Services

Fax: 203-357-6632

 

  100    [SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MACQUARIE BANK LIMITED, as Lender

By:

 

/s/ Matthew Forgham

Name:

 

Matthew Forgham

Title:

 

Division Director

Address:

Macquarie Bank Limited

No. 1 Martin Place

Sydney NSW 2000

Australia

Attention: Metals and Energy Capital Division, Treasury and Commodities Group

Facsimile No.: +612 8232 4540/+612 8232 3590

with a copy to:

Macquarie Bank Limited-Representative Office

One Allen Center

500 Dallas, Suite 3100

Houston, Texas 77002

Attention: Metals and Energy Capital Division, Treasury and Commodities Group

Facsimile No.: +1 713 275 6222

 

  101    [SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1

DISCLOSURE SCHEDULE

To supplement the following sections of the Agreement of which this Schedule is
a part, Borrower hereby makes the following disclosures:

 

Section 5.6.

  

Initial Financial Statements:

Section 5.7.

  

Other Obligations and Restrictions:

Section 5.9.

  

Litigation:

Section 5.10.

  

ERISA Plans and Liabilities:

Section 5.11.

  

Environmental and Other Laws:

Section 5.12.

  

Names and Places of Business:

Section 5.13.

  

Borrower’s Subsidiaries:

Section 5.20.

  

Sale of Production:

Section 5.21.

  

Operation of Oil and Gas Properties:

Section 5.22.

  

Ad Valorem and Severance Taxes:

Section 7.1.

  

Indebtedness:

 

  102    [CREDIT AGREEMENT – SCHEDULE 1]



--------------------------------------------------------------------------------

SCHEDULE 2

SECURITY SCHEDULE

 

1.

Guaranty by Subsidiaries (other than Immaterial Subsidiaries) in favor of
Administrative Agent.

 

2.

Mortgage, Fixture Filing, Assignment of As-Extracted Collateral, Security
Agreement and Financing Statement, dated as of the Closing Date, by EPL
Louisiana in favor of Administrative Agent [EPL Louisiana’s LA properties]

 

3.

Act of Pipeline Mortgage, Assignment of Revenues, Security Agreement, Fixture
Filing and Financing Statement, dated as of the Closing Date, by EPL Pipeline in
favor of Administrative Agent [EPL Pipeline’s LA properties]

 

4.

Mortgage, Fixture Filing, Assignment of As-Extracted Collateral, Security
Agreement and Financing Statement, dated as of the Closing Date, by Borrower
(authorized to do business in the State of Louisiana as under the name of Energy
Partners of Delaware, Ltd.) in favor of Administrative Agent [Borrower’s
Louisiana properties]

 

5.

Deed of Trust, Fixture Filing, Assignment of As-Extracted Collateral, Security
Agreement and Financing Statement, dated as of the Closing Date, by Borrower, in
favor of trustee, for the benefit of Administrative Agent [Borrower’s
Mississippi properties]

 

6.

Security Agreement of Borrower and Guarantors in favor of Administrative Agent.

 

7.

Pledge Agreement of even date herewith by Borrower in favor of Administrative
Agent.

 

8.

Subordination Agreement among Borrower, Administrative Agent and Trustee.

 

  103    [CREDIT AGREEMENT – SCHEDULE 2]



--------------------------------------------------------------------------------

SCHEDULE 3

INSURANCE SCHEDULE

As of the Closing Date, Borrower shall obtain insurance coverage in such
amounts, with provisions for such deductible amounts and for such purposes as
set forth below, and thereafter such insurance coverage as Borrower and
Administrative Agent shall agree upon in writing on or about July 1 of each
year. Borrower shall name Administrative Agent as an additional insured.

Coverage. The Company shall procure and maintain in full force and effect the
following minimum insurance coverages, at its sole expense, as set forth below.
All such insurance carried shall be placed with such insurers having a minimum
A.M. Best rating of A:X, and be in such form, with such other terms, conditions,
limits and deductibles (subject to the minimum insurance coverages below) and
such other or additional insurance to cover increases or changes in risks,
policy limits, policy coverages or otherwise are from time to time insured which
GECC may reasonably require:

 

1.

Workers’ Compensation and Employer’s Liability Insurance: Workers’ Compensation
insurance, including Occupational Disease coverage, as required by law for all
employees of borrower. In addition, Employer’s Liability insurance (including
Occupational Disease coverage) in the amount of $1,000,000 per accident bodily
injury, $1,000,000 per accident bodily injury by disease and in the aggregate.
Such insurance shall provide coverage in the location in which the work is
performed and the location in which the Borrower is domiciled. Borrower
expressly agrees to comply with all provisions of the Workers’ Compensation Laws
of the states wherein said work is being performed.

If there is an exposure of injury or illness under the U.S. Longshoremen’s and
Harbor Workers’ Compensation Act, the Jones Act, Outer Continental Shelf Land’s
Act or under U.S. or foreign laws, regulations or statutes applicable to
maritime employees, coverage shall be included for such injuries or claims and
shall have a territorial extension for the area in which the work is performed.
Such coverage shall include Maritime Employer’s Liability (MEL) insurance.

 

2.

General Liability Insurance: Comprehensive or Commercial General Liability
Insurance or Marine General Liability Insurance covering all operations
performed by or on behalf of Borrower providing coverage for bodily injury
(including death), personal/advertising injury, contractual liability, property
damage (including loss of use), cross liability, severability of interest or the
equivalent, affirmative watercraft coverage amended, liability for pollution and
cleanup on a sudden and accidental basis, and products and completed operations
liability to a minimum limit of $1,000,000 per occurrence for bodily injury,
personal injury and property damage combined. The aggregate limits, if any,
shall apply separately to each annual policy period. If this insurance is
written on a claims-made policy form, then the policy shall be endorsed to
include an extended reporting period of not less than three (3) years.

 

3.

Protection and Indemnity Insurance: Form SP-23, or its equivalent, including
collision liability (if not covered under the Physical Damage/Hull and Machinery
placement),

 

     [CREDIT AGREEMENT – SCHEDULE 3]



--------------------------------------------------------------------------------

 

tower’s liability, marine contractual liability, and sudden and accidental
pollution liability with a minimum limit of $1,000,000. This coverage and limit
requirement may be satisfied with coverages included in Borrower’s General
Liability Insurance policy(ies).

 

4.

Automobile Liability Insurance: Automobile Liability insurance against claims of
bodily injury (including death) and property damage (including loss of use)
covering all owned, rented, leased, non-owned, and hired vehicles used in the
performance of the Agreement, with a minimum limit of $1,000,000 per accident
for bodily injury and property damage and containing appropriate uninsured
motorist and No-Fault insurance provisions wherever elected.

 

5.

Aircraft Liability Insurance: Owned (to the extent that Borrower owns any
aircraft) and Non-Owned Aircraft Liability insurance with a minimum limit of
$5,000,000 per occurrence for bodily injury and property damage, including
passengers and crew.

 

6.

Excess Liability Insurance: Excess (or Umbrella) Liability insurance with a
minimum limit of $150,000,000 in the aggregate covering liabilities arising out
of Borrower’s operations,

This insurance shall provide coverage in excess of the underlying primary
liability limits, terms, and conditions for each category of liability insurance
in the foregoing Items 1, 2, 3, 4, and 5, with the exception of Worker’s
Compensation statutory coverage but including Employer’s Liability. The
aggregate limits, if any, shall apply separately to each annual policy period.
If this insurance is written on a claims-made policy form, then the policy shall
be endorsed to include an extended reporting period of not less than three
(3) years.

 

7.

Physical Damage/Hull & Machinery Insurance:

All risk property insurance covering all the company’s physical owned and leased
assets against physical loss or damage including but not limited to fire and
lightning, extended coverage, collapse, flood, earth movement, windstorm,
malicious mischief, and blanket comprehensive boiler and machinery coverage,
including electrical malfunction and mechanical breakdown coverage. Such
insurance coverage shall be written on a replacement cost basis in an amount
equal to full replacement cost values. Such insurance policy shall include an
agreed amount endorsement waiving any coinsurance penalty. Such insurance
coverage shall not exclude resultant damage caused by faulty workmanship, design
or materials. Exclusion of equipment under warranty or guarantee is prohibited.

The insurance coverage required by this Item 7 shall be provided on the basis of
an “All Risks” policy form including collision liability (unless collision
liability coverage is included within the Liability insurance placements) with
navigational limitations adequate for the use and operation of the company’s
platforms.

 

8.

Removal of Debris/Wreckage: Insurance of not less than 25% of replacement value
per occurrence in respect of all cost and expenses of, or incidental to, the
raising, removal or destruction of the wreckage and/or debris of the Platform
when the incurring of such expenses is compulsory by law, ordinance or
regulation or when Borrower is liable under contract for such expenses.

 

     [CREDIT AGREEMENT – SCHEDULE 3]



--------------------------------------------------------------------------------

9.

Operators Extra Expense Insurance: With limits of not less than: Area II -
$20MM; Area II – Wet $50MM; Area III $70,000,000; Area III – Deepwater $150MM
per occurrence, subject to Borrower’s applicable named windstorm sublimits, to
cover costs incurred in regaining control of well that becomes a well out of
control.

 

10.

Named Windstorm Coverage: It is understood that insurance coverage under Items 7
(Physical Damage/Hull & Machinery), 8 (Removal of Debris/Wreck) and 9
(Operator’s Extra Expense) for loss, damage or expense arising out of a named
windstorm may be subject to an aggregate limit (“Windstorm Limit”) of not less
than $55,000,000.

 

11.

Loss of Production Income: If and when Loss of Production Insurance (LOPI)
including contingent exposures shall become available at commercially feasible
terms, company shall purchase maximum coverage available up to 12 months net
profit plus continuing expenses. Waiting period deductible shall not exceed 60
days.

Commercial feasibility subject to verification by an independent insurance
consultant agreeable to both parties. Costs for such independent verification to
be borne by the borrower.

 

12.

Deductibles/Self-Insurance Retentions or Co-Insurance (collectively
“Retention”): The aggregate Retention applicable to Items 7, 8 and 9 above shall
not exceed $20,000,000 combined per occurrence as respects windstorm and
$2,500,000 as respects all other perils. The aggregate Retention applicable to
Items 2 and 6 above shall not exceed $50,000 per occurrence.

Endorsements:

A) All the above required insurance policies shall provide for a Waiver of
Subrogation or equivalent in favor of GECC

B) All insurance policies described in the foregoing subsections shall be
endorsed to:

1. Provide a Severability of Interests or Cross Liability Clause or equivalent;

2. Provide that the insurance shall be primary and not excess to or contributing
with any insurance or self-insurance maintained by Borrower;

3. Name GECC as Additional Insured; provided that the insurance under Items 7
(Physical Damage/Hull & Machinery), 8 (Removal of Debris/Wreckage), 9
(Operator’s Extra Expense) and 10 (Named Windstorm Coverage) shall state GECC as
the sole Loss Payee.

4. Delete any “as owner” clause and any other language, which limits or purports
to limit the coverage afforded to an insured or an additional insured who is not
a shipowner, with coverage to be afforded to all additional insureds in any
capacity in which they may be held liable.

 

     [CREDIT AGREEMENT – SCHEDULE 3]



--------------------------------------------------------------------------------

C) A Mortgagee’s Interest Clause or if not available, separate cover in favor of
GECC stating that in the event that there is any violation of the terms and
conditions of this insurance by one insured, it shall not effect the rights of
any lessor, lender and/or mortgagee shall be included on insurance required
under Item 7 (Physical Damage / Hull & Machinery), Item 8 (Removal of
Debris/Wreckage) and Item 10 (Named Windstorm Coverage).

Additional Insurance - Such other or additional insurance (as to risks covered,
policy amounts, policy provisions or otherwise) as, under Prudent Platform
Operations Practices, are from time to time insured against for property and
facilities similar in nature, use and location to Borrower’s operations which
GECC may reasonably require.

Third Party Operator Requirements - Borrower shall ensure that the Operator
maintains the insurance as set forth in the O&M Agreement and use its best
efforts to add the Administrative Agent and the Lenders as additional insureds
on the Operator’s third party liability policies.

Certificates of Insurance:

Prior to the commencement of the Agreement, and on an annual basis on or prior
to each policy anniversary, Certificates of Insurance evidencing coverage of the
types and limits set forth above shall be furnished to Infrastructure. Such
Certificates shall contain provisions that no policy coverage reductions or
cancellations shall become effective except upon 30-days written notice to GECC;
provided, however, that no such coverage reductions or cancellations shall
relieve Borrower of its obligation to maintain insurance in accordance with this
Schedule 3. Upon request, Borrower will promptly furnish GECC with copies of all
insurance policies, binders and cover notes or other evidence of such insurance
relating to the insurance required to be maintained.

Insurance Report. Concurrently with the furnishing of all certificates referred
to in this Schedule 3, Borrower shall furnish the GECC with an opinion from
independent insurance broker(s), acceptable to the GECC, acting reasonably,
stating that all premiums then due have been paid and that, in the opinion of
such broker(s), the insurance then maintained by the Company is in accordance
with this Schedule 3 Furthermore, upon its first knowledge, such broker(s) shall
advise the GECC promptly in writing of any default in the payment of any
premiums or any other act or omission, on the part of any Person, which might
invalidate or render unenforceable, in whole or in part, any insurance provided
by Borrower.

 

     [CREDIT AGREEMENT – SCHEDULE 3]



--------------------------------------------------------------------------------

SCHEDULE 4

LENDERS SCHEDULE

 

     Applicable
Revolver
Percentage     Revolver Amount    Applicable
Term
Percentage     Term Amount

General Electric Capital Corporation

   71.428571429 %    $ 89,285,714.29    71.428571429 %    $ 17,857,142.86

Macquarie Bank Ltd.

   28.571428571 %    $ 35,714,285.71    28.571428571 %    $ 7,142,857.14

TOTAL:

     $ 125,000,000.00      $ 25,000,000.00

 

     [CREDIT AGREEMENT– SCHEDULE 4]



--------------------------------------------------------------------------------

EXHIBIT A-1

REVOLVING PROMISSORY NOTE

 

$                        September 21, 2009

FOR VALUE RECEIVED, the undersigned, Energy Partners, Ltd., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of
                                                                  (“Lender”),
the principal sum of                                      Dollars
($                ), or, if greater or less, the aggregate unpaid principal
amount of the Loans made by Lender to Borrower pursuant to the terms of the
Credit Agreement (as hereinafter defined), together with interest on the unpaid
principal balance thereof as set forth in the Credit Agreement, both principal
and interest payable as herein provided in lawful money of the United States of
America at the offices of Administrative Agent under the Credit Agreement or at
such other place as from time to time may be designated by the holder of this
Revolver Note.

This Revolver Note (a) is issued and delivered under that certain Credit
Agreement of even date herewith among Borrower, General Electric Capital
Corporation, as Administrative Agent, and the lenders (including Lender)
referred to therein (as from time to time supplemented, amended or restated, the
“Credit Agreement”), and is a “Revolver Note” as defined therein, (b) is subject
to the terms and provisions of the Credit Agreement, which contains provisions
for payments and prepayments hereunder and acceleration of the maturity hereof
upon the happening of certain stated events, and (c) is secured by and entitled
to the benefits of certain Security Documents (as identified and defined in the
Credit Agreement). Payments on this Revolver Note shall be made and applied as
provided in the Credit Agreement. Reference is hereby made to the Credit
Agreement for a description of certain rights, limitations of rights,
obligations and duties of the parties hereto and for the meanings assigned to
terms used and not defined herein and to the Security Documents for a
description of the nature and extent of the security thereby provided and the
rights of the parties thereto.

The principal amount of this Revolver Note, together with all interest accrued
hereon, shall be due and payable in full on the Revolver Termination Date.

Notwithstanding the foregoing paragraph and all other provisions of this
Revolver Note, in no event shall the interest payable hereon, whether before or
after maturity, exceed the maximum interest which, under applicable Law, may be
contracted for, charged, or received on this Revolver Note, and this Revolver
Note is expressly made subject to the provisions of the Credit Agreement which
more fully set out the limitations on how interest accrues hereon.

If this Revolver Note is placed in the hands of an attorney for collection after
default, or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Revolver Note jointly and severally agree to pay
reasonable attorneys’ fees and collection costs to the holder hereof in addition
to the principal and interest payable hereunder.

 

  Exhibit A – Page 1    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Borrower and all endorsers, sureties and guarantors of this Revolver Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Revolver Note, protest, notice of protest, notice of
intention to accelerate the maturity of this Revolver Note, declaration or
notice of acceleration of the maturity of this Revolver Note, diligence in
collecting, the bringing of any suit against any party and any notice of or
defense on account of any extensions, renewals, partial payments or changes in
any manner of or in this Revolver Note or in any of its terms, provisions and
covenants, or any releases or substitutions of any security, or any delay,
indulgence or other act of any trustee or any holder hereof, whether before or
after maturity.

This Revolver Note and the rights and duties of the parties hereto shall be
governed by the Laws of the State of New York (without regard to principles of
conflicts of law), except to the extent the same are governed by applicable
federal Law.

 

ENERGY PARTNERS, LTD.

By:

 

 

Name:

 

Title:

 

 

  Exhibit A – Page 2    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A-2

TERM PROMISSORY NOTE

 

$                        September 21, 2009

FOR VALUE RECEIVED, the undersigned, Energy Partners, Ltd., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of
                                                                  (“Lender”),
the principal sum of                                      Dollars
($                ), or, if greater or less, the aggregate unpaid principal
amount of the Loans made by Lender to Borrower pursuant to the terms of the
Credit Agreement (as hereinafter defined), together with interest on the unpaid
principal balance thereof as set forth in the Credit Agreement, both principal
and interest payable as herein provided in lawful money of the United States of
America at the offices of Administrative Agent under the Credit Agreement or at
such other place as from time to time may be designated by the holder of this
Term Note.

This Term Note (a) is issued and delivered under that certain Credit Agreement
of even date herewith among Borrower, General Electric Capital Corporation, as
Administrative Agent, and the lenders (including Lender) referred to therein (as
from time to time supplemented, amended or restated, the “Credit Agreement”),
and is a “Term Note” as defined therein, (b) is subject to the terms and
provisions of the Credit Agreement, which contains provisions for payments and
prepayments hereunder and acceleration of the maturity hereof upon the happening
of certain stated events, and (c) is secured by and entitled to the benefits of
certain Security Documents (as identified and defined in the Credit Agreement).
Payments on this Term Note shall be made and applied as provided in the Credit
Agreement. Reference is hereby made to the Credit Agreement for a description of
certain rights, limitations of rights, obligations and duties of the parties
hereto and for the meanings assigned to terms used and not defined herein and to
the Security Documents for a description of the nature and extent of the
security thereby provided and the rights of the parties thereto.

The principal amount of this Term Note, together with all interest accrued
hereon, shall be due and payable in full on the Term Maturity Date.

Notwithstanding the foregoing paragraph and all other provisions of this Term
Note, in no event shall the interest payable hereon, whether before or after
maturity, exceed the maximum interest which, under applicable Law, may be
contracted for, charged, or received on this Term Note, and this Term Note is
expressly made subject to the provisions of the Credit Agreement which more
fully set out the limitations on how interest accrues hereon.

If this Term Note is placed in the hands of an attorney for collection after
default, or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Term Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.

 

  Exhibit A – Page 3    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Borrower and all endorsers, sureties and guarantors of this Term Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Term Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Term Note, declaration or notice of acceleration
of the maturity of this Term Note, diligence in collecting, the bringing of any
suit against any party and any notice of or defense on account of any
extensions, renewals, partial payments or changes in any manner of or in this
Term Note or in any of its terms, provisions and covenants, or any releases or
substitutions of any security, or any delay, indulgence or other act of any
trustee or any holder hereof, whether before or after maturity.

This Term Note and the rights and duties of the parties hereto shall be governed
by the Laws of the State of New York (without regard to principles of conflicts
of law), except to the extent the same are governed by applicable federal Law.

 

ENERGY PARTNERS, LTD.

By:

 

 

Name:

 

Title:

 

 

  Exhibit A – Page 4    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT B

BORROWING NOTICE

Reference is made to that certain Credit Agreement dated as of September 21,
2009 (as amended or supplemented, the “Agreement”), by and among Energy
Partners, Ltd. (“Borrower”), General Electric Capital Corporation, as
Administrative Agent, and certain financial institutions (“Lenders”). Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement. Borrower hereby requests a Borrowing of new Loans to be
advanced pursuant to Section 2.1 of the Agreement as follows:

 

Aggregate amount of Borrowing:

   $                                

Type of Loans in Borrowing:

                                     

Date on which Loans are to be advanced:

                                     

Length of Interest Period for Eurodollar Loans (3 or 6 months):

                         months

If combined with existing Loans see attached Continuation/Conversion Notice.

  

To induce Lenders to make such Loans, Borrower hereby represents, warrants,
acknowledges, and agrees to and with Administrative Agent and each Lender that:

(a) The officer of Borrower signing this instrument is the duly elected,
qualified and acting officer of Borrower as indicated below such officer’s
signature hereto having all necessary authority to act for Borrower in making
the request herein contained.

(b) The representations and warranties of Borrower set forth in the Agreement
and the other Loan Documents are true and correct in all respects on and as of
the date hereof (except to the extent that the facts on which such
representations and warranties are based have been changed by the extension of
credit under the Agreement), with the same effect as though such representations
and warranties had been made on and as of the date hereof, except for any such
representation or warranty that expressly applies to a specified earlier date,
in which case such representation or warranty shall have been true in all
material respects on and as of such earlier date.

(c) There does not exist on the date hereof any condition or event which
constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement; nor will any such Default exist upon
Borrower’s receipt and application of the Loans requested hereby. Borrower will
use the Loans hereby requested in compliance with Section 2.4 of the Agreement.

 

  Exhibit B – Page 1    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(d) Except to the extent waived in writing as provided in Section 10.1(a) of the
Agreement, Borrower has performed and complied with all agreements and
conditions in the Agreement required to be performed or complied with by
Borrower on or prior to the date hereof, and each of the conditions precedent to
Loans contained in the Agreement remains satisfied.

(e) The Total Outstandings, after the making of the Loans requested hereby, will
not be in excess of the Borrowing Base on the date requested for the making of
such Loans.

(f) The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement. The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

The officer of Borrower signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgments, and agreements of Borrower are true, correct and complete.

IN WITNESS WHEREOF, this instrument is executed as of                     ,
20    .

 

ENERGY PARTNERS, LTD.

By:

 

 

Name:

 

Title:

 

 

  Exhibit B – Page 2    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT C

Form of Notice of Conversion or Continuation

GENERAL ELECTRIC CAPITAL CORPORATION

as Administrative Agent under the

Credit Agreement referred to below

                 ,         

Attention:

Re: Energy Partners, Ltd. (the “Borrower”)

Reference is made to the Credit Agreement, dated as of September 21, 2009 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and LC Issuers
party thereto and General Electric Capital Corporation, as administrative agent
and collateral agent for the Lenders and LC Issuers. Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 2.3 of the
Credit Agreement of its request for the following:

a Continuation, on                 ,         , as Eurodollar Loans having an
Interest Period of          months of [Term Loans] [Revolver Loans] in an
aggregate outstanding principal amount of $                     having an
Interest Period ending on the proposed date for such Continuation;

a Conversion, on                 ,         , to Eurodollar Loans having an
Interest Period of          months of [Term Loans] [Revolver Loans] in an
aggregate outstanding principal amount of $                    ; and

a Conversion, on                 ,         , to Base Rate Loans, of [Term Loans]
[Revolver Loans] in an aggregate outstanding principal amount of
$                    .

In connection herewith, the undersigned hereby certifies that no Default is
continuing on the date hereof, both before and after giving effect to any Loan
to be made or Letter of Credit to be issued on or before any date for any
proposed Conversion or Continuation set forth above.

 

ENERGY PARTNERS, LTD.

By:

 

 

Name:

 

 

Title:

 

 

 

  Exhibit C – Page 1    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT D

CERTIFICATE ACCOMPANYING

FINANCIAL STATEMENTS

Reference is made to that certain Credit Agreement dated as of September 21,
2009 (as amended or supplemented, the “Agreement”), by and among Energy
Partners, Ltd. (“Borrower”), General Electric Capital Corporation, as
Administrative Agent, and certain financial institutions (“Lenders”), which
Agreement is in full force and effect on the date hereof. Terms which are
defined in the Agreement are used herein with the meanings given them in the
Agreement.

This Certificate is furnished pursuant to Section 6.2(b) of the Agreement.
Together herewith Borrower is furnishing to Administrative Agent and each Lender
Borrower’s *[audited/unaudited] financial statements (the “Financial
Statements”) as at                      (the “Reporting Date”). Borrower hereby
represents, warrants, and acknowledges to Administrative Agent and each Lender
that:

(a) the officer of Borrower signing this instrument is the duly elected,
qualified and acting                      of Borrower and as such is Borrower’s
principal financial officer;

(b) the Financial Statements are accurate and complete and satisfy the
requirements of the Agreement;

(c) attached hereto is a schedule of calculations showing Borrower’s compliance
as of the Reporting Date with the requirements of Sections 7.11, 7.12 and 7.13
of the Agreement *[and Borrower’s non-compliance as of such date with the
requirements of Section(s)                      of the Agreement];

(d) on the Reporting Date Borrower was, and on the date hereof Borrower is, in
full compliance with the disclosure requirements of Section 6.4 of the
Agreement, and no Default otherwise existed on the Reporting Date or otherwise
exists on the date of this instrument *[except for Default(s) under Section(s)
                     of the Agreement, which *[is/are] more fully described on a
schedule attached hereto].

(e) *[Unless otherwise disclosed on a schedule attached hereto,] The
representations and warranties of Borrower set forth in the Agreement and the
other Loan Documents are true and correct on and as of the date hereof (except
to the extent that the facts on which such representations and warranties are
based have been changed by the extension of credit under the Agreement), with
the same effect as though such representations and warranties had been made on
and as of the date hereof.

The officer of Borrower signing this instrument hereby certifies that he has
reviewed the Loan Documents and the Financial Statements and has otherwise
undertaken such inquiry as is in his/her opinion necessary to enable him/her to
express an informed opinion with respect to the above representations,
warranties and acknowledgments of Borrower and, to the best of his/her
knowledge, such representations, warranties, and acknowledgments are true,
correct and complete.

 

  Exhibit D – Page 1    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed as of                     ,
20    .

 

ENERGY PARTNERS, LTD.

By:

 

 

Name:

 

Title:

 

 

  Exhibit D – Page 2    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below (including, without limitation, any letters
of credit included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

  

Assignor:

  

 

  

2.

  

Assignee:

  

 

        

[and is an Affiliate/Approved Fund of [identify Lender] ]

3.

  

Borrower:

  

Energy Partners, Ltd.

4. Administrative Agent: General Electric Capital Corporation, as the
administrative agent under the Credit Agreement

5. Credit Agreement: The Credit Agreement dated as of September 21, 2009 among
Energy Partners, Ltd., the Lenders from time to time party thereto, General
Electric Capital Corporation, as Administrative Agent, LC Issuer and the other
agents parties thereto.

 

  Exhibit F – Page 1    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Facility Assigned1

  

Aggregate Amount

of

Commitment/Loans

for all Lenders

   Amount of
Commitment/Loans
Assigned2    Percentage
Assigned of
Commitment/Loans3    CUSIP
Number    $                         $                         %       $
                        $                         %       $                     
   $                         %   

 

7.

[Trade Date:                                          
                                            4]

 

1

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolver
Commitment,” “Term Commitment,” etc.)

2

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3

Set forth, to at least nine decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

  Exhibit F – Page 2    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Title:

 

 

Accepted:

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent

By:

 

 

Title

 

[Consented to]:

[NAME OF RELEVANT PARTY

By:

 

 

Title

 

 

  Exhibit F – Page 3    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.2 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on Administrative Agent or any
other Lender, and (v) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

 

  Exhibit F – Page 4    [CREDIT AGREEMENT]



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

  Exhibit F – Page 5    [CREDIT AGREEMENT]